 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVirginia Holding Corporation d/b/a The Hotel Roa-nokeandHotel, Cafeteria,Hospital&Restau-rant Employees,Local 121,Hotel Employeesand Restaurant Employees International Union,AFL-CIO Cases 5-CA-15924, 5-CA-16065,and 5-CA-16664March15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 16, 1986, Administrative Law JudgeJames L Rose issued the attached decision TheRespondent filed exceptions and a supporting brief,the General Counsel and the Charging Party filedcross-exceptions and supporting briefs, and theGeneralCounsel and the Charging Party filedbriefs in opposition to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions only to the extent consistent with thisDecision and Order 2We agree with the judge, for the reasons setforth below, that the Respondent violated Section8(a)(5) and (1) by declaring impasse on September26, 1983, and unilaterally implementing its last offeron October 1, 1983 Contrary to the judge, howev-er,we find that the Respondent additionally violat-ed Section 8(a)(5) and (1) by failing and refusing tobargain in good faith with the UnionWe agree with the judge that the strike commencing on October 1, 1983, was an unfair laborpractice strike from its inception Contrary to thejudge and for the reasons set forth below, we findthat the Respondent violated Section 8(a)(3) and(1) by discriminating against strikers returning toworkWe agree with the judge that the Respond-ent violated the Act by suspending and failing toreinstate strikerKenneth Arney when he abandoned the strike and made an unconditional offerto return to work on October 1, 1983We alsoagree that the Respondent violated Section 8(a)(3)and (1) by failing to reinstate certain named strikersand that the Respondent did not violate the Act by'The Respondent the General Counsel and the Charging Party haveexcepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrative law judges credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard Dry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951) We have carefullyexamined the recordand findno basis for reversing the findings2We grant the General Counsels unopposed motion to accept an addendum to the General Counsels briefsfailingtoreinstatestrikersDouglas Simmons,MarthaHenry,RonnieHayslett,RalphHayes,Robert Tankesley, and John Wade Jr For the rea-sons set forth below, we find that the Respondentviolated Section 8(a)(3) and (1) by failing to rein-state strikersCharlesW McQueen and AlfredaSaylesFinally,we agree, for the reasons stated by thejudge, that certain statements made by the Re-spondent's supervisors violated Section8(a)(1)Contrary to the judge, however, we find belowthat the Respondent made additional statementsviolative of the ActBackgroundSince about May 1965, the Union has been thecollective bargaining representative of certain em-ployees employed by the Respondent 3 Before thestrike that gave rise to this proceeding, the Unionand the Respondent were parties to a collectivebargainingagreement thatwas effective fromAugust 15, 1980, through August 14, 1983On May 31, 1983,4 the Respondent requested theUnion to begin negotiations on a new bargainingagreementThe parties met for negotiations onabout eight occasions between July 19 and Septem-ber 26 During the afternoon session on September26,theRespondent's chief negotiator,GeorgeGardner, announced that the parties had reachedan impasse in negotiations and that the Respondentwould unilaterally implement its last offer on October 1 The Respondent subsequently implementedits last offerAt 6 p m on October 1, the Union began a strikeand established a picket line at the Respondent's facilityThe strike was prolonged and, at times, violentThe strike ended on April 16, 1984, when theUnion and the Respondent executed a comprehen-sive package including a new collective-bargainingagreement,Letter of Understanding, and StrikeSettlement AgreementIDECLARATIONOF IMPASSEThe judge found that the Respondent violatedSection 8(a)(5) and (1) by declaring impasse onSeptember 26 and unilaterally implementing its lastoffer on October 1 The judge reached this conclusion after finding that the impasse issues were rela-tivelyminor in comparison to the concessions de-manded by the Respondent, that the parties eventu-8 The bargaining unit consistsofAll employees employed by the Respondent at its Roanoke Virginia location excluding the general manager assistant to the general manager assistant manager supervisors confidential and executiveemployeesagreed casualemployeesguards and allothersdefined by the Act4 All dates arein 1983 unlessotherwiseindicated293 NLRB No 16 HOTEL ROANOKE183ally agreedon all issuesat the conclusion of thestrike, and that the Respondent's proposal to elimi-nate binding arbitration, if permitted, would allowthe Respondent to choose which items of nationallabor policy it would acceptWe agree that theRespondent violated the Act, but only for the fol-lowing reasonsInTaft Broadcasting Co,163NLRB 475, 478(1967), the Board statedWhether abargainingimpasse exists is a matterof judgment The bargaining history, the goodfaith of the parties in negotiations, the lengthof negotiations, the importance of the issue orissues astowhich there is disagreement, thecontemporaneous understanding of the partiesas to the state of negotiationsare allrelevantfactors to be considered in deciding whetheran impassein bargaining existedThe Respondent declared impasse over threeissues onSeptember 26 its proposal to eliminatebinding arbitration, its proposal to eliminate theeffect of past practice, and its proposal to modifythe "management-rights" clauseThe Respondentbasedits impassedeclaration on the contention thatthe Union refused to agree to its demands on thesethreeissues andthat it was equally unwilling toconcede on these points Thus, it contends that fur-ther bargaining would have been fruitlessWe donot agreeWhile it is clear that the parties had discussedthe binding arbitrationissueduring the course ofthe negotiations, the evidence indicates that the Re-spondent's proposed contract language regardingthe elimination of past practice was not discussedin detail, if at all, until the September 15 bargainingsession,the last session prior to the time the Re-spondent declared impasse Further, prior to de-claring impasse,the Respondent had not presentedthe Union with specific contract proposals regarding the management rights clause, and the recordshows that the Union did not oppose modificationof the management-rights clause 5 Moreover, although the Respondent was insisting on the elimination of binding arbitration, the Respondent's owninternal bargaining memorandum indicates that theRespondent had a compromise position regardingthis issue and actively pursued proposals it believedrelevant only if it was unsuccessful in eliminatingbinding arbitration 6 The Respondent's ability tocompromise on the binding arbitration issue, itsfailure to present a specific proposal regarding themanagement-rights clause, and its introduction ofsignificant new proposals at a late stage of negotia-tions,' all undermine its contention that the partieshad reached an impasse and that further bargainingwould have been fruitlessAdditionally, before and during the September26 session, the Union made numerous concessionsin response to the Respondent's bargaining demands The Union agreed to eight out of nine fi-nancialproposals and agreed to withdraw all of itsown bargaining demands in order to focus on theRespondent's proposalsAlthough the Respond-ent's economic proposals were seemingly more im-portant to it than the nonfinancial proposals, at notime did the Respondent indicate to the Union thatagreement on nonfinancial bargaining proposalswas absolutely necessary to avoid impasseMore-over, while the Respondent contends that each oneof its proposals was "absolutely necessary,"as indi-cated above the Respondent's internal bargainingmaterials reveal that it considered itself to haveroom to negotiate on at least one of the "impasseissues "Finally,when the Respondent declared impasse,its representative told the union negotiating com-mittee that the Respondent was available to contin-ue negotiations should the Union request it prior toOctober 1 8 However, the Respondent did not indi-cate to the Union which of the remaining issueshad to be resolved in order to avoid the alleged"impasse " The failure of a party to communicateto the other party the paramount importance of theproposals presented at the bargaining table or toexplain that a failure to achieve concessions wouldresult in a bargaining deadlock evidences the ab-sence of a valid impasseHenry Miller Spring Co,273 NLRB 472 (1984), enfd mem 800 F 2d 1136(3d Cir 1986) This factor, especially in light of theconcessions made by the Union on September 26,demonstrates that the Respondent's breaking offnegotiations on September 26 was not the result ofa genuine impasse, but was itself a bargaining tacticdesigned to prevent an agreement Therefore, thesubsequent implementation of the Respondent's lastoffer was not the result of a genuine impasseIn light of this conduct, we agree with the judgethat no genuine impasse existed when the Respond5 The evidence indicates that the Union took the position that modification of the management rights clause was unnecessary because the Respondentalready had themanagement rights it was demanding Thuswhile the Union indicated that any change to the management rightsclause was unnecessary it did not refuse to agree to the Respondentsmodification of that clause6Member Cracraft does not rely on the Respondents internal bargaining memorandum'For example in additionto theproposal regarding the elimination ofpast practice the Respondent introduced a new proposalat the August30 bargaining session requiring that all employeesbe free of any felonyconviction and subsequently introduced a new proposal requiring thatthe time employees spent on grievancesnot be countedas time worked9 For purposes of this discussion we assume arguendo that as the Respondent contendsitmade thisstatement to union negotiators immediately after itdeclared impasse on September 26 184DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDent precipitously declared impasse on September 26and unilaterally implemented its last offer on October IWe therefore conclude that the Respondent'sactions violated Section 8(a)(5) and (1)IISURFACE BARGAININGThe judge found that the Respondent did notviolate Section 8(a)(5) and (1) by failing and refus-ing to bargain in good faith with the Union Thejudgeconcluded that although the evidenceshowed that the Respondent's bargaining appearedto be "inconsistent with a real desire to bargain fora mutually acceptable agreement," other factors negated the implication that the Respondent enteredintonegotiations in bad faithThus, the judgefound that the Respondent had engaged in lawful"hard bargaining" rather than unlawful `surfacebargaining " The General Counsel has excepted tothe judge's conclusionsWe find merit in the Gen-eral Counsel's exceptionsIn determining whether a party has bargained inbad faith, the Board looks to the totality of the circumstances in which the bargaining took placePort Plastics,279 NLRB 362, 382 (1986),AtlantaHilton & Tower, 271NLRB 1600, 1603 (1984) TheBoard looks not only at the parties' behavior at thebargaining table, but also to conduct away fromthe table that may affect the negotiationsPort Plas-tics,279 NLRB at 382 In reviewing the totality ofthe Respondent's conduct here, including conductthat occurred away from the bargaining table, wefind the evidence establishes that the Respondentviolated the Act by refusing to bargain in goodfaith with the UnionAs found below, during the period of negotia-tions,SupervisorsHolden and Turk, who weremembers of the Respondent's negotiating committee, as well as other supervisors engaged in variousacts violative of Section 8(a)(1) Thus, Holden in-terrogated employees concerningwhether theyplanned on striking He also threatened them to theeffect that, if they did strike, they could lose theirjobs, that the Hotel had determined not to sign acontract, and that the Hotel was undertaking acourse of action to dissolve the Union Turk threat-ened Vickie King that the "Union will not be theremuch longer " Craghead told Shirley Spillman thatthe Respondent wanted to get the Union out ofhere," and further warned her that if she went outon strike she would lose her job Furthermore, Supervisor Hurt told Connie Isbell that the Respondent did not intend to bargain in good faith, hadbeen preparing for a strike for 3 years, and had nointention of giving the Union a contract Thesethreats,made while the Respondent purported tobe trying to negotiate a contract, constitute sub-stantial evidence of bad faith bargainingFurther evidence of bad faith can be found in areview of the pattern of bargaining On July 19,during the first negotiation session, the Respondentpresented the Union with a list of 27 "financial"and "non-financial' demands 9 At the same session,its attorney and chief negotiator, George Gardner,told the union negotiators that the 13 demands pre-sented by the Union would not be accepted, andtheRespondent summarily rejected all those de-mands at the August 10 session (Thereafter, theparties used the Respondent's July 19 demands asthe basis for their negotiations) It was not until theAugust 30 bargaining session that the Respondentproposed specific contract language in connectionwith its original demands Furthermore, the Respondent introduced significant new bargaining demands during the August 30 and 31 and September15 sessionsThese demands were not made in re-sponse to any union demands or proposals, andwhen the Union protested the timing of their sub-mission,the Respondent's reply was simply that itreserved the right to make proposals when and asitwished Other than this comment, the Respond-ent gave no explanation for its failure to includethese demands as part of its original list The piece-meal introduction of these significant new bargain-ing demands at comparatively late stages in negoti-ations could only have hampered the bargainingprocess and lessened the likelihood of the parties'reaching an agreement and thus constitutes additional evidence of bad-faith bargainingFurther, while the Respondent summarily rejected each and every one of the Union s bargainingproposals, a member of its negotiating team, Turk,admitted that several of the Union s demands werea "smallitem," not a "big matter," or "no bigdealYet, the Respondent adamantly refused toconsidermaking any movement on even these`minor"issuesAdditionally,George Gardner, theRespondent's attorney, testified that the Respondent "felt" that it might have to make some concession on the proposal to eliminate binding arbitrationThus, Gardner explained that the Respondentwas also attempting to eliminate the "just cause','fordischarge requirement from the bargainingagreementThe Respondent's internal bargainingmemorandum also shows that the Respondent be-lieved it might have to abandon its "no arbitration"stanceThe Respondent's unyielding refusal toagree to even minor matters and its refusal to make9 The Respondent contends this list was presented to the Union onJuly 19 The Union asserts that the list was not presented until August10We assume arguendo that the list was presented on July 19 HOTEL ROANOKE185any concessions even though it was prepared to doso, evidences an intent not to reach agreement Al-though the duty to bargain does not compel aparty to make concessions, it does require a will-ingness to search for common ground and presupposes a desire to reach ultimate agreementExcelsi-or Pet Products,276 NLRB 759, 761-762 (1985)Because the Respondent, on its own, had determined that it could make concessions to the Union,its inexplicable refusal to raise any such suggestionseven as to "minor" matters evidences bad faith bar-gainingIn finding a lack of good faith, we also rely onour conclusion, above, that the Respondent violat-ed the Act by precipitously declaring impasse onSeptember 26 and unilaterally implementing its lastoffer on October 1 As found above, the Respond-ent had no reasonable basis for declaring impasseon September 26 because the Union had agreed toeight out of nine of the Respondent's financial pro-posals (as well as numerous nonfinancial proposals),and the Respondent never communicated to theUnion which of its remaining proposals had to beagreed to in order to avoid impasse Unilaterallychanging the terms and conditions of employmentin these circumstances is a further indication of theRespondent's bad-faith bargainingIn concluding that the Respondent had not engaged in unlawful "surface bargaining," the judgerelied on the fact that the parties had an establishedbargaining relationship, that the Respondent haddemonstrated a need for concessions, and that theparties ultimately reached an agreement in whichthe Union was unsuccessful in achieving any of itsobjectivesWe do not find these to be adequatebases for that conclusion First, although the Unionhad a successful bargaining relationship with theRespondent'spredecessor in-interest,10a1982merger between Respondent's predecessor-in-interest and another entity led to the creation of the Re-spondent, theVirginiaHoldingCorporation i iThus, the identity of the Respondent had changedprior to the 1983 negotiations, lessening the probative value of the prior bargaining historyFurthermore, while the Respondent subjectivelymay have believed that it had to gain concessionsfrom the Union, its own bargaining materials indi-cate that it had room to negotiate and could havemade some concessions itself The desire or need toachieve concessions does not justify a refusal tobargain in good faithExcelsior Pet Products,276NLRB at 762 Nor does the fact that the partieseventually reached an agreement persuade us that10 The Norfolk and Western Railway Company11 The VirginiaHolding Corporation is a subsidiaryof the corporationcreated bythe 1982 mergertheRespondentwas bargaining in good faithbefore the strike, as the ultimate agreement came atthe end of a bitter 7-month strike and the Respondent continued to engage in unlawful conductAccordingly, we find that the totality of the cir-cumstances, including the Respondent's unlawfulstatements to employees, its introduction of signifi-cant new bargaining proposals at a late stage of ne-gotiations, its unyielding stance in negotiations, anditsunilateral implementation of terms and conditions of employment, establishes that the Respondent violated Section 8(a)(5) and (1) by refusing tobargain in good faith with the UnionIIIDISCRIMINATIONAGAINST RETURNINGSTRIKERSThe judge concluded that the Respondent didnot violate the Act by discriminating against re-turning strikersThe General Counsel has exceptedto the judge's conclusionsWe find merit in certainof the exceptionsAs noted by the judge, it is axiomatic that anemployer is not permitted to discriminate againstreturning strikers unless it establishes a substantialbusiness justification for doing soNLRB v GreatDane Trailers,388U S 26 (1966) Unfair laborpractice strikers are entitled to immediate reinstatement on the conclusion of the strike, even if theemployer must discharge permanent replacementsin order to do soNLRB v Mackay Radio & Telegraph Co,304 US 333 (1938) However, a unionmay waive strikers' reinstatement rights in a strikesettlement agreement when that waiver is part of aquid pro quo agreementHotel Holiday Inn de IslaVerde,278 NLRB 1027 (1986), revg 265 NLRB1513 (1982)Applying these principles to the factsof this case, we find that the Respondent violatedSection 8(a)(3) and (1) by recalling strikers out oforder of their seniority, by failing to schedule strikers to work certain hours, by denying insurancebenefits to strikers, and by reducing the wages ofstrikersAs indicated above, at the conclusion of thestrike the Respondent agreed to reinstate returningstrikers pursuant to a comprehensive Strike Settle-ment Agreement, Letter of Understanding, and col-lective-bargaining agreementUnder the bargainingagreement, the parties for the first time agreed todefine `full-time employee " Article I, section 4, ofthe bargaining agreement provides that an employ-eewho works an average of 24 hours per weekduring the preceding 12 months shall be considereda full time employee Under article XII of the bar-gaining agreement, full-time employees are entitledtoemployer-paid life and accidental death/dis-ability insurance, sickness and accident insurance, 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhospitalizationandmajormedical benefits, anddental care benefits 12The Strike Settlement Agreement provides that1All striking employees shall be recalled towork in the classification which they heldprior to striking, or its equivalent, by senioritywithin three (3) months from the date of theratification of the collective bargaining con-tract3No strike replacement shall be placed inany classification ahead of any returning strik-er,provided that the striker is qualified towork in such classificationThe Letter of Understanding, which was execut-ed contemporaneously with the Strike SettlementAgreement, provides1There will bea minimumof one hundredsixty (160) full time jobs at the Employer Em-ployees in these positions will be consideredfull time Employees as referred to in Article 1,Section 4 of the Agreement2Employees who were on the payroll ofthe Employer on or before October 1, 1983,will be placed into their jobs according totheir seniority in their classificationAny suchemployees whose seniority is not sufficient toclaim these full time positions will be able toclaimwhateverschedulesand/orhoursbecome available according to their seniorityin that classification3Employees on the payroll as defined inparagraph 2 above shall be given considerationfor full time positions in other classificationsContrary to the judge's conclusions, it is clearfrom the above-quoted provisions of the agree-ments that strikers were to be recalled to theirformer positions, or their equivalent, by seniorityThe Respondent guaranteed to create 160 full-timepositions,) s agreed to recall strikers to these posi-tions by seniority, agreed to treat all returningstrikers as "full-time" for purposes of, inter alia,benefits, and agreed to allow all strikers who didnot have enough seniority to claim a full-time posi-tion to claim whatever schedules and hours becameavailableThe uncontroverted evidence further reveals thattheRespondent repeatedly violated these provi-sionsThus, Karen Dunn, the Respondent's person-12 The benefits specifiedin artXII are available to full time employeeson completion of 6 months of continuous employment The Respondentdoes not contend that it refused to provide benefits to any striker becausehe or she had not been employed for 6 months13 The Respondent does not claim that the 160 full time jobs it agreedto create excluded any of the positions at issue herenel manager, and Jack Abbott, the director of foodand beverage service, admitted that they sometimesignored seniority during the recall procedure, aclear violation of the Strike Settlement AgreementAlthough Dunn asserted that the Union agreed tothe reinstatement of certain strikers out of seniorityorder,we find this assertion unpersuasiveDunnwas not a participant in the final negotiations re-garding the comprehensive agreementsMoreover,Dunn at first testified that the Union agreed tononseniority recall on April 13, 1984, 3 dayspriorto the signing of the agreements which unambig-uously provided for recall by seniority Dunn laterindicated that the Union might have agreed to non-seniority recall on April 16, 1984, the date theagreements were signed Dunn's equivocal testimony does not persuade us that the Union ever agreedto nonsenionty recall Thus, we find that the Re-spondent's failure to recall strikers by seniority, asithad expressly agreed to do in the Strike Settle-ment Agreement, discriminated against returningstrikers in favor of strike replacements and therebyviolated the Act 14The uncontroverted evidence also reveals thatsome returning strikers were scheduled to workless than an average of 24 hours per week, whilestrike replacements were working in the same jobclassificationWilson Leftwich, who was workingmore than 40 hours per week before the strike, wasscheduled to work between 18 and 24 hours perweek after the strike even though strike replace-ments were scheduled to work hours to whichLeftwich was entitled under the Letter of Under-standingLinda Carter also testified that immedi-ately after the strike she was scheduled to workonly half days even though strike replacementswere still employed in the same job classificationThis violated the Letter of Understanding becauseitdid not allow strikers to claim "available" hoursThe General Counsel contends that all strikersare entitled to the same hours they were scheduledto work before the strikeWe do not agree Rather,we find that the Union waived the right of strikersto be scheduled to work more than 24 hours perweek The collective-bargaining agreement definesfull-time employment in terms of an employee whoworks an average of 24 hours per week TheLetter of Understanding provides that the Re-spondentwill create at least 160 full-time jobsThus, when the documents are construed in con-text, it is clear that the Union agreed to limit theright of returning strikers to be scheduled to work14We note that some strikers may have been unavailable when initiallyrecalledWe leave to compliance the determination of the Respondentsobligations with respect to these strikers HOTEL ROANOKE187more than 24 hours per week as part of the com-prehensive agreement 15We therefore conclude that the Respondent vio-lated the Act only to the extent that returningstrikerswere scheduled less than an average of 24hours of work per week while any strike replace-ment worked in the same job classification, excludIng hours that were incompatible with the returnIng strikers' availabilityWe leave to compliancethe determination of the extent of the Respondent'smake-whole obligationThe General Counsel further contends that theRespondent violated the Act by discontinuing cer-tain benefits to which returning strikers were enti-tledWe agree When read in context, the StrikeSettlement Agreement and Letter of Understandingprovided that all returning strikers placed in full-time positions would be considered full-time em-ployees under the bargaining agreement 16 The un-controvertedevidenceestablishesthatWilsonLeftwich was available to work at least 24 hoursper week after the strike and did not have insurance benefits 17 Patsy Mounts was likewise re-called to a position where she actually workedmore than 24 hours per week but was denied insurance benefitsWe find the evidence establishes thatother returning strikers were denied the fringe ben-efitsspecified in articleXII of the bargainingagreement and that, by doing so, the Respondentviolated the ActWe leave to compliance the iden-tity of the employees affected by this conductFinally, the General Counsel contends that theRespondent discriminated against certain returningstrikers by placing them in lower paying job classificationsWe agree The unrebutted evidence es-tablishes that before the strike Ruben Moorman,Andrea Edwards, and Inez Terry were employedas "bus persons" and were paid $4 20 per hourAfter the strike, these three employees were desig-nated "room service" employees and were paid$2 73 per hour The Respondent offers no explana-tion for the changein assignmentsor the failure topay these employees their former wage rate 18l s The GeneralCounsel contends that the Respondent orally agreed tomaximize40 hour jobsWe findthat the evidence taken as a wholefails to support the contention that the Respondent breached the agreements in this regard The record contains no evidence that the Respondent failed tomaximize the numberof 40-hour positions given its financial constraints16 TheRespondent has failed to establish which positions were fulltimepositions and which were not In the absence of evidence to thecontrarywe find that all strikers working or capable of working 24hours ormore per week were in full time positions17 Jack Abbottthe directorof foodand beverage service admittedthatafterthe strikesome stnkers were not given sufficient hours to qualify for benefitsunder the contractHowever Abbottdid not explain whythese strikers were not consideredto befull time employees as requiredby the partiesApril 16 1984 Letterof Understanding18We note that when the Respondent recalled striker Frank Lancasterthe Respondent properly paid him his former wage rate even though theThus,we find that the Respondent violated theAct by reducing the wages of these employeesThe General Counsel contends that other employees were discriminated against in a similar fashionWe leave to compliance the identification of similarly situated employees and the extent of the Re-spondent's make-whole obligationIV INDIVIDUAL STRIKER REINSTATEMENT19For the reasons stated by the judge, we agreethat the Respondent violated the Act by suspend-ing andfailing to reinstate striker Kenneth Arneywhen he abandoned the strike and made an uncon-ditional offer to return to work on October 1,1983 20 We also agree with the judge that the Respondent violated Section 8(a)(3) and (1) by failingto reinstate stnkers James V Anderson, ShirleyAnn Barnes, Joyce Brown,21 Robert Brown, RoyCampbell, Esther Emerson, Edward Ernouf, JulieHampton, Brenda Mason, Frederic Munnerlyn,22Darlene Smith,23 Cherlyne Taylor, Sarah Taylor,record showshis former job classificationof SeniorPainterhad beeneliminated in the new bargaining agreement19 TheRespondent argues that the claims of certain strikers should bedismissedbecause theyare cognizable under the grievance arbitrationprovisions of the parties collective bargaining agreementWe do notagreeTheRespondent has not indicated a willingness to arbitrate theclaims of these employees nor has it agreedtowaive anyagreed uponcontractual time limitationsUnited Technologies Corp268 NLRB 557(1984)Giventhe Respondents rejectionof theprinciplesof collectivebargaining as foundabove we findthat deferralwould be inappropriatein this case Id at 560We finditunnecessary to rely on thejudge s statement in thefirst parof sec II C of hisdecision that where a strike is causedby the employer s unfairlaborpractices it has a stronger burdenof provingemployeeswerelawfullydenied reinstatement20 We find that the Respondents suspensionof Arney on October 1lends additional support to the judge s and our finding that the strike wasan unfair labor practice strike21 Contrary to the Respondents contention we find that the list ofstrikerspreparedby theunion secretaryB J Smiley ostensibly onbehalf of the Union does not constitute a waiver of the reinstatementrights ofemployees on the list such as Brown The record does not offirmativelyestablish a clear and unmistakable waiver of strikers reinstatement rightsby the UnionNo evidence was presented to show that theRespondent requested such a list fromthe Unionor that the list was prepared pursuant to the Union s instructionsMoreover the list which wastypedon a plain piece of paper was voluntarily given to the Respondentand was prepared subsequent to the negotiation execution and ratification of the newcollectivebargaining agreement Letter of Understanding and Strike Settlement AgreementWhen contrasted with the formaldocuments negotiatedby theparties the list is simply insufficient to justefy theconclusion that it was a voluntary waiverby the Union of strikersreinstatement rights22 Even if as the Respondent contends the Union agreed to the orientation sessions there is no evidence to support the Respondents contention that the Union agreed that a striker s failure to attend-or as withMunnerlyn a striker s late arrival-would result in the waiverof his orher recall rights23 TheRespondents contention that Smith was young and in schoolis insufficient to establish a good faithbeliefthat she was unavailable foremploymentThereisnothing inconsistent with Smith s alleged status asa student and her being available toworkat the Hotel 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMichaelWells,Barbara Bowling,24 and GladysWhite Additionally, we agree with the judge thatthe Respondent did not violate the Act by failingto reinstate strikers Douglas Simmons and MarthaHenryWe likewise agree that the Respondent vio-lated Section 8(a)(3) and (1) by failing to reinstatestrikers Clifford A Bratton, J T Bratton, MauriceBuckner, James Calloway, Buddy Cook, ReedCotton,25Darryl Lanier, John Swain'26BonnieFinney, Curtis Hatcher, Vera Hill,27 William Lambert ,28 Jack Lancaster, Robert Leftwich, ErnestLindsey,DallasMangus, JuliaMangus, HermanMason, Cecil Meadows, Kenneth Mitchell'29 JeffRatigan, 3 ° Betty Shockley, Earl Smith, Michael DTaylor,31T Arthur Taylor, Samuel Terry, andMargaret Watson We also agree that the Respond-ent did not violate the Act by failing to reinstatestrikersRonnieHayslett,RalphHayes,RobertTankesley, and John Wade Jr for their picket linemisconductContrary to the judge, however, forthe reasons set forth below, we find that the Re-spondent violated Section 8(a)(3) and (1) by failingto reinstate strikers CharlesW McQueen and Alfreda SaylesThe judge found that the Respondent did notviolate Section 8(a)(3) and (1) by its refusal torecallMcQueen because the Respondent had termi-nated him prior to October 1We find merit in theCharging Party's exception to this findingPersonnel Manager Dunn was responsible for re-calling strikers at the conclusion of the strikeDunn testified that she did not recall McQueen be-cause he had broken his leg in August 1983 (before24 Bowlingtestifiedthatshe spoke withthen PersonnelManager Hoffman when shewent out on sick leave and with her own supervisor whenshe later went out on strikeThistestimonywhich was not rebutted establishes thatBowling was not terminatedprior to the strike25 In adoptingthe judges decisionwe rely on Cotton s credible denialthat he engaged in the allegedacts ofmisconductWe find it unnecessaryto rely on the absence of evidenceconcerning the sizeweight or type ofrock allegedly thrown26 In adopting the judge s conclusions thatthe Respondent violated theAct by failing toreinstate Lanier and Swainwe rely on the fact that theRespondents reports fail to establishthat Swain and Lanierwere actuallyseen throwing apples at the guards andon the employeesunrebutted assertions that theydid not engage in the alleged misconduct27 In adoptingthe judge we rely on Hills denial thatshe hadengagedin the alleged acts of misconduct and on the judge s finding that the matenalconflict between Security Officer 0Neal s testimonyand his written reportcasts doubton his credibilityWe do not rely onthe judge sgeneral assertionthat fora strikerto be deniedreinstatementfor throwing anobject the objectmust beidentified26 In adoptingthe judge we rely on the factthat the Respondent s evidence failed to establish that Lambert threwthe paint balloon29 In adoptingthe judge we rely on the fact thatthe Respondent s evidence failedto establish that Mitchell threwthe paintballoon30 Seefn 21 above31 In adopting the judge s finding that the Respondentviolated the Actby failing toreinstateTaylor we relyon the judge s finding that the matenal divergencebetween Security Officer 0Neal swrittenreport andhis testimony casts doubton his credibility on Taylors denial that he engaged in the alleged misconduct and on the undisputed contention that0 Neal hadin the past confusedMichael Taylor with his brotherthe strike) and had been off work without request-ing a leave of absence Dunn claimed that shechecked with the personnel file, the payroll office,and the general manager, and that "no one had anyidea when he was coming back "McQueen testified that he dislocated his knee inAugust 1983, was unable to work because of hisinjury, and told his supervisors that he was unabletowork Neither supervisor told McQueen of anyobligation to request a leave of absence or other-wise indicated that he was in danger of losing hisjobOne supervisor visited McQueen at his homeon three occasions during his convalescenceEvenassumingDunn's testimony is accurate, wefindthat the evidence fails to establish thatMcQueen was terminated before the strike Dunn'stestimony that "no one had any idea when[McQueen] was coming back" is simply insufficientto establish that the Respondent made a decision toterminateMcQueen before the strike Further, theRespondent knew before the strike that McQueen'smedical condition prevented him from working atthe Hotel and yet made no mention of his supposedobligation to apply for a formal medical leaveThus,we find that the Respondent violated theAct by failing to reinstate McQueen at the conclu-sion of the strikeThe judge also found that the Respondent didnot violate Section 8(a)(3) and (1) by refusing toreinstate Alfreda Sayles The credited testimony re-veals that Dunn contacted Sayles 3 days prior to ascheduled orientation session and told Sayles toattend Sayles agreed to attend but failed to do soAlthough the judge found that the Respondent hadnot established a substantial business justificationfor requiring attendanceat anunpaid orientationsession as a prerequisite to reinstatement, a findingwith which we agree'32 he found that the Re-spondent lawfully refused to reinstate Sayles forwhat was, in effect, a failure to comply with a"reasonable reporting dateWe do not agreeAssuming that the Respondent could impose areporting date on a striking employee, we find thatthere is no evidence that the Respondent treatedthe mandatory unpaid orientationsession as a "reporting date" First, the Respondent did not tellSayles, or any other employee, that the orientationsessionwas a "reporting date" Dunn testifiedsimply that Sayles was not reinstated because shefailed to attend an unpaid orientation session Fur-thermore, some employees who attendedan orien-tation session were not reinstated to work for sometime after the orientation 33 Accordingly, because22 Seealso fn 22 above22 For exampleRuben Hale Ethyl Moorman and Lillie Graves HOTEL ROANOKEwe find that the Respondent did not in fact imposea reporting date, we conclude that the Respond-ent's failure to reinstate Sayles violated the ActV SECTION 8(A)(1) STATEMENTSAfter the first negotiationsessionon July 19, atwhich the Respondent made its demands for sub-stantial concessions from the Union, the Hotel'semployees began to discuss the possibility of astrike and the Respondent began making strikepreparationsThe judge concluded, and we agree,that during this time period Supervisors RobertHolden,WillieHurt Jr, and Michael Cragheadmade statements and threats that violated Section8(a)(1)We also agree, for the reasons stated by thejudge, that Personnel Manager Beth Hoffman's al-leged statements did not violate the Act The Gen-eral Counsel excepts to the judge's findings that theRespondent did not violate Section 8(a)(1) by cer-tainstatementsmade by management personnelHerman Turk and Karen Dunn, and an additionalstatementmade by Michael CragheadWe findmerit in the General Counsel's exceptionsEmployee Vickie King testified that about 3weeks before the strike, Turk told her that "theunionwill not be there much longer " The judgefound that the General Counsel did not establishthe complaint allegations relating to TurkThecomplaint alleged that (a) Turk threatened employ-ees that the Respondent would refuse to sign a col-lective-bargainingagreement with the Union, and(b) he told employees that "the Respondent wouldengage ina pattern of conduct designed to removethe Union as the employees' collective-bargainingrepresentative " Turk testified at the hearing anddenied that he said that the Hotel would refuse tosigna collective-bargainingagreementwith theUnion Turk did not, however, deny making thestatement King attributed to him King's testimonyis closely related to the allegations of the complaintand, on this record, is unrebutted Thus, we con-clude thatTurk's statement violated Section8(a)(1)Shirley Spillman testified that Craghead told herbefore the strike that the Respondent was out to"get rid" of the Union and, if employees went outon strike, they "would not have fobs " Cragheaddid not contradict Spillman's testimony The judgefound, and we agree, that Craghead's statement toSpillmanthat the Respondent was out to "get rid"of the Union violated the Act 34 Additionally, wefind that Craghead's threat to the effect that em-ployees who went out on strike would lose theirjobs also violated Section8(a)(1)34 The Respondent has not excepted to this fmdmg189B J Smiley testified that following her suspen-sion by the Respondent, Dunn told her to comeback to work and talk about "the veal and lemonsauce and not about the Union " The judge, findingthatDunn in fact made this statement, concludedthat it was not the promulgation of an unlawful no-solicitation ruleWe agree that Dunn's statementdid not constitute the promulgation of an unlawfulruleHowever, Dunn's statement, coming as it didat the conclusion of Smiley's unlawful suspension,clearly is coercive within the meaning of Section8(a)(1)We therefore conclude that Dunn's state-ment to Smiley violated the ActORDERThe National Labor Relations Board orders thatthe Respondent, the Virginia Holding Corporationd/b/a The Hotel Roanoke, Roanoke, Virginia, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Threatening employees that it would refuseto sign a collective-bargaining agreement with theUnion(b)Threatening employees that during contractnegotiations it wouldengage ina pattern of con-duct designed to break the Union as the employees'collective-bargaining representative(c)Threatening employees that it would termi-nate or refuse to reinstate strikers(d) Informing returning strikers that they wouldbe considered new employees and that their previ-ous seniority would not be recognized(e)Refusing to bargain with the Union as theduly designated representative of a majority of itsemployees in the bargaining unit appropriate forpurposes of collective bargaining, within the mean-ing of Section 9(b) of the ActAll employees employed by the Respondent atitsRoanoke, Virginia, location, excluding thegeneral manager,assistantto the general man-ager, assistant manager,supervisors, confiden-tialand executive employees, agreed casualemployees,guards, andallothers defined bythe Act(f)Unilaterallyimplementingterms and condi-tions of employment during the course of collec-tivebargainingwithout the parties having reacheda genuineimpasse(g) Suspending employees because they engagein concerted protected activity(h) Refusing to reinstate employees because theyengage inconcerted protected activity(i)Discriminating against employees for engag-ing inconcerted protected activity by refusing toreinstatestrikersaccording to their seniority, 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDscheduling stnkers to work less than an average of24 hours per week while strike replacements werescheduled to work in the same job classification,denying fringe benefits to strikers, and cutting thewages of strikers(f)Refusing to furnish the Union with informa-tion requested, which is necessary for it to performits function as a representative of employees in theabove-described bargaining unit(k) In any other manner interfering with, re-straining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act2Take the following affirmative action neces-sary to effectuate the purposes of the Act(a)Continue to recognize and bargain with theUnion as the duly designated representative of itsemployees in the above-described appropriate unit(b)Offer immediate and full reinstatement toKenneth Arney and those nonreinstated strikersnamed in the "Appendix," to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions,without loss of seniority or otherprivileges andmake them whole in accordancewith the remedy section of the judge's decision,with interest 35 In addition, make whole Betty JSmiley for any loss of wages and-benefits she mayhave suffered as the result of the discriminationagainsther, with interest(c)Remove from its files any reference to theunlawful suspensions and notify Kenneth Arneyand Betty J Smiley in writing that this has beendone and that the suspensions will not be usedagainst them in any way(d) Furnish the Union with the information requested,which is necessary for it to perform itsfunction as a representative of employees in theabove-described bargaining unit(e)Make whole, with interest, all unit employeeswhom the Respondent discriminated against by re-calling them out of their seniority order, by refus-ing to schedule them to work an average of 24hours per week while scheduling strike replace-ments to work in the same job classification, by de-nying them the fringe benefits provided in the bar-gaining agreement, and by reducing their wages(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze the35 In accordance with our decision inNew Horizons for the Retarded283 NLRB 1173 (1987) interest on and after January 1 1987 shall becomputed at the short tern Federal rate for the underpayment of taxesas setout in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)amount of backpay due under the terms of thisOrder(g) Post at its Roanoke, Virginia facility copiesof the attached notice marked "Appendix "36Copies of the notice, on forms provided by the Regional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places, including all places where no-tices to employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply36 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Order ofthe NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT threaten employees that we willrefuse to sign a collective-bargaining agreementwith the UnionWE WILL NOT threaten employees that duringcontract negotiations we will engage in a pattern ofconduct designed to break the Union as employees'collective-bargaining representativeWE WILL NOT threaten employees that we willterminate or refuse to reinstate strikersWE WILL NOT inform returning strikers that theywill be considered new employees and that theirprevious seniority will not be recognized HOTEL ROANOKEWE WILL NOT refuse tobargainwith the Unionas the duly designated representative of a majorityof our employees in the following unit appropriatefor purposes of collective bargainingAll employees employed at our Roanoke, Vir-ginia, location, excluding the generalmanager,assistantto the generalmanager,assistantman-ager, supervisor, confidential and executiveemployees, agreedcasualemployees, guards,and allothers defined by the ActWE WILL NOT unilaterally implement terms andconditions of employment during the course of col-lective bargaining without having reached a genu-ine impasseWE WILL NOTsuspendemployees because theyengage inprotected concerted activityWE WILL NOT refuse to reinstate employees be-cause theyengage inprotected concerted activityWE WILL NOTdiscriminateagainst employees forengagingin protected concerted activity by refus-ing to reinstate strikers according to their seniority,scheduling strikers to work less than an average of24 hours per week while strike replacements arescheduled to work in the same job classification,denying fringe benefits to strikers, or reducing thewages of strikersWE WILL NOT refuse to furnish the Union withinformation requested, which is necessary for it toperform its function as a representative of employ-ees in the above-described bargaining unitWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe ActWE WILL offer full and immediate reinstatementto the following of our striking employees (if wehave not already done so) who were unlawfullydenied recall following the end of the strike, andWE WILL make them whole for any losses of wagesand benefits they may have suffered as the result ofthe discrimination against themJames V AndersonShirley Ann BarnesJoyce BrownRobert BrownRoy CampbellEsther EmersonEdward ErnoufJulie HamptonBrenda A MasonDallas MangusJuliaMangusAlfreda SaylesDarlene SmithCherlyne TaylorReed CottonBonnie FinneyCurtis HatcherVera HillWilliam LambertJack LancasterDarryl LanierRobert LeftwichErnest LindseyCharles W McQueenFrederick MunnerlynHerman MasonCecil MeadowsKenneth MitchellSarah TaylorMichael WellsBarbara BowlingGladys WhiteClifford A BrattonJT BrattonMaurice BucknerMargaret WatsonBuddy CookJeff RatiganBetty ShockleyEarl SmithJohn SwainMichaelD TaylorT Arthur TaylorSamuel TerryJames Calloway, Jr191WE WILL offer Kenneth Arney reinstatement tohis former job or, if that job no longer exists, to asubstantiallyequivalent position of employmentwithout any loss of rights and benefits, and WEWILL make him whole for any loss of wages orother benefits he may have suffered as the result ofthe discriminationagainsthim effective October 1,1983WE WILL make whole Betty J Smiley for anyloss of wages or other rights and benefits she mayhave suffered as the result of her suspension on orabout July 10, 1984WE WILL notify Kenneth Arney and Betty JSmiley that we have removed from our files anyreference to their suspensions and that the suspen-sions will not be used against them in any wayWE WILL make unit employees whole for anylosses suffered as a result of our unlawful discrimi-nation by refusing to reinstate strikers according totheir seniority, scheduling strikers to work less thanan average of 24 hours per week while strike re-placements were scheduled to work in the samejob classifications, denying fringe benefits to strik-ers, and reducing the wages of strikersWE WILL furnish the Union with the informationrequested,which is necessary for it to perform itsfunction as the representative of the employees inthe above-describedbargaining unitWE WILL recognize and bargain with the Unionas the duly designated representative of our em-ployees in the above-described appropriate unit forcollective bargainingTHE VIRGINIA HOLDING CORPORATION D/B/A THE HOTEL ROANOKEEric Fine EsqandJames Lewis Esq,for the GeneralCounselGeorge V Gardner Esq,of Roanoke, Virginia, andAsaAmbristerEsq,of Nashville, Tennessee, for the RespondentGary M Ebin EsqandM Catherine Lacinak, Esq,ofCincinnati, Ohio, for the Charging Party 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Judge The HotelRoanoke'is a large,elegant old railroad hotel which isnow operated by The Virginia Holding Corporation, awholly owned subsidiary of Norfolk & Southern Railway Corporation Norfolk & Southern came into beingin 1982 with the merger of Southern Railway Corporation and Norfolk & Western Railway Company, whichhad previously operated the Hotel as a wholly ownedsubsidiary, and whose offices are across the street fromitFor many years the Hotel had recognized the Charging Party2 as the bargaining representative for a unit ofitsemployeesThe bargaining unit represented by theUnion includes bellmen, waitresses,maids, and engineersThe parties negotiated successive collectivebargainingagreements, the most recent of which prior to the eventsin this matter was effective from 15 August 1980 through14 August 1983 3The principal substantiveissuesinvolved here apse outof negotiations for a successoragreementIn brief, theparties first met on 19 July with the Union making several economic demands to which the Hotel responded negatively, stating thatits aim wasto negotiate concessionsfrom the Union The parties continued to meet throughout the summer of 1983, ultimately in the presence of aFederal mediatorOn 26 September, after meeting for approximately 2hours, George Gardner, the Hotel's chief spokesman andcounsel for the Hotel in this matter, stated that the partieswereat an impasseand the Hotel intended to implement its proposals effective 1 October He said that if theUnion had anything further to discuss, he could bereached at the HotelOn 1 October the Hotel did in fact implement variousof its proposals and on that day the employees commenced a strike which lasted about 6 1/2 monthsAfter a nearly 4 month hiatus the parties resumed negotiations in January and ultimately reached agreementon the terms of a contract and settlement of the strikeIn April the Hotel began to recall employees, in connection with which they were required to attend an onentation meeting presided over by the then personnel director,Karen Dunn Employees were recalled in groupsof 10 or more The entire complement of recalled stnkers was to be in place within 90 days after execution ofthe strike settlementagreementThe Hotel, however refused to recall 36 strikerswhom it maintains engaged in such egregious picket linemisconduct as to render them unfit for further service Inaddition, a number of other employees were not recalledThe General Counsel maintains that by failing to recallall these strikers the Respondent violated Section8(a)(1)and (3) of the National Labor Relations Act, 29 U S C §iHerein the Hotel the Company or the Respondent2Hotel Cafeteria Hospital&Restaurant EmployeesLocal121HoteiEmployees and Restaurant Employees InternationalUnionAFL-CIO(the Union)8All dates are between July 1983 and June 1984 unless otherwise mdicated151, et seq The Respondent contends 36 of them engaged in picket line misconduct and therefore lost protection of the Act, and that others were not recalled forlegitimate businessreasons,including failing to attend anorientationsession,and being physically infirmThe General Counsel further contends that the Respondent violated the Act in its recall of employees bydiscriminatingagainststrikers in job assignments andhours available for employment The Respondent contends that in all cases the recall of employees was in accordance with the strike settlement agreement and thenewly executed collectivebargainingagreementBoth before the strike and at its conclusion, variousmembers of management are alleged to have made statements to employees in violation of Section 8(a)(1) of theAct, including threats interrogation, and the likeFinally, the General Counsel alleges that the strikewas called to protest the Respondents unfair labor practice of improvidently declaring an impasse where noneexisted, and unilaterally altering the terms and conditionsof employment, or, in the alternative, that the strike wasprolonged by the Respondents unfair labor practice ofdischarging employee Kenneth Arney following commencement of the strike on 1 October and, inferentially,discharging all other employees simply because they engaged in the protected activity of striking In addition itisalleged that employee Douglas Simmons was unlawfully discharged and that Bettie J Smiley was suspendedfor 9 days in July 1984 These discharges and suspensionare alleged violations of Section 8(a)(3)The Respondent generally contends that it bargainedin good faith with the Union, that it did not precipitouslydeclare animpasse,that the strike was at all times aneconomic strike, that it had lawful reasons for failing torecall the various strikers and that the discharges ofArney and Simmons and the suspension of Smiley werefor cause Finally the Respondent contends that its management personnel did notengage inthe acts attributedto them which are alleged violations of Section8(a)(1)The issues framed by the amended consolidated complaint4 and the answer were tried before me on variousdates at Roanoke Virginia, between 19 March and 25June 1985 Following the close of the hearing, counselfor all parties submitted extensive briefsOn the recordthus made, 5 including my observation of the witnesses,briefs and arguments of counsel I issue the following4 The charge in Case 5-CA-15924 was filed on 9 November 1983 andamended on 13 January 1984 the charge in Case 5-CA-16065 was filedon 6 January and amended on 13 January 1984 and the charge in Case5-CA-16664 was filed on 12 September and amended on 21 Septemberand 27 November 1984 The amended consolidated complaint issued on18 January 19855On 20 February 1986 counsel for the Respondent moved that I takenotice of the order in Case 5-CA-15942 in which a charge filed by theUnion during the instant trial was adjusted by execution of a settlementagreement which the Union declined to join Though I grant the motionneither the order nor the Union s reference to the allegations in its chargewere considered in reaching any conclusion in this matter HOTEL ROANOKEFINDINGSOF FACT AND CONCLUSIONS OF LAWIJURISDICTIONAs indicated, the Respondent is a wholly owned subsidiary of Norfolk & Southern Railway Corporation Undeniably, in connection with its business, the Respondentannually receives goods, products and materials directlyfrom outside the State of Virginia in excess of $50 000,and annually derives gross revenues in excess of $500,000from its operation as a hotel It is admitted and I findthat the Respondent at all times material was an employer engaged in interstate commerce within the meaning ofSection 2(2), (6), and (7) of the ActIt is likewise admitted, and I find, that the Union wasatalltimesmaterial a labor organization within themeaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICFS6A Bad Faith BargainingThe General Counsel and the Charging Party allegethat the Respondent entered into negotiations in 1983with a predetermined intent not to bargain in good faith,that it pursued its unlawful bargaining position throughat least 26 September, at which time it improvidently deGlared an impasse and thereafter unilaterally implementedcertain changes in terms and conditions of employmentBy these acts it is alleged that the Respondent breacheditsbargainingobligationsand thus violated Section8(a)(5) of the Act1Surface bargainingAfter preliminary discussions by telephone and lettersthe parties first met to negotiate a new collective bargaining agreement on 19 July in Roanoke At that meeting the Union's chief spokesman was Ronald Richardsonexecutive secretary treasurer of Local 25 of the Hotel,Cafeteria,Hospital& Restaurant Employees Union(Washington, D C), and an International vice presidentGardner had earlier denied Richardson s suggestion thatthe two of them meet in Washington and negotiate acontract in 2 or 3 daysAt this 19 July meeting, the Union presented a list of13demands, ' all of which related to more compensation for employees The Union demanded an across theboard wage increase increased life insurance, increasedsick leave pay increased sickness and accident benefitsincreased contribution to the pension plan and free parking In addition the Union demanded more guaranteedworktime for senior employees and engineers as well as anew classification for cooks in one of the restaurantsAt this meeting, undeniably, Gardner told the unionnegotiators that the Company would not accept any ofthe Union s demands and he intended to negotiate concessions(or `give backs') Although he did not submitspecific contract proposals at this time, Gardner didpresent to the Union a list of the Hotel's concerns in6 Inasmuch as the allegations in the amendedconsolidated complaintare extensive involving events occurring over a period of many monthsand often of only a tangential relationship to each other the facts andanalysis of each alleged unfair labor practice will be separately treated193both economic and noneconomic areas The principalitemsunder economics included elimination of guaranteed workweeks for certain classifications of employees,pay for employees who are called in to work, and amethod by which overtime and premium pay are calculatedAmong the 18 items in the non financial category,were tightening management control of security (including the inspection of employees' pocketbooks andgiving them polygraph and alcohol tests), improvingmanagement'sright to alter job classifications and toassign employees to specific tasks, increasing the probationary period, and removing the arbitration clause fromthe contractThe General Counsel and the Union argue that bymaking demands that could not be accepted and by rejecting out of hand the Union s proposals, the Companythereby demonstrated its subjective intent not to negotiatewith the Union in good faith It is argued that thispredetermined positionisalsodemonstrated by the factthat during the subsequent bargainingsessionsthrough26 September (of which there were nine), the Companydid not relinquish any of its degrading proposals Further it is argued that the Company claimed its proposalswere necessary in order to become profitable but that itwas dilatory and less than honest in presenting documentary evidence to support this position 7 The GeneralCounsel and Union further argue that the Respondent spredetermination not to reach an agreement is demonstrated by the acrimony exhibited by Gardner as well asothermembers of the management team, during thecourse of negotiationsSection 8(d) of the Act defines the parties obligationto bargain collectively as requiring them to meet at reasonable times and to confer `in good faith with respecttowages hours and other terms and conditions of employment, or the negotiation of an agreementWhilethe Board is not the arbiter of a position taken by eitherparty to collective bargaining, the Board is charged withmonitoring the overall conduct of parties to ensure thatthey in fact bargain in good faith And where the totalityof one s conduct demonstrates that it engaged in dilatoryconduct and otherwise evidenced a determination toavoid reaching an agreement, then that party has violated its obligations under Section 8(d) of the Act and canbe held to have refused to bargain in good faith Seee g Leeds Cablevision277 NLRB 103 (1985) (ChairmanDotson dissenting)While the law is clear in defining a party s obligationto bargain in good faith what constitutes a breach ofthat obligation is not so clear This is because the ultimate conclusion involves subjective intent and the objective facts tending to prove an unlawful intent mightalso tend to prove hard bargaining,which is lawfulHere there is no real dispute concerning the salientfacts before and during bargaining The parties disagreeonly on the interpretation to be derived from those factsOn balance I conclude that the evidence proves a pos' It is noted in this respect that in July 1983 the Union filed a chargealleging a violation of Sec 8(a)(5) based on theTruittdoctrineNLRB YTruittMfg351 U S 149 (1956)which was dismissed by the RegionalDirector 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDture of hard bargaining on the part of the Respondentand reasonable attempt to become more productive andprofitable,given its economic situationThe dramatic changes from the existing collective bargaining agreement sought by the Company,along withits failure to propose any wage or benefit increase at all,leads one initially to conclude that the Company had nointention of reaching an agreement,other than total capitulation by the Union The Hotel must necessarily haveknown such could not be acceptable In short the Respondent s proposals stated,in effect,This is what wewould do if we had the power to do what we wantwithout negotiatingSuch appears to be inconsistentwith a real desire to bargain for a mutually acceptableagreementGood faith necessarily means negotiating toreach an agreement that would be mutually acceptable,and such presupposes that neither side gets all it wantsNotwithstanding,there are factors here that tend tominimize the strident nature of the Respondents bargaining position and tend to negate the implication that theRespondent entered into negotiations in bad faithFirst,the parties had a collective bargaining relationship for nearly 20 years and as far as this record indicates such had been amicable Some of the same individuals for both the Company and the Union had been involved in negotiating the previous contractsGardnerhad been the Company s chief spokesman in prior negotiations James Wade,the Union s president,had participated in previous negotiations on behalf of the UnionSecond,the Company stated at the outset of negotiations and established,ifonly in general terms, its perceivednecessity to negotiate concessions from theUnion The evidence reveals that there had been severalnew motels(hotels)built in the Roanoke area,servicingthe same clientele as the Respondent As a result of thisand perhaps other factors the Respondents occupancyrate had gone down to about 40 percent Such was unacceptably lowWhile the Respondents principal restaurant(which enjoys a four star rating)continued to bebusy,the room occupancy rate necessarily had a negative effect on the Hotel s restaurant business in generalThe General Counsel and Union argue that becausethe Respondents parent company is profitable these factors are largely irrelevant I disagree Because as thequestion here involves an analysis of the Respondent ssubjective intent,I conclude that managements desire toalter contract terms in an effort to become more competitive and therefore productive,given its current economic situation,isrelevantCertainly the overall economic position of the Hotel(including the nature andextent of the competition)cannot be discounted wherethe issue is whether Respondents posture was one ofhard bargaining or of bad faithIt is also argued that the acrimony demonstrated bycompany negotiators, particularly Gardner,toward unionnegotiators evidences a surface bargaining intentAlthough such may be a relevant factor,as has been notedon many occasions by the Board and the courts, unfortunately sometimes during collective bargaining ad hominem attacks are made by one side or the other orboth Such must be viewed as a reality rather than something of definitive importance See,e g,Leeds CablevilionsupraFurther a review of the testimony here reveals that neither side is totally blameless in the matter ofacrimonious statements and posturingIn fact the parties did meet on 10 occasions within anapproximate 2 month period and did discuss at length theCompany s proposals Indeed,tentative agreement wasreached on many items Finally,and of significance, although not controlling,is the fact that the Company andthe Union ultimately reached accord on a successor collective bargaining agreementAlthough this occurredfollowing a strike which lasted nearly 7 months, nevertheless the employees(through their Union)agreed to acontract that contained most of the substantive proposalswith which the Respondent entered negotiationsThe principal changes from the 1980-1983 contract inelude a 12 week probationary period,a definition of afull time employee,deletionof the 40 hour per weekguarantee for certain classifications,a further delineationof management rights, deletion of overtime pay for workin excess of 8 1/2 hours in a given day and deletion ofdouble time for the seventh consecutive day worked, achange of from 4 to 2 hours in showup pay and a changefrom 8 to 2 hours of pay if one calls in and works 1hour,deletion of a provision relating to part time employees working less than 3 days a week,a provisionthat holiday pay applies only to full time employees,similarly, that full vacation pay be for full time employeeswith part time employees who work 1200 hours ayear to get vacation on the basis of 3 days for each weekof entitlement and those who work less than 1200 hoursto get vacation pay on a prorata basis, a more restrictiveleave of absence policy,a change in the dollar amountfor cash register errors and notice to be given the employee deemed responsible,a deletion of the banquet employees' health and accident insurance,a change in thearbitration grievance procedure to provide for a permanent arbitrator deletion of thegrandfather clauseaprovision that bellmen and maids might be assigned todo certain duties outside their normal work,a provisionthat the Company could create new job classifications,the addition of a mandatory retirement age, and the addition of a clause that past practice would not be controllingThe wage and compensation schedules remained unchanged, as did many of the other contract provisionsThey include dues checkoff,the general language of themanagement rights clause,the specific holidays, theamount of vacation employees earn,providing meals anda place for employees to eat them,uniforms seniority(with some minor changes involving leaves of absence),dressing rooms, insurance,hospitalizationpensionsagrievance procedure,with,as noted, a change in the arbitration provision strike, lockout and picketing provisionsa nondiscrimination clause, and bereavement andsick leave payComparing the expired contract with the 1984 contract,alongwith the Company s proposals and theUnion s demands,reveals that the Union was not successful in achieving any of its objectives However, theCompany was successful in negotiating a wage freezealong with certain other provisions affecting economics, HOTEL ROANOKEparticularly including overtime and showup pay, and theamount of compensation and fringe benefits to be paidless than full time employeesMany economic and noneconomic provisions of the expired contract were included in the new contract verbatim or with minor changesMy analysis of these documents leads to the conclusionthat the Company was not successfulin securing all itsdemands, nevertheless it was substantially successful inthe area of economics and in deleting what it perceivedto be the onerous past practice clauses The Companyultimatelywithdrew its demand for no arbitration andthe parties agreed to having a permanent arbitrator fortheir dispute resolutionInasmuchas most of the Company s principal demandswere achieved in substance, I cannot conclude that theywere so outrageous as to evidence a predeterminationnot to reachan agreementwith the UnionOther of the Company s demands, including a provision that it be allowed to search employees give thempolygraph and blood urine tests, while potentially demeaning,are not so outrageous as to require the conclusion of surfacebargainingThe nature of the industryand the undenied evidence that in fact some employeeshad been intoxicated at work and some property wasmissing givea rational predicate for these proposalsOn the record before me, I conclude that the Respondent did not enter into negotiations with a predetermined intent not to agree to a contract acceptable to theUnion Accordingly, I will recommend dismissal of paragraph 16(b) of the amended consolidated complaint2The impasseAlthough the parties dispute precisely what was saidand by whom at the 26 Septembermeeting allagree thatGardner stated that they had reachedan impasse, andthe Company intended to implement its proposals effective 1 October The RespondentmaintainsthatHowardRichardson8made some response indicating that heagreed there was an impasse The Union and GeneralCounsel witnesses, including Richardson, deny that hemade such a statement Specifically they testified that on26 September it was the Union s position, and its statement to Gardner, that there was in fact no impasseRichardson told Gardner there had been movement onsignificant issues and there remained room for movementwere the Respondent to negotiate in good faithAlthough conceptionallyimpasse islesssubjectivethan surface bargaining, it is at least as difficult to analyzeWhen surface bargaining tends to be static,impasseis shiftingWhether the partiesare at impassecan changedepending sometimes on subtle changes in the situationIn any event whether or not thereis an impassedependson an analysis of the total factual situation to determinethe state of mind of both parties to bargaining at a particularpointin time SeeTaftBroadcastingCo163NLRB 475 (1967) petition for review denied 395 F 2d622 (D C Cir 1968) Basically, at a given point there is8 After the first meeting Ronald Richardson no longer participated innegotiationsHoward Richardson of Euless Texas is another International vice president and was the Union s chief spokesman until negotiabons to settlethe strike195impasse if it can reasonably be concluded that the parties'positions on important issues (to them) are so fixedthat movement toward anagreementis not probableInasmuch as collective bargaining agreements aim tocodify a full range of terms and conditions of employment,some itemsare more important than others Thus,during negotiations there can be movement, indeedagreement, on some provisions and there still be an impasse because the parties positions on important itemsare intransigentNevertheless, the fact of movement byone party or another toward agreement is one factor tobe considered in determining whether or not at a giventime there was impasseIn these negotiations the positions of the parties wasfar apart The Company wanted substantial changes fromthe existing contract in important areasThe Unionwanted a substantial increase in wages and other monetary benefits Shortly after the beginning of negotiations,the parties took as their guideline for discussion theCompany s proposals and during the several bargainingsessionsprior to 26 September each of these items wasdiscussed at some length, and agreement was reached onsome of them Although the parties remained far aparton many items even after nine negotiating sessions thequestion is whether on 26 September the posture of theUnion as reasonably perceived by the Company, wassuch that progress could be made with continued bargaining,and whether the Company s position on itemswhich it determined of utmost importance was so fixedthatwithout concession on them no agreement waslikelyWhether impasse exists at a particular time in negotiations is dependent on the particular circumstances at thetime and is by its nature a fleeting concept In essence,impasse meansthat further bargaining given the sameconditionswould not likely produce an agreement Butwhether an impasse exists at any particular time duringthe course of negotiations is largely of academic interest,unlessone party takes action which is permissible only inthe event of impasse For instance here the Respondentdeclared impasse on 26 September and announced that itwould implement its proposals effective 1 October Theunilateral implementation of changes in terms and conditionsof employment during negotiations amounts to anunlawful refusal to bargainunlessthepartieshavereached impasseTaft Broadcasting,supra Thus whetheror not therewas an impasseis critical to a determinationof whether the unilateral changes were unlawful And inanalyzing the circumstances to determine whether therewas an impasse, the tests set forth inTaftremain applicableWhether a bargainingimpasse existsisamatterof judgment The bargaining history, the good faithof the partiesin negotiations,the length of negotiations, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of negotiations are all relevant factors to be considered indeciding whether animpasse inbargaining existed[163 NLRB at 478 ] 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA review of the relevant factors leads me to concludethat here there was no impasse on 26 September Myconclusion is predicated primarily on a finding that thealleged impasse issueswere relativelyminor,in compareson to concessions demandedby theRespondent and ultimately agreed to by the Union,and the parties reacheda negotiated settlement concerning these issues The alleged impasse issues were compromised rather than theUnion capitulating to the Hotel s demandsWhere the parties have demonstrated an ability tocompromise on a specific issue,such suggests that further negotiations on that issue would not have been fruitlessOn the other hand,where the parties announcefixed positions on a particular issue and then one side orthe other capitulates following some change in circumstance,such tends to indicate they had a real inability tocompromise on that issue Therefore further bargainingon it would not have been productive Capitulation byone side implies that there was no compromise on theparticular issueHence negotiation was not what led toagreement which was a result of changed circumstancesAbsent the changed circumstance it was unlikely therewould have been an agreement Of course,neither compromise nor capitulation is dispositive of the impassequestionWhat happened subsequently merely tends toshed light on the party s positions at the moment underconsiderationHere regarding the issues which the Respondentclaims resulted in impasse, there was compromise and noparticular reason to believe such could not have beenachieved with continued bargaining Quoting from theRespondent's brief[T]he parties were entrenched into two different positions concerning the key issues of binding arbitration,elimination of past practices and clarificationof management rights pertaining to consolidation ofjobs and scheduling It is important to note thatthese three issues were the precise matters whichMr George Gardner testified were the three pnncipal thrusts which the Hotel negotiators believed tobe the most important in negotiating a new contractThe Respondent proposed an elimination of bindingarbitration as the final step in the grievance procedureHoward Richardson stated during negotiations that hewould never accept a contract that did not include binding arbitrationThe Respondents witnesses testified that the elimination of arbitration was proposed because the Union hadtaken frivolous grievances to arbitration in the past Thiswas a time-consuming and costly endeavor,and furtherthe Union had won reinstatement of discharged employees through arbitration(due to the claimed union bias ofarbitrators)which was also costly not only in backpaybut in the discipline credibility of management The Respondent s evidence regarding this was at best vague andgeneralOnly one specific arbitration case was testifiedtoI do not credit and cannot accept Respondents generalized conclusions that it found binding arbitration to bemore onerous or costly than might generally be expectedNo doubt there is some expense attendant to havingan arbitration clause in acollectivebargaining agreementNo doubt to some extent the fact that managements discipline decisions can be reviewed by an arbitrator serves as a brake on management exercise of arbitrary authority over employees Nonetheless,arbitrationis a preeminent national labor policy See, e g,Steelworkerstrilogy 9 Thus, to accept the Respondents argumentconcerning the seriousness of its proposal to eliminatebinding arbitration would be to allow the Respondent topick and choose among items of national labor policy itwould accept Such would be similar to the argumentthat a company should not have to bargain because acollective bargaining agreement might be inimical to itsability to do business in the manner it wants The national labor policy simply cannot permit this argument northe one advanced by the Respondent to be seriously consideredBeyond that,the parties in fact did negotiate changesin the arbitration clause whereby they would select alocalpermanent arbitrator to handle disputes arisingunder the collective bargaining agreement In short, neither side capitulated on this issue This suggests that hadthe parties negotiated specifically on this issue on or after26 September, a similar tentative agreement could havebeen reachedBecause binding arbitration is a favored national laborpolicy and because the parties did compromise their respective positions on this provision,I conclude that thiswas not truly an impasse issue on 26 SeptemberThe parties discussed the elimination of past practicesThe Respondent contended that this was important because the Union s president(who had been an employeeof the Hotel for 40 years) took advantage of the Respondent s young managersHowever thetestimonydoes not reveal that thiswas an issueabout which theparties could not ultimately have reached an agreementhad they negotiated further after 26 September There isnothing in the testimony,even of the Respondents witnesses,that the Union objected to some type of clausewhereby the contract would be interpreted on its faceThe Union simply insisted that the Respondent state specifically what it had in mind concerning the eliminationof past practicesThe clause that the parties finally agreed to statesAny past practice inconsistent with this agreementshould not be controllingThere is no indication thattheUnion ever objected to this particular languageIndeed,such is probably redundant, for labor contractsare normally interpreted in accordance with their unambiguous language and the matter of past practice becomes relevant only in the event of an ambiguityIn short, the nature of the relief sought by the Respondent in this proposal and the clause ultimatelyagreed to by the Union, along with testimony of the partiesdoes not suggest that it was such an issue that theparties could not have made progress had they negotiat9Steelworkers v AmericanMfg Co363U S 564(1960)Steelworkers vGulf Navigation363 US 574(1960)Steelworkers v Enterprise Corp363US 593 (1960) HOTEL ROANOKE197ed concerning it on or after 26 September I do not believe that this was, or could have been significantenough to cause a true impasseFinallyRespondent contends that the matter of clanfying the management rights clause pertaining to consolidation of jobs and scheduling was an impasse issueManagement rights pertaining to consolidation of jobsand scheduling is contained in article III (ManagementRights)and article XVII(Miscellaneous)of both the expared and new contracts The expired contract gives theemployer broad management rights, which are similarlyset forth in the new contract,with the addition of specifics such asB The right to establish work schedules "In article XVII of the expired contractSection 12 Establishment of new classificationsIn the event the Employer adds any new classifications to its payroll which would normally fallwithin the scope of the bargaining unit the Employer and the Union will meet to establish wagerates and conditions for these classificationsIn the new contract in article XVII is the following IanguageSection 9 Establishment and Consolidation of ClassificationsThe Employer may consolidate classificationsadd new classifications,and change classifications ofEmployees which would normally fall within thescope of the bargaining unit The Union agrees toassist the Employer in any consolidation addition,or change of classificationAlthough the language in the two contracts vanessomewhat concerning the matter of establishment andconsolidation of classifications,itdoes not appear thatthere is a sufficient substantive difference between themto support the conclusion that such would be an impasseissue singularly or in connection with other issues Thetestimony is simply inadequate and unpersuasive that theRespondents authority in the area of classifications andscheduling needed to be changed in any substantive respect,or that the Union opposed the changes sought bythe RespondentOn 26 September the parties were a long way fromreaching an agreement But, from the totality of thisrecord I cannot conclude that further negotiations on, orimmediately after 26 September would have been an exercise in futilitySpecificallyIbelieve that the threeissues that the Respondent contends resulted in impassewere of relative insignificance In any event they werematters over which the parties could have bargained ingood faith and reached a tentative agreement withoutany change in the circumstances then surrounding thenegotiationsIt is further noted that in fact there had been movement by the parties during the course of bargainingIndeed on 26 September the Union made certain concessionsThe Union s demonstrated willingness on 26 September to make concessions and, from the credited testimony of the Respondents witnesses,its acknowledgmentthat Respondent needed concessions,further prove therewas no true impasse when the Respondent cut off negotiationsTo both the Respondent and the Union,the centralissues involved in these negotiations involved economicswages, the allocation of tips, overtime,guaranteed workweek fringe benefits,and the like These were significantissuesHowever,these were issues that the parties werein the process of resolving,and such is at least tacitly admatted by the Respondent The Respondent does notcontend that impasse was caused by any one or a combination of the economic issues The alleged impasse issueswere clearly not central to both parties Indeed, to theextent that these issues were important,theywere ofmore importance to the Respondent than to the Union,again as demonstrated by the concessions made and theagreement reachedNotwithstanding that I conclude the Respondent bargained in good faith until 26 September,Ineverthelessconclude that by declaring impasse on that day and subsequently implementing unilateral changes the RespondentviolatedSection8(a)(5)of the Act CompareHamady Bros Food Markets,275NLRB 1335 (1985)(Member Dennis dissenting)B The StrikeOn 1 October employees in the bargaining unit cornmenced a strike and it lasted until 16 April 1984 atwhich time the parties executed the new collective bargaining agreement along with the strike settlement agreement There is little doubt nor is it really disputed, thatthe strike was caused in substantial part by the Respondent s bargainingThe Respondent simply contends thatthiswas not an unfair labor practice strike because it didnot engage in any unfair labor practices predating thestrikeIn agreement with the General Counsel and the UnionI conclude that in fact a principal causative factor of thestrikewas the Respondent's improvident declaration ofimpasse on 26 September and its unilateral implementation of changes in terms and conditions of employmenton 1 October These acts of the Respondent were unfairlabor practices Because the strike was called,in part atleast, to protest the Respondents unfair labor practicesitwas at its inception an unfair labor practice stake See,e gMastro Plastics Corp v NLRB,350 U S 270 (1956)C Reinstatement of the StrikersThough the employees status as unfair labor practicestrikers does not appear generally material,this has somebearing on the reinstatement issues Thus inRadio Elec-tric Service Co,278 NLRB 531 (1986),there was no impasse and the strike was a result of the company s unfairlabor practices in bargainingThe Board held that thecompany had the burden of proving an economic necessity for not reinstating strikersAnd inSeminole AsphaltRefining,207 NLRB 167 (1973),the Board held that theemployees misconduct must be weighed against the employer s unfair labor practices precipitating the strike in 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdeterminingwhether they lost protection of the Act 10In eithercase,where the strike is caused by the employer's unfair labor practices, it has a stronger burden ofproving employees were lawfully denied reinstatementIn materialpart, the strike settlement agreement provides that1All striking employees shall be recalled towork in the classification which they held prior tostriking, or its equivalent, by seniority within three(3)months from the date of the ratification of thecollectivebargainingcontract, with the exception ofthe employees as specified in paragraph 2 herein2The Hotel will not recall employees which itcontends engaged in misconduct during the strikeThe Union does not agree that thereare any employees ineligible to be returned to work other thanthose convicted of picket line misconduct and willsubmit this matter to the National Labor Board fordeterminationNothing herein shall be construed tobe a waiver of any such employees rights and remedies under the National Labor Relations Act, asamendedBy these provisions of the strike settlement agreement,itappears that the parties agreed that the Respondentcould lawfully recall employees during a period of 3months And in a letter of understanding the Respondent agreed there would be a minimum of 160 full timejobsFor any employee whose seniority did not qualifyhim or her for a full time job, that employee could claimavailable hours, based on seniorityI conclude that the strike settlement agreement recognized the exigencies of the industry and the Respondent soperation and allowed for recall of strikers over a 3month period based on the availability of work and ofthe returning strikersAlthough the general recall plan is not questioned theGeneral Counsel and the Charging Party contend that itsapplication to certain nonreinstated and reinstated strikers was unlawfulThe law is quite clear that strikers cannot be discharged because they have chosen to engage in the protected activity of strikingConsistentwith this an employermust reinstate strikers who make unconditionaloffers to return to work, provided that under certain circumstances an employer may refuse to rehire an economis striker who has been permanently replaced and candeny reinstatement to those whose conduct during thecourse of the strike was so egregious as to render themunfit for further employmentThe Respondents duty under the Act in these regardsis irrespective of motiveThus an employer, for instance, is required to reinstate a striker notwithstandingitsgood-faith belief that that individual has engaged inegregious picket line misconduct on a showing that theemployee in question did not engage in such conductSee e gRubin BrosFootwear99 NLRB 610 (1951) Al10 Chairman Dotson and then Member Hunter questioned this pnncipie inClear PineMouldings268 NLRB 1044 (1984) andNew GalaxMirror Corp273 NLRB 1232 (1984) but neither case involved reinstatement of unfairlabor practicestrikersthough a good faith belief that an employee has engagedin picket line misconduct may be sufficient in the first instance, if it is rebutted by evidence showing the employee did not commit the misconduct, or that the misconduct was not serious, then the employer must reinstatethe striker with backpayOn unconditional offers of reinstatement, striking employees are entitled to reinstatement In refusing to do soon grounds of misconduct, the employer acts at its peril,even if in good faith, if the evidence ultimately showsthat the employee did not commit a serious act of misconduct Similarly, as to strikers not reinstated for reasons other than misconduct, the Respondent has theburden of proving the economic necessity for its refusalRadio Electric Service Co,supraFinally it is unlawful for an employer to discriminateagainst strikerswhom it has reinstated with regard towages, hours, and other terms and conditions of employment However, unlike the reinstatement issue, proof ofsuch is dependent on a proscribed motive which can berebutted by the employer showing a lack of unlawfulmotive, e g business justificationNLRB v Great DaneTrailers,388 U S 26 (1967)Here the cases of nonreinstated strikers fall into several categories First is Kenneth Arney who initially wenton strike but later on the day of 1 October offered himself for work He was told he was suspended It is alsoalleged that Douglas Simmons offered himself for reinstatement before the end of the strike and was deniedFollowing the execution of the strike settlement agreement, the Hotel began recalling strikers first havingthem attend orientation sessions before returning towork Several of them were denied reinstatement eventhough they attended an orientation session several werenot recalled because they did not attend an orientationsession two strikers were not contacted by the Hotel toreturn to work, three were not recalled because of alleged medical problems two were not recalled becauseof alleged violations of sick leave policy, and four werenot recalled because they allegedly could not work theonly available hours for them Finally 32 employeeswere not recalled because of alleged picket line or related misconduct1Kenneth ArneyArney testified that he walked out when the strikecommenced at 6 p in on 1 October About 9 p in thatday, having changed his mind on discussion with hiswife,Arney returned to work and talked to Beth Hofmann,the Hotel s then personnel director, as well as hissupervisor, Bob FinneyAlthough there are several versions of what transpiredand precisely what Arney was told, in sum as counselfor the Respondent notes in his brief, both Mr Finneyand Mrs Hofmann told Mr Arney that he was suspended pending an investigation and that in any event a replacement had already been hired for his job thatevening "The alleged justification for having suspended Arneywas the potential for his engaging in sabotage although HOTEL ROANOKE199the Respondent presented no evidence to support anyreason for harboring such a beliefHofmann was unable to testify who, if anybody, infact replaced Arney Arney s job was night cleanup It ispossible he was replaced within 3 hours,but such ishighly unlikelyAnd absent some evidence,Ido notaccept the Respondent's assertion that he was Further,because I conclude that the strike was caused by the Respondent's unfair labor practices,the defense of permsnent replacement is not viableThe testimony to the effect that Arney had been "replaced, 'I conclude,was a cute after the fact characterization by the Respondent Inasmuch as economic stnkers can be permanently replaced,I believe this word wasused in an effort by the Respondent to avoid liabilityOther than the assertion,there is no evidence that Arneyhad in fact been replaced Further,on the evening of thestrike,the type of work he normally did was being per-formed by an employment contractor There is no evidence his services would have been redundantFinally,testimony from the Respondent'switnessesproves that Arney was discharged for striking HermanTurk, the operations manager at the time of the strike,testified thatArney was not allowed to return to workbecause"he walked out on strikeHe further testifiedthatArney had been suspended because,Iwas underthe impression he walked out on strike and he had madehis decisionIt is clear from the testimony of Turk and Hofmannthat Arney was discharged,or at least denied the opportunity to return to work on his unconditional offer, because,and only because,he was a striker Such is clearlyunlawfulI therefore conclude that the Respondent violated Section 8(a)(1) and(3) of the Act by refusing to reinstateKenneth Arney on 1 October 1983 He is entitled to reinstatement and backpay from that time until he is givenan unconditional offer of reinstatementAbilities & Good-will241 NLRB27 (1979)2Douglas SimmonsIt is alleged that in January 1984 Douglas Simmonsmade an unconditional offer to return to work whichwas denied by the Respondent in violation of Section8(a)(3) of the ActThe evidence concerning this incident comes primarilyfrom the testimony of Simmons and Dunn Althoughthere are conflicts in their testimony concerning his conversation with her when he called offering to return towork,such are not particularly materialBasically,Simmons testified that following conversationswith his wife and in order to appease her, heagreed to attempt to return to work Thus he initiated acall to Dunn Simmons testified that when he calledDunn he had no intention of accepting if offered his jobAs he testified, I done that[calledDunn] because mywifewas pressuring meAnd when asked what hewould have done if he had been offered a job at thattime,Simmons testifiedIwouldn'thavewent towork "It is therefore clear from the testimony of Simmonsthat he did not in fact make a bona fide unconditionaloffer to return to work I therefore conclude that the Respondent did not violate Section 8(a)(3) of theAct by refusing to reinstate him in January 1984,and will recommend that so much of paragraph 20 of the complaint asit relates to Douglas Simmons be dismissed3The other nonmisconduct casesThe Respondent does not deny its duty to reinstate thestrikers on their unconditional offer without discrimmating against them It contends this duty was fulfilled tothe extent required by the Act The Respondent defendsits failure to reinstate the individuals named in the com-plaint on one or more of several grounds the nonreinstated strikers did not make an unconditional offer toreturn to work,the Respondent had a legitimate and substantialbusinessjustification for not recalling all thestrikers inasmuch as the Hotel's worsening financial condition meant that fewer jobs were available,many of thestrikerswere not reinstated because they engaged instrikemisconduct,Union Agent B J Smiley submitted alistof former strikers who did not want to return towork for various reasons,and Roy Campbell was not reinstated because he was not a striker Finally,counsel fortheRespondent arguedIf an anti union motive befound or inferred in any of the Hotel s actions, all ofwhich is denied,the Hotel relies upon the doctrine announced inWright Line251NLRB 1083 (1980), enfd662 F 2d 899(1stCir 1981)certdenied 455 U S 989(1982), asjustifying any action it took affecting the alleged discnminatees 'In addition to the above defenses as set forth in itsbrief,theRespondent's testimony and other argumentsuggests that certain of the strikers were not reinstatedbecause they did not attend the required orientation sessions,did not return when called for work,or had somesort of physical impairment that prohibited their returning to workAlthough the facts relating to the 50 employees listedinAppendix A of the complaint,as amended, vary somewhat there are certain general principles applicable tothem allEstablishing that an individual was a striker who madean unconditional offer to return to work and was denied,proves a prima facie violation of the Act See generallyGreat Dane Trailers,supra,and for strike misconduct,Rubin Bros.Footwear,supraThe fact of nonreinstatement of individuals who engaged in the protected activity of striking implies a discriminatory motiveAnd inmatters apart from picket line misconduct, as with picketlinemisconduct,the employers good faith belief, or anadministrative mistake is not sufficient to exonerate itThe Respondent makes the general assertion that noneof the striking employees and particularly those not reinstated,made an unconditional offer to return to workThe Respondent cites no evidence in support of this contentionOn the contrary,the record is quite clear that allthe strikers, through the Union,offered to return towork,and the Union was treated by the Respondent asthe agent for this purpose Indeed, Dunn testified that inpreparing for the orientation sessions following the cessation of the strike,she contacted union officials with the 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnames of strikers to be recalled and the date of the onentation session which they were to attendFurther,it is quiteclear thatin negotiatingthe collective bargaining agreement along with the end of thestrike,representatives of the Union made the requisite request on behalf of its members to return to work Suchclearly followsfrom the negotiation sessions leading toexecution of the strike settlement agreement,and is, at aminimum,implicit in the strike settlement agreement inwhich it is stated, 1 All striking employees shall be recalled to work in the classification which they held priorto striking 'A bargaining agent has the authority on behalf of itsmembers to make requests and receive from the employer offers of reinstatement See,e g,Bagel Bakers Councilof Greater New York City,226 NLRB 622 (1976),AirportParkingManagement,264 NLRB 5 (1982) I thereforeconclude that the Respondent's defense that none of theemployees listed in the complaint made unconditional requests for reinstatement is unmentonousAs to the general business justification the Respondentbrought forth no evidence tending to indicate that itsbusiness was less viable at the endof thestrike than atthe beginning There is no evidence to support the conclusion that the Respondent had fewer jobs available inApril 1984 than it had in October 1983 To the contrary,the end of the strike brought execution of a new collective bargaining agreement in which the Union made substantialconcessionswhich theRespondent arguedduring negotiations (and in this proceeding) were neededto continue in business profitably I therefore reject, asnot being supported by sufficient objective evidence, theRespondents assertion that it was economically justifiedin not rehiring any of those strikers named in the coinplaintThe Respondents other general defenses are arguablysupported by evidence relating to the individual situationThecircumstances surrounding the denial of reinstatement to those individuals named in Appendix A ofthe complaint will be treated individuallyJames V AndersonDunn testified that Anderson wasnot recalled because hewas only available for work onSaturdays and Sundays He had a full time job with another company and he refused to work 14 May 1984 "The record evidence however establishes that at thetime of the strike Anderson was a part time employeeworking only on weekends, therefore, he was entitled tobe reinstated to his former position There is no evidencethatAnderson was contacted and declined employmentThere is simply the statement by Dunn that he was unavailable for full time work I do not take her testimonyasmeaningthat she contacted him and he declined toreturn to work on 14 May 1984 Had this been the fact,presumably she would have so testifiedIn any event, since 14 May was a Monday even ifDunn s testimony is accepted at face value hers was nota reasonable offer of reinstatement Anderson was a parttime weekend employee prior to the strike, and was entitled to be reinstated to his normal hours and daysWhatever contact Dunn made with Anderson, from her testimony such was not sufficient to satisfy the Respondent'sduty to offer Anderson full and complete reinstatementto his former job I therefore conclude that by failing toreinstateAnderson, the Respondent violated the ActBackpay will be calculated from May 12, the nearest Saturday to the date the Respondent asserts it would havereinstated AndersonShirley AnnBarneshad been a part time cashier priorto the strike and, as was known to the Respondent had afull time job at a local bank Following the end of thestrike,Dunn calledBarnesconcerning her availabilityBarnes said that she would like to come back Dunn thenspecified the hoursBarneswould need to be availablewould be from 4 00 to close on some days and from6 00 to close on some daysBarnes stated that shewould check with her bank supervisor to see if she couldarrange availability during these hours, and subsequentlycalled Dunn back stating that she would be able to workan early shift at the bank and would be available to workat the Hotel at 4 or 6 p in According to Barnes testimony, undenied by Dunn, Dunn told me that she wouldget back with me in a couple of weeks and let me knowwhen I was to come in for orientationBarnes hasheard nothing further from the Hotel since that dateDunn simply testified that Barnes name was on a listsubmitted by the Union of individuals who were not interested in reinstatementBut Barnes testimony belieswhatever lack of interest the Respondent thought shehadThe Respondent gave no explanation about whyBarnes has not been recalled,and its failure to do so isclearly violative of Section 8(a)(3) Barnes is entitled toan offer of reinstatement and backpayJoyce Brownwas a maid who went on strike and whowalked the picket line until February 1984, when pregnancy prevented her from doing so The baby was bornon 10 July 1984 and following her 6 week (about 24August) checkup Brown contacted the Union (B JSmiley) and was advised to contact the Hotel Browncalled the personnel department explaining that she wasready to come back to work She was told she no longerhad a job because the Hotel did not have a formal medical leave of absence for herBrown acknowledged that she did not request pregnancy leave She learned she was pregnant only after thestrike beganThe Respondent apparently contends that it was notrequired to reinstate Brown because during the strike shehad not requested a medical leave of absenceAlthough it is true that Brown did not in fact requesta leave of absence to allow this formalistic omission onthe part of one engaged in a strike to relieve the Respondent of its obligation to reinstate all the strikers isunwarranted The Respondent had the duty, under theAct and the strike settlement agreement to offer BrownreinstatementPerhaps by August 1984 the Hotel wasfully staffed and there were no jobs available However,such is not the import of the Respondents defenseThere is no indication in the record that work was notavailable for Brown in or after August 1984 Nor doesthe Respondent maintain that it was somehow prejudicedby Brown s failing to apply for a medical leave while shewas on strike or after the strike was settled HOTEL ROANOKE201Dunn testified that when she called Brown, Brownstated that she had been pregnant and requested not tobe recalled until after AugustDunn testified,I alertedher to the fact that I would not be there after July andfor her to call Sharon Smith and let her know when shewas able to return to work "Dunn did not testify that she told Brown she wouldhave to file a request for a pregnancy leave of absence,or otherwise indicate she would not be allowed to returnto work with the other strikersIbelieve under the circumstances of this case, theHotel had an obligation to recall Brown on her requestinAugust,if there werejobs available(and there is noevidence in this record that jobs were unavailable forBrown)The claimed defense that Brown had failed tofile a formal request for a leave of absence is spuriousNot only is the Respondents defense formalistic in theextreme,given that Brown was on strike and thereforenot working,but when contacted by Dunn in the springof 1984,Dunn did not indicate that the Hotel requiredher to make such a formal application I therefore conelude that this contention is an after the fact attempt tojustify the Hotel s failure to recall a striker who shouldhave been recalled I conclude that whatever minoromission in form Brown may have made in not applyingfor a pregnancy leave of absence while she was onstrike,such is insignificant and does notjustify the Respondent's failure to recall her I conclude that the Respondent'sdefense in this respect is unmentonous andthat it violated the Act in failing to recall Brown inAugust 1984 She is entitled to an offer of reinstatementand backpay from 24 August 1984Dunn testified thatRobert Brownwas notified toreport for orientation on 23 May He did not show upand he did not call explaining his absenceThis is offered by the Respondent to justify its failure to reinstateBrownBrown,on the other hand,testified that he never received any notification to attend an orientation meetingand that when he finally learned he was to be recalled,he made three calls to the Hotel personnel office He finally reached Dunn and explained to her why he hadfailed to attend the orientation session of 23 May Dunnsimply told him that his employment had been terminatedThere is no indication in the record that in fact Brownwas personally contacted To the contrary,the evidencesupports a conclusion that in fact notification to Brownwas attempted via word of mouth contact betweenDunn,or someone in the personnel department and theUnion to Brown s former girl friend In any event thereisno evidence to justify discrediting Brown's testimonythat in fact he did not receive actual notice,in any way,of the orientation meeting Further,IcreditBrown'sdenial that he knew of the orientation session I furthercredit that Brown took immediate steps to get his jobback on learning that he had been calledEven if the Respondent was entitled to require attendance at an orientation session of all returning sinkers(which it was not infra),it is clear from the evidence inthismatter that Brown's failure to attend was excusableand through no fault of his own Therefore the Companywas unjustified in refusing to reinstate him He is entitledto an offer of reinstatement and backpay from 23 May1984The Respondent relies on the following testimony ofPeter Kipp in arguing that it wasjustified in not recallingRoy CampbellA Mr Campbell had not been well and we, as Irecall,we did not feel because of his illness that hewould have made an acceptable employeeQ What was the nature of his illness?A He had,I believe,cirhossis[sic] of the liverQ Do you know what caused this?A AlcoholismQ Was he an alcoholic?A To the best of my knowledge he wasIn short,the Respondent argues that as a result of hisalcoholism Campbell `was not a striker,notwithstanding that the Union paid him strike benefits The Respondent also relies on the testimony of James Wade tothe effect that prior to the strike,the Hotel had sufficientbasis for discharging Campbell had it wished to do soOf course the Respondent could have dischargedCampbell for his perceived alcoholism Indeed,the law iswell settled that an employer does not run afoul of theAct in discharging an employee for any reason it choosesother than those specifically proscribed But the fact thatthe Respondent had justification for discharging Campbell prior to the strike does not exonerate it for unlawfully failing to recall him after the strike In effect the Hotelargues that it was entitled to exercise its prestrike optionto discharge Campbell after the strike was overTo accept this argument would effectively negate employees' Section 7 and Section 13 right to strike If anemployer does not exercise its right to discharge a particular employee,forwhatever reason,prior to his andother employees engaging in protected activity, the employer may not use thatjustification following the end ofthe strike to refuse to reinstate himWhen a strike ends,an employer has the statutory obligation to reinstate the status quo notwithstanding thatitmight want to be rid of one or more of the strikers forreasons unrelated to their protected activityBecause the Respondent had not exercised its right todischarge Campbell prior to the strike of 1 October, andbecause the record evidence is clear that even thoughdebilitatedCampbell associated himself with fellow employees in the strike(and was given strike benefits) Iconclude that the Respondent was obligated to reinstatehim on the same basis that it reinstated other employeesOnly after reestablishing the prestrike status quo was theRespondent at liberty to reevaluate Campbells situationand terminate him then if the facts so indicatedI shall therefore recommend that the Respondent beordered to offer reinstatement to Roy Campbell, andmake him whole for any loss of wages he may have suffered from the time he would reasonably have been recalledEsther Emersonwas a full time clerk in the gift shopand participated in the strike She was called to attendthe 23 May orientation meeting and in fact did so Nev 202DECISIONSOF THE NATIONALLABOR RELATIONS BOARDertheless the Respondent did not recall her for workThe Respondent brought forth no evidence to explainwhy Emerson was not recalled nor does the Respondentmake any argument concerning this situation other thanits general assertionsInasmuch as Respondent was obligated to recall Emerson to her former job and failed to do so, the Respondent prima facie violated the Act Because the Respondentbrought forth no evidence to justify its action I mustconclude that it violated the Act in not recalling Emerson following the 23 May session She is entitled to anoffer of reinstatement and backpay from the dateEdward Ernoufwas a full time (40 hours per week)employee for the Respondent prior to the strike Heworked two (or if necessary three) shifts as the nightauditor and the other two or three nights a week as acashierPrior to the strike Ernouf also was a full timeemployee of the Patrick Henry Hotel in Roanoke butbecause he did the scheduling at the Patrick Henry therewas never any conflict between these jobsErnouf credibly, and undeniably, testified that he wascontacted by Smiley to call Dunn concerning being reinstated following the end of the strike He reached Dunnwho told him that he was to report for an orientationsession the next morning the Thursday following theend of the strike and was to report to work the followingMonday, 23 April at 3 p m He told her that giventhe short notice he would be unable to arrange hisschedule at the Patrick Henry in order to return to workon Monday Dunn said that he would then be put at thebottom of the recall list and that she would recall himafter the others He talked toher againabout this matterat the orientationsession andtold her that he wouldknow definitely by Friday if he would be able to workthe following Monday On Friday he called her againstating that he had been unable to resolve the conflictand as she had earlier suggested perhaps he should beput at the bottom of the recall listDunn told Ernouf at that time, if you can't come onMonday I will have to lay you offHe told her thatshe said earlier he would be placed at the bottom of therecall list She stated that she could not do thatErnouf has not since been recalled to work nor has heheard from the Hotel concerning his jobThe Respondent seems to maintain that inasmuch asErnouf did not accept the schedule for which he was selected by the Company at the time the Company indicated he could return to work, he forfeited his recall rightsI conclude that Ernouf was entitled to reasonable noticeof his reinstatement, particularly given the fact that theHotel knew he worked another full time job That hewas unable to accept work on the precise day it was offered, given such short notice could not bar him fromfurther consideration for reinstatementIndividuals who engage in the statutorily protected activity of striking are entitled at the end of the strike toreturn to the status quo in a reasonable fashion Reinstattrig strikers is not an exercise in requiring them to submitto arbitrary standards set by the employer nor shouldthe burden put on them be unreasonable In this case itwas known to the Hotel that Ernouf had another fulltime job with a competing hotel, because, since he wasin charge of scheduling at the other place he could, withreasonable notice, arrange his schedule to comply withthe Respondents needs Thus, the Respondent was required to give Ernouf reasonable notice so that he could,in fact return to work as he had in the past Anythingless than reasonable notice to him was not a real offer offull and complete reinstatementI therefore conclude that by considering Ernouf laidoff' because he did not accept the precise schedule hewas offered, under these circumstances, was a denial ofreinstatement to him and a violation of the Act I shallrecommend that he be offered full and complete reinstatement and backpay Because the Hotel recalled himfor 23 April, but because he was unable to commencework that day I conclude that a reasonable date to setbackpay would be the following week-30 AprilIt should be noted that Ernouf did not lose his statusas a striker entitled to reinstatement as a result of hiswork at the Patrick Henry Hotel inasmuch as such predated the strike The Patrick Henry job cannot be considered full time employment elsewhere within the meaning of the Act because it was not a substitute for the jobfrom which he was strikingJulieHamptonhad worked in the cafeteria for the Respondent since 1978 During the entire course of her employment and before, she was under the care of a psychiatrist and during the time of her employment was onMelindone, which is, apparently a mood altering prescription drugDunn testified that Hampton was not recalled because,Ms Hampton is not mentally capable or stable She is aclient of the mental health services and relies on strongmedication to stabilize her moods'Dunn testified thatshe talked to a social worker whom she could not identify,who told her the medication was a mind alteringdrug and also a mood altering drug and if she did notmaintainthe medication level instructed and those levelschange periodically that she would be a hazard to herselfworking with the type of equipment she had to workwithDunn further testified that she checked with alocal doctor concerning Melindone and made the determination Hampton should not be recalled, and she wasnotNot hearing from the Company during the recall ofother employeesHampton contacted the personnel department and was advised that she was not on the recalllistItwas suggested that she go to the Union She didand was told by James Wade to secure a doctor s statement concerning the medication she was taking She didsoThe statement dated 21 May 1984 signed by DrEvelyn Wade, readsThe above patient is followed by Mental HealthServices Extended Ca'e She is on only one medication,Melindone She takes this as directed, is on astable levelWe see her only every three monthsShe is able to workInasmuch as Hampton s condition was known to theHotel at the time she was hired and at least 5 years priorto the strike, and inasmuch as the doctor s statement doesnot indicate any reason why she could not be returned to HOTEL ROANOKEher job (notwithstanding her condition and medication),Iconclude that the Respondents refusal to reinstateHampton was unjustified Thus the Respondents refusalto restore Hampton to the status quo was violative of theActThough Dunn may have had a good faith belief thatHampton is on sufficiently strong medication to renderher unemployable, such was rebutted by the only competent objective evidence concerning Hampton's medicalstatus-the report from her treating physicianThus,even if Dunn's belief was sufficient to meet the Respondent's burden in failing to reinstate a striker,such was rebuttedI therefore conclude that the Respondent's refusal toreinstateHampton was violative of the Act, and I shallrecommend an appropriate reinstatement and backpayremedyMartha Henryworked for the Respondent approximately 30 years as head cashier in the kitchen department Dunn testified that during the recall period, Henrycame to an orientation session and was scheduled toreturn to work on the night shift but told Dunn that shewould be unable to do so because the only transportationavailable to her was public and it was available onlyduring day shift hours Dunn told Henry that she wouldcall her for the next available opening on the day shiftDunn testified, credibly I believe, that within a fewdays she in fact called Henry and talked to her Dunntestified that she had difficulty communicating withHenry at the time and that Henry seemed unable to understand the import of what Dunn was saying Dunn further testified that she discussed this matter with B JSmiley-telling Smiley that she had had a conversationwith Henry but Henry was apparently intoxicated andunable to understandWhile Smiley testified to a conversation she had withDunn concerning Henry, she denied the substance ofDunn's testimony Smiley testified generally that in herconversation with Dunn, she told Dunn that if the Hotelwould take Henry back only on the night shift that shewould be willing to give Henry a rideThe conflict between the testimony of Dunn andSmiley in this regard is resolved in favor of Dunn,though both versions are sufficiently lacking in detail andreasonablenessto be questionable Thus it really doesnot seem probable that a 30 year employee whose totallife revolved around her job would not take further stepsto ensure reemployment after beingcalled byDunn Butthere is no indication in this record that following her attendance at the orientation meeting Henry followed upin an attempt to secure reinstatement On the other hand,it is not reasonable that the Union would not supportsuch a senior and apparently capable employee seekingto return to her precise prestrike job But such is theimport of Smiley's testimonyI conclude that in fact Dunn contacted Henry and forwhatever reasons Henry did not respond Thus, the Respondent did make reasonable efforts to reinstate Henryand satisfied its obligations under the Act and the strikesettlementagreementIn addition to what I consider to be Dunn s positivedemeanor when testifying, I note that for some time she203has not worked for the Respondent and no longer livesin the Roanoke area Other than the fact that she was anemployer representative at the time of the facts in thismatter,there is no particular reason to conclude thatDunn would in any way slant or alter her testimony infavor of one party or the other In general I found Dunnto be a credible witnessCharlesW McQueenwas a part time waiter who injured his knee before commencement of the strike, andas a result was unable to work until March 1984 He wasnot recalled to work because, according to the testimonyof Dunn, he had been off work and had not applied foror received a leave of absence Therefore he was considered by Respondent to have been terminated prior to theadvent of the strikeThe General Counsel and the Charging Party generally contend that McQueen had told his two immediate supervisors he had been injured and was unable to workTherefore,whatever requirement there may have beenfor him to request a leave of absence should be waived,and inasmuch as McQueen associated himself with thestrike he was entitled to reinstatementThe 1983 contract specifically provides that consideration will be given for any reasonable request for a leaveof absence but, (A) written request for a leave of absence is to be submitted to Management, with a copy tothe UnionThe contract is explicit In order to be entitled to a leave of absence an employee must make a written request therefor Unquestionably, McQueen made nosuch written request nor can I conclude from his testsmony that by telling his supervisors of his injury he satinfeed the contractual requirementOn this record it appears that McQueen would have been considered termsnated by the Respondent and would not have been reinstated on his application in March had there been nostrikeThere is simply nothing persuasive in the recordto negate Dunn s credible testimony that McQueen wasconsidered terminated prior to the strike and was not astriker entitled to consideration for reinstatementBecause the record establishes that in fact McQueenwas injured and was off work for some period prior tothe strike and did not apply for or receive a leave of absence, I conclude that he was not an employee at thetime of the strike Therefore he was not entitled to reinstatementAlthough the record is sketchy it appears thatBrendaA Masoninjured her back in 1981 for which she wastreated by Dr Robert S Widmeyer (an orthopedic surgeon) or Dr Darwin J Ferry Jr (a neurologist), orboth In evidence is a note from Dr Widmeyer dated 14May 1984, that as a result of being treated for lumbardisc disease, ' thecondition requires occasional use ofDarvocetN-100DrDarwin J Ferry submitted areport, dated 17 May 1984, stating that Mason was diagnosed as having "low back pain and patient requestsverification that she was released to return to work on12/7/81Mason was called to attend an orientation sessionduring which there was discussion about blood tests andurinalysisMason spoke up stating that a lot of people 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtake nerve medication and that she took occasional medication for her back painThis statement apparently caused Dunn to reconsiderreinstatingMasonDunn testified that in consultationwith Kipp and Gardner it was decided not to reinstateMason Because she was taking pain medication, suchposed a safety hazard relating to Mason s job as a steampress operator in the laundryThe only evidence concerning the type of medicationMason takes are the reports from her treating physiciansconcerning the requirement for occasional use of Darvocet N-100 and her testimony that she takes it only whenher back pain is severeApparentlyMason was injured in a job related accidentAtleast,when she hurt her back in 1981 the Hotelwas aware of it and was aware that she was off work asa result of this condition, for which she was released toreturn to work She returned to work nearly 2 yearsprior to the strikeGiven that Mason was known to have had a backinjury but had come back to work, and the absence ofevidence that either her back condition or the occasionalrequirement for pain medication in fact posed any kindof a safety problem, I conclude that the Respondent didnot establish sufficient justification for refusing to recallMason following the termination of the strike FurthertheRespondent offered no evidence that Mason couldnot have worked elsewhere if in fact Dunn and otherstruly believed she should not operate a steam pressAccordingly I conclude that the Respondents failureto recall Mason was violative of the Act and that she isentitled to reinstatement and backpayConcerning the inquiryby FredericMunnerlynof 30August 1984 as to why he had not been recalled, SharonSmith, the then personnelmanager,wrote on 31 August1984In reviewing your file I found that you werescheduled for a mandatory orientation on May 151984You neither attended the orientation norcalled to explain your absence As this meeting wasmandatory, your position was filled by anotherperson and is no longer availableThe substance of the letter was apparently taken fromMunnerlyn s personnel file and substantially corroboratesthe testimony of Dunn that Munnerlyn had not attendedthe orientation session for which he was scheduledMunnerlyn testified that although he was sick on theday of the orientationsession,he nevertheless did showup albeit a few minutes late He testified that Dunn refused to let him into the meeting This testimony wascorroborated by two employees who attended the 15May orientation meeting and one who attended an onentation session on 23 May stating that Munnerlyn appeared at that meetingMunnerlyn s testimony was alsocorroborated by James WadeMunnerlyn testified that following the meeting fromwhich he had been banned, he did talk to Dunn in heroffice,words were exchanged and he left He has notbeen contacted by the Hotel subsequently Dunn was notasked about meeting with Munnerlyn and neither confirmed nor denied Munnerlyn s testimony in this regardShe did testify, however, that those who showed up latefor orientation sessions were not allowed to attend, if shehad already begun her presentationThus, there is no real direct conflict between Munnerlyn s testimony and Dunn s From the composite of therecord, it appears that in fact Munnerlyn was scheduledfor an orientation session, that he did show up but waslate and was not allowed to attend And thereafter hewas not further contacted by the Company until the 31August response to his inquiryWithout getting into whether Dunn was justified in exciudingMunnerlyn from the orientation meeting whenhe arrived late, or how late Munnerlyn was, I concludethat the Respondent was not justified in requiring attendance at an unpaid orientation session as a necessary prerequisite to reinstatementThe starting point of any analysis regarding the reinstatement of strikers is that on application they have theright to their jobs, and for the company to put up roadblocks and set conditions to deny reinstatement is, primafacie discriminatoryNLRB v Fleetwood Trailer Co389U S 375 (1967) However, conditions for reinstatementcan be justified and if the company is able to prove theirnecessity they are permissible In any event, for anyconditions imposed on the reinstatement of strikers, thecompany has the burden of establishing legitimate andsubstantialbusiness justificationsfortheconductNLRB v Great Dane Trailers,supra at 34Where a company imposed the mandatory requirement of an individual interview with management as acondition precedent to reinstatementwithout proving alegitimate and substantial business justificationdenialof reinstatement for failure to meet the interview wasviolative of the ActScalera Bus Service210 NLRB 6364 (1974)Thus, with the few exceptions noted above and to bediscussed below regarding strikers engaged in picket linemisconduct on the termination of a strike, the Respondent has an absolute obligation to reinstate unfair laborpractice strikers to their former jobs discharging, if necessary any replacementsCertainly an employer may require attendance at anorientation session and may give employees instructionsconcerning their jobs as well as company procedure andpolicyHowever to require attendance at an unpaid onentation session outside working hours as a preconditionfor reinstatement is not patently justifiable, and the Respondent brought forth no evidence to establish the necessity for such a requirement in this situation The Respondent could just as easily have reinstated the strikersto their former jobs and then had orientation meetingsfor them if that appeared necessary At least there isnothing on this record to indicate the necessity for requiring attendance at unpaid orientation meetings priorto reinstatementIn the case of Munnerlyn, as indicated the compositeof the testimony is that he did not show up on time forthe orientation session and was sufficiently late thatDunn did not allow him to attend However he was infact there on the day designated Even if attendance atan orientation generally could be found an acceptable re HOTEL ROANOKEquirement,theRespondents denial of reinstatement toMunnerlyn was not justified under any kind of a rule ofreasonAccordingly,Iconclude that by denying Munnerlynreinstatement because of his failure to attend an orientation session,the Respondent breached its obligations toreinstate him and therefore violated the ActMunnerlynisentitled to reinstatement and backpay from 15 May1984 the date he would have been reinstated but for theRespondents unfair labor practiceAlfreda Saylestestified that she was contacted by B JSmiley on the evening before 23 May and told to reportat 8 the next morning for an orientation session Inasmuch as Sayles had obtained a part time job during thestrike and would not be able to make the orientation sesSion at that time,she called the Hotel the morning of 23May She testified that she tried to reach Dunn but wasunable to do so, and talked to somebody who identifiedherself as"Sharon "Dunn testified that her notes reflect she personallycontacted Sayles and gave her 3 days notice of the 23May orientation sessionSmiley was not interrogated concerning this matterand therefore neither confirmed nor denied Sayles testamony that she had been contacted by Smiley rather thanDunnAlthough there appears to be a credibility conflict between Dunn and Sayles concerning how and by whomSayles was contacted with regard to attending the onentation session,a conflict I resolve in favor of Dunn, I donot believe such is material As I conclude that the Company failedto justifyitsrequirement that employeesattend a nonpaid orientation session prior to being reinstated,the fact that Sayles did not show up on 23 May isinsufficient to deny her reinstatementAs noted however,I do credit Dunn that Sayles wascontacted by her directly Although Dunn testified afterreviewing Sayles personnel file rather than from an independent recollection of the events, I neverthelesscredit her There is no apparent reason why Dunn wouldfabricate her testimony regarding Sayles at the time ofthe hearing or make incorrect entries on her contemporaneous notes Sayles version on the other hand,was notcorroborated by SmileyI find that Sayles in fact was notified of the orientationsession for 23 May and did not physically report to theHotel at any time She simply tried to make contact bytelephonewhich she must have known was generallyunacceptableAnd when she talked to Sharon' she received no satisfactionThus,the equities in this mattertend to mitigate against Sayles Though the Respondentdid not justify its requirement that all employees attendan orientation session prior to being reinstated,to set areport day with some reasonable flexibility,ispermissibleCoca ColaCo ofMemphis269 NLRB 1101 (1964)Sayles did not avail herself of the opportunity to returntowork,and is therefore not entitled to reinstatementand backpayDarlene Smithwas not reinstated because according toDunn,"shewas not available for work She was inschool also She was young and in school'Dunn of205fered no basis for this contention and there is none inthe recordThe Respondent argued on brief that Darlene Smith sname appeared on a list submitted by B J Smiley of individuals who would not be coming back because theyhad other jobs, had retired, or were out of town In facthowever, Smith s name does not appear on this list as asserted by counselWhatever may have beenDunnsgood faith beliefconcerning Smith s status the undisputed facts are thatSmith was an employee prior to the strike, joined in thestrike,and was not offered reinstatement by the Company following execution of the contract and the strike settlement agreement Inasmuch as I have concluded thatthe Union made application for reinstatement on behalfof all striking employees,and since there is no justification on this record why Smith should not have been reinstated,I concludethat the Company violated the Actby failing to reinstate herItmay well be that in the confusion of putting back towork a large number of employees on a staggered basis,Dunn made a mistake with regard to Smith Such, however,would not excuse Respondent A mistake such asthis,if there was one, is chargeable to Respondent Accordingly,Iwill recommend an appropriate reinstatement and backpay remedy with regard to Darlene SmithCherlyne Taylorwas called and attended an orientationmeeting She was not thereafter reinstated and Dunn wasunable to give a reason whyBecause the record establishes that Taylor was a striker on whose behalf the Union requested reinstatementand was not reinstated prima facie the Respondent violated the Actin failingto do so No evidence was presened to justify its action Accordingly I conclude thatby failingto reinstateCherlyne Taylorthe Respondentviolated the Act and should be required to offer her reinstatement and backpayAccording to Sharon Smith s letter toSarah Taylordated 19 September 1984our files indicate you wereterminated from employment of Hotel Roanoke due tofailure to report for Mandatory Orientation scheduled on5/23/84 You neither called nor reported explaining yourabsenceThe substance of this letter corroboratesDunn s testimony concerning what the personnel recordof Taylor showsOn the other hand, Taylor testified, credibly I believethat in fact she was called by Dunn to attend the onentation session on 23 May and did so Dunn testified thatshe did not know many of the returning strikers and specifically did not know Taylor, and her testimony is basedonly on notes made at the time Without impugning asinistermotive to Dunn, from these facts she certainlycould have been mistaken with regard to whether Taylorin fact attended the orientation sessionIn any event,as I have concluded that the requirementof attending mandatory orientation as a precondition forreinstatementwas unlawful,Iconclude that the Respondent s terminating Taylor for this reason was unlawfulIconcludethatTaylorisentitled to reinstatementand backpay 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDunn testified thatMichaelWellshad been convictedof a felony in December 1983 while on strike, and hehad had a criminal record dating from 1980 Dunn testifled the contract provided that employees must be freefrom any felony convictionsThough he was calledback for orientation, when it was brought to her attention that he had been convicted of a felony in December1983, he was dismissed for that reasonAlthough it appears that Wells in fact hasa criminalrecord of one or two misdemeanor convictions, there isno evidence that in fact he was ever convicted of afelonyThe Respondent brought forth no evidence ofsuch other than Dunn s assertion Specifically, the Respondent did not seek to introduce any kind of courtrecord nor did the Respondent offer the testimony ofanyone who professed to know first hand or from inspection of court records, whether in fact Wells hadbeen convicted of a felonyDunn testified that shelearned of Wells alleged conviction as a result of the ongoing security investigation occurring simultaneouslywith the orientationsessionsThe Respondent, howeverdid notcall asa witness whoever it was who was supposed to have conducted the investigation of WellsOn the other hand, Wells testified that he has neverbeen charged with nor convicted of a felony There issimply no reason in this record to discredit Wells or toconclude that he was convicted of a felony during thecourse of the strikeThere is some indication, particularly in the testimonyof Kipp, that the reason advanced by Dunn was not thesole basis for the Company's refusal to reinstate WellsHe had been accused ofstealing aham from the Company (an allegation which went to arbitration and Wellswas exonerated)And there is testimony concerning anEqual Employment Opportunity Commission (EEOC)charge filed by Wells against the Hotel and some discussionwithDunn concerning it But these matters arelargely immaterial because the reason asserted by the Respondent for denying Wells reinstatement was solely theallegation that he was convicted of a felony in December1983Inasmuch as the Respondent failed to establish the factual basis for denyingWells reinstatement, I concludethat it was not justifiedin actingas it did I thereforeconclude that the Respondents asserted reason for notreinstatingWells lacks sufficient basis to exonerate itfrom its duty to reinstate him By failing to do so the Respondent committed an unfair labor practice and an appropriate remedy will be recommendedIt appears from the testimony of Dunn thatBarbaraBowlingwas denied an opportunity for reinstatement because pnor to the strike, she had been off work for medical reasons and had made no application for a medicalleave of absence, nor was there any approval of oneDunn testified, `She was not recalled because she madeno attempt in the time that I was there to get in touchwith me or to let me know of her medical status and thatshe wished to return to work "Bowling on the other hand testified that she was offwork from 30 November 1982 until 21 March 1983, andwas off again from a second operation, on 17 AugustShe testified that on or about 20 November (followingthe beginning of the strike) she was released by herdoctor to return to work and so notified the Hotel sending it acopy of her medical release via her husbandBowling testified that during this period she had a telephone conversation with Dunn at which time Bowlingtold Dunn the doctor wasreleasingher as of 20 NovemberAlso about this time she talked with Stables, her supervisor, who said that she was not scheduled for workbecause she still was considered on sick leaveAccording to Bowling, she told Dunn she was in theUnion and was going on stnke In fact she began walkmg the picket line on Saturday night, 20 NovemberDunn did not deny that she had such a conversationwith BowlingBowling was not offered reinstatement following theend of the strikeIt istechnically true that Bowling did not apply for orreceive a medical leave of absence However, in light ofher undenied testimony (concerning her medical absences and the fact that she did contact the Company inNovember 1983 on her release), I conclude that the Respondent was well aware that Bowling had been releasedto return to work and at that time associated herself withthe strikeOn the record before me, I conclude that the Respondent has not proved a reasonable or substantial justification for denying Bowling reinstatement I concludethatBowling continued to be an employee and did infact become a striker at the time that she could have returned to work As such she was entitled, along with theother strikers, to reinstatementIconclude that the Respondent violated the Act bynot recalling Bowling and thatBowling isentitled to anoffer of reinstatement and full backpayGladysWhiteisa striker who was not reinstated Hername wasadded to the complaint after the initial testimony of Karen Dunn Dunn was subsequently recalledduring the Respondents case in chief but was not interrogated concerning White Therefore White s testimonyisundenied In addition, she was a generally crediblewitnessWhite wasa waitressin the banquet department Following termination of the strike and during the recall ofemployeesWhite was contacted by Dunn to attend anorientation sessionThere was apparentlymiscommunication between her and Dunn when White showed up atthe Hotel on a Monday, she was advised that Dunn wasout of town that there was no orientation session thatday, and the one which she was supposed to have attended was the previous ThursdayWhite was advisedthat she would be recontacted but she was not Thereafteron several occasions, White contacted the personneloffice but has not been recalledThere is simply no evidence in the matter to justify theRespondents refusal to reinstateWhiteAnd, there isample evidence that White made repeated contacts withtheHotel seeking reinstatement I therefore concludethat the Respondents refusal to reinstate White, at leastby the end of the 90 day period following execution ofthe strike settlementagreementwas violative of the Act HOTEL ROANOKEand an appropriate reinstatement and backpay remedywill be recommended4 The stnker misconduct casesIn addition to the strikers who were denied reinstatement named above, the Respondent also refused to reinstate some individuals whom it alleged had engaged insuch egregious misconduct associated with the strike asto render them unfit for further employment During thecourse of negotiating the strike settlement agreement, thepartieswere unable to agree about which, if any, of thestrikers should be denied reinstatement on this basisThey left determination of this issue for the Board Priorto trial the number of individuals said to have beendenied reinstatement for strike misconduct vaned Litigated before me were 31 cases of denied reinstatementbased on egregious strike misconductThe parties are in general agreement concerning thetest to determine whether an individual was lawfullydenied reinstatement because of strike misconductAswith other causes for denying reinstatement the startingpoint in analyzing these matters is that employees have astatutory right to strike and may not subsequently be discriminated against because they exercise this right Ingeneral, a striker who has offered himself for reinstatement must be given his job back (A different set ofrules, not material here, apply to permanently replacedeconomic strikers) In recalling employees a companymay adopt certain reasonable rules and procedures regarding showup, notification, and the like But in general, the employer may not create artificial barriers or otherwise discriminate against strikers, and this holds foremployees whose conduct during the strike the employerfinds objectionableThe mere fact that an employer doesnot like something a striking employee has done in connection with the strike is an insufficient basis to justifydenying the striker reinstatementIndeed, long ago the Supreme Court noted that duringstrikesemployees sometimes engage inmoments ofanimalexuberance "MilkWagon Drivers Union vMeadowmoor Dairies312 US 287 293 (1941) Thus namecallingminor threats, mass picketing, and the like aregenerally not deemed sufficient to deny employees theirstatutory protectionHowever,when the striker hasstepped over the line and engaged in threats of physicalviolence actual physical violence or property damage,such has a coercive effect on the rights of other employeesThe individual involved in such conduct may bedeemed unfit for further employment and be denied reinstatementThe Board s most recent definitive pronouncement inthis area isClear Pine Mouldingssupra There the Boardstated that verbal misconduct justifies denying reinstatement, if "the misconduct is such that under the circumstances, it may reasonably tend to coerce or intimidateemployees in the exercise of rights protected under theAct "In order to meet this standard, however the employermust offer proof by objective evidence that the verbalmisconduct for instance meets the test Thus in a recentmatter the Board held that a physical assault by a stnkerwas sufficient to deny that striker reinstatement Howev207er, the statement by another striker to a driver at thetime of the assault,Don t get on the radio,was insufficient to establish that the second striker had associatedhimself with the assault sufficiently to deny his reinstatementBuffalo Concrete,276 NLRB 839 (1985)To summarize a myriad of cases, totally benign behavfor is not required on the picket line However, wherestrikers physically assault others or threaten to do sowhen the threat has the immediacy of reality or whenthey engage in property damage, then such is sufficientto justify the employer denying them reinstatementInRubin Bros,supra the Board delineated the orderof proof in these matters To establish a prima facie violation of the Act the General Counsel need show onlythat the individual in question was a striker who hadbeen denied reinstatement The burden then shifts to theemployer to establish its good faith belief that the mdividual engagedinegregiousstrikemisconductTheburden then shifts back to the General Counsel to provethat the individual in question did not engage in the alleged activityThus, the employer may establish throughhearsay evidence, for instance, that an individual has engaged in strike misconduct (typically security officer orpolice reports) its good faith belief, but such reports maybe countered by direct evidence denying the substance ofthe reportWhere such occurs, then the employer is atliberty to rebut the denial or argue that the denial is untrustworthyBefore getting into this matter of who has whatburden and whether the burden has been satisfied by sufficient proof, the threshold question is whether the alleged misconduct is of sufficientmagnitudeto deny reinstatement If the misconduct is trivial then it does notmatter whether it in fact occurredWithin these parameters of analysis each case must beseparately considered on its own factsClifford ABrattonwas denied reinstatement becauseon 5 October he was observed by Security Officer WillieE O'Neal throwing an object (or objects) over the fenceand onto the Hotel parking lot 0 Neal testified consistent with his report at the time that upon observing Bratton and others do this he contacted the police who arrived shortly thereafterBratton admits that he was picketing on the morningin question and that the police did interrogate him concerning a report they had that he had thrown somethingon the parking lot Bratton denied to the police anddenied in testimony before me that he in fact threw anything on the parking lotThe Respondent submitted no evidence concerningwhat it was that Bratton was supposed to have thrown,nor was there any circumstantial evidence concerningobjects found in the parking lot after this event allegedlyoccurredFrom 0 Neal s mere observation without followup investigation it is difficult to conclude that Bratton engaged in activity of such anegregious nature asto affectthe Section 7 rights of other employees For instancesimple littering would fit withinBrattons testimony andincident report but such is scarcely of such significance 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDas to deny one his protection of the Act-uncivil as itmay beFurther,I tend to credit Bratton s denial that in facthe threw anything onto the parking lot on the morningin questionAccordingly,I conclude that the Respondent has failed to establish a sufficient basis to deny Bratton reinstatementThe Respondent's failure to reinstateBratton on the conclusion of the strike was thereforeviolative of the Act and he is entitled to reinstatementand backpayJ T Brattonwas denied reinstatement for allegedlyhaving engaged in strike misconduct The Respondentdid not argue on brief what Bratton's alleged misconductwas supposed to have entailed,nor point out where inthe record there is proof of such misconduct on his partThe only apparent testimony relating to Bratton occurred in examination of 0 Neal when he was askedwhether he pointed out to guards"employee John Bratton or Tom BartowO'Neal answered"I can remember vaguely,but as far as giving you any other information,Ican t rememberPresumably, John Bratton andJT Bratton are the same individualJohn Bratton testified that he was a striker who wasdenied reinstatementHe denied ever having beenstopped by a security guard for any purpose and specifically denied having engaged in the sort of activity theRespondent accused other strikers of having engaged inIn view of the total lack of evidence brought forth bythe Respondent that John Bratton engaged in any strikemisconduct,and given Bratton's credible denials that hedid so,I conclude that the Respondent did not establishsufficientjustification for denying him reinstatement Accordingly by failing to reinstate Bratton the Respondentviolated the Act and should be required to reinstate himwith full backpayThe evidence of alleged strike misconduct byMauriceBucknerare three incident reports dated 5 November, bythree security guards, all of which are identical in substanceThese reports state that Beulah Gardener, JohnWade Jr, and Maurice Buckner were observed violatingparagraphs 1 3 and 4 of court injunctionThis allegedly occurred between 2 50 and 3 20 a in on 5 NovemberThere is no indication in any of these reports norfrom the testimony of any of these or other securityguards or other witnesses called by the Respondent, concerningwhat Buckner and the other two individualswere alleged to have doneThe conclusion that these individuals were observedviolating certain paragraphs of an injunction is simplynot sufficient to establish what specific conduct the individuals were supposed to have engaged in Buckner testifeed in general terms that she did not engage in anypicket line misconduct Inasmuch as there was no evidence concerning precisely what he is claimed to havedone she necessarily could not have denied or affirmedspecific actsI conclude that the vague reports submitted by the Respondent regarding Buckner do not constitute sufficientcredible evidence to support even a good faith belief thatshe committed such egregious picket line misconduct asto deny her protection of the Act Further, even if thesecurity officer reports could be considered sufficient fora good faith belief in the first instance,I conclude thatBuckner s denial of having engaged in any picket linemisconduct in general,and the specific acts for whichothers were denied reinstatement in specific,suffices torebut the Respondents case I credit BucknerBased on the record before me, I conclude that theRespondent violated the Act in refusing to reinstateMaurice Buckner following the end of the strike, and Ishall recommend an appropriate reinstatement and backpay remedyThe only evidence concerningJames Calloway s alleged picket line misconduct is in two security officer reports,one of which names Calloway and the other doesnot Both refer to an incident that occurred on 8 December at about 4 10 am,inwhich John Wade Jr andCalloway were reported to have a dummy set up atfront entrance with a bottle like a real person " Subsequently Calloway took the dummy to the union hallCalloway admitted his participation in this eventAlthough this is apparently the basis on whichCalloway was denied reinstatement,the Respondent didnot suggest how this interfered with other employees'Section 7 rights Nor did the Respondent note any incidence where the Board or courts have found such an actto be egregious strike misconductAt worst,setting up a dummy to look like a drunkperson in the early hours of a morning is a trivial prankand certainly does not rise to the seriousness required todeny those engaged in such activity their statutory protectionThe penalty the Respondent imposed was muchtoo severe for the misconductIconclude that the Respondent did not sustain itsburden of proving that the incident for which it refusedto reinstate Calloway was of sufficient seriousness to ,justify the denial of reinstatementAccordingly I will recommend an appropriate reinstatement and backpayremedyBuddy Cookwas a striker who was denied reinstatement presumably because he was involved in an incidentreported to security officer Ralph Miller on 20 March1984 The substance of Miller s report and his testimony,relative to Cook isfurtherEarl Smith John Wade,Buddy Cook Louis Lambert was hurling vulgar wordsatour guests as they were coming and goingAndfurther,Mr Osborne said these four fellows said theywould gang rape an unknown lady "Although Cook was called as a witness and testifiedgenerally to his picket line conduct,denying that he engaged in certain activity he was not interrogated concerning this particular incident or generally whether hehad used vulgar language on the picket lineNevertheless, I conclude that the evidence presentedby the Respondent is insufficient to base a finding thatCook lost the protective mantle of the Act during thecourse of the strike The totality of the Respondents evidence is that he and three others hurled vulgar wordsWhat these words were is unknown on this recordWhile there is a general acceptance of what is vulgarand what is not, such is a subjective matter depending tosome extent on the predisposition of the one who hears HOTEL ROANOKEthe words In any event, I conclude that vulgar words"is insufficiently precise to sustain the severe penalty ofdischargeFurther,given the imprecision of Miller s assertion against him, Cook would be in no position toaffirm or deny the incidentThe matter of gang raping an unknown individual,while more definitive,is,asfar as this record is concerned, also vague and established by hearsay Althougha respondents good faith belief may be substantiated byhearsay evidence, in this situation I conclude that the allegation againstCook-thathe participated in some kindof verbal assault on an unknown person-is not sufficiently proved to justify denying him reinstatement It isunknown who the alleged target of the statement was,nor is there any evidence that Cook was more thansimply a bystander when such occurred, if it did I donot believe that Miller's report is sufficient to justify theRespondents refusal to reinstate Cook Accordingly, Iconclude that by failing to do so the Respondent violated the Act I shall recommend an appropriate reinstatement and backpay remedyReed Cotton sname appears on security officer reportsinvolving three incidentsA rock thrown against thegarage door on 18 October, a fire bomb on the dock on19October and apples thrown at security guards on 8NovemberBurns Security Officer Jim Crandall reported concernmg the 18 October incident I was sitting in garage andheard a rock hit the garage door When I walked outsidethey [Wade, Cotton, and Swain] were hiding behind thepicket fence mouthing off Action taken Picked up rockand notified Hotel security " There is no assertion in thisor the other report concerning this incident, nor in testamony that Cotton, or either of the other two picketswho were observed at or about the time of this allegedincident in fact threw a rock Nor is there any indicationin either of these reports or in testimony concerning thesize,weight or type of rock allegedly thrownThe lack of any definitive evidence concerning theprecise nature of the alleged incident or Cotton s participatron in it coupled with Cotton s denial that he in factever threw a rock on the Hotel property during thecourse of the strike lead me to conclude that the Respondent has failed to prove the factual basis of this incident In addition given the paucity of evidence concernmg the rock, I cannot in any event conclude that theincident was of sufficient seriousness to deny a striker hisprotection under the ActThe incident of 19 October is of a more serious natureSecurity Officer Willie E 0 Neal reported that he waslooking out the window of the tower when I saw aflash hit the dock at the backgate I radioed OfficerHelms, that there was a fire on the dock " 0 Neal further reported, "I saw Reed Cotton and George Jones sitting againstthe wall near the entrance of the backgateThe two men were there the entire time I stepped insidethe tower to recharge my radio I was inside for approximately 2 minutesWhen I saw the flames hit the dock Ichecked the spot where the two men were and they haddepartedClearly, throwing a fire bomb is an act of serious misconductNevertheless, the mere fact that a fire bomb is209thrown and one or more pickets is in the area in a posetion to have done the throwing is not sufficient to provewho was the perpetrator There is simply no evidence inthe reports concerning this incident nor in testimony,which would lead to the conclusion that Cotton threw afire bomb onto the dock From this lack of evidencealong with Cotton s denial that he did so, I conclude thattheRespondent failed to establish by any reasonablequantum of evidence that in fact Cotton engaged in themisconduct attributed to himFinally there are reports from Security Officers Crandall and John M Grill to the effect that in the earlymorning of 8 November, Cotton, Swain, and Lanierwere observed throwing apples which landed within 5feet of the secu-ity officersAnd a separate report byCrandall states that at the same time Cotton, Swain, andLanier were observed at the location of a fire in leaves atthe Jefferson Street entrance to the HotelAs with the earlier two incidents, the apple throwingisnot of particularly grave significance whereas the fire,potentially,would be a serious act of misconduct However, the Respondents evidence concerning the natureand extent of either of these incidents is far short of thatsufficient to deny a striker his right to reinstatementFurther,while the incident report concerning Cottonhaving thrown applesseemsto be specific enough withregard to Cotton s involvement, I do not accept thisreport by itself over Cotton s credible denial Crandallwas not called as a witness on behalf of the Respondentnor did the Respondent explain this failure His report,therefore,while sufficient to sustain the Respondents miteal burden of a good faith belief that Cotton engaged inthe activity alleged, is not sufficient when weighedagainst Cotton s credible denialThere is no evidence, even in the incident reports thatCotton participated in starting the fire, or the nature andextent of the fireAccordingly, I conclude that the evidence of this incident is insufficient to support the conclusion that Cotton should be denied his right to reinstatementIn summary the specific evidence offered linkingCotton with acts of strike misconduct is insubstantialand, at best, amounts to unpersuasive inferences of hisparticipation e g, Cotton was in the area at a time whenan incidentoccurredThe quality of the Respondent sproof that Cotton in fact engaged in picket line misconduct is minimal,and cannot be considered sufficient toovercome Cotton s otherwise credible denial that he infact engaged in the incidents allegedThe matter of Cotton's misconduct was considered bythe Virginia Employment Commission, which concludedafter hearing, that the Hotel in fact presented evidence of"five separate incidents of violence on the employer sproperty, in which he (Cotton) either participated or wasseen nearby,' inasmuch as the Commission noted thatCotton did not appear at the hearing, it was concludedthat the acts of misconduct had been established sufficiently to disqualify him from benefits This decision ofcourse is not binding on the Board While based on thetype of evidence before me the examiner did not benefitfrom the testimony of Cotton Therefore while the opin 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDion of thespecial examinerisnoted, I do not consider itdispositive of the issues hereAccordingly I conclude that by denying Reed Cottonreinstatementfollowing the end of the strike, the Respondent committed an unfair labor practice, and Cottonshould be offeredreinstatementand backpayThe Respondents evidenceagainstBonnieFinneyisthe testimony of Beverly Grubbs, who stated that in November as she was leaving work about 5 p in , Finneyyelled her nameseveral timesand "finally she [Finney]said,Beverly, if you give out any more paychecks tonew employeesIm going tobeat your assAnd I justkept walking, I never said anything to her I just keptwalking straight to my car and got in my car and leftFinney denied this incident, and Grubbs identificationof her is questionable in view of the fact that other picketswhom Grubbs identified as having been present credibly testified that they heard no such exchange VeraHill, said by Grubbs to have been present, credibly testsfled that she did not picket with Finney except on threeoccasions in the early days of the strike In any eventwhether the incident in fact happened as reported byGrubbs really need not be decided because it is not ofsufficient seventy to warrant the discharge of a strikerIthas long been held that the picket line is not aSunday School picnic " Often thingsare said inthe heatof a strike that would not be polite in other situationsyet do not rise to the level of seventy to deny one theprotection of the Act A statement that "I'll beat yourass,not associated with menacinggestures, the showingof weapons, or the like, fits into the insignificant categoryAbsent some indication that the threat" has an immediacy of reality, the Board will not finda mere statement enough to deny a striker his or her right to reinstatementThere is nothing in Grubbs testimony that would indicate that if Finney made the statement to her, it was anymore than just that, a statement as opposedto a genuineand reasonably perceivable threat to a working employeeof physical harm As far as I can tell from this record,Grubbs went home, came back to work the next daycontinued to do the job which she had done and therewas no reoccurrence Nor is there any evidence that infact Finney participated in any activity that would tendto indicate that her alleged words should be taken as aserious threatI conclude that the Respondent has not sustained itsburden of proving that the alleged basis for havingdeniedFinneyreinstatementwas sufficiently seriousunder all the circumstancesAccordingly, I concludethat in denying Finney reinstatement, the Respondentviolated the Act and should be ordered to reinstate herwith full backpayThere is evidence of severalinstancesof misconductinvolvingRonnie Hayslettthe principal of which occurred the day before the strikeAccording to the generally credible testimony ofRosemarie Clark, for several days prior to the strike tensionwas buildingEmployees who intended to go onstrike asked Clark if she would join them She said shedid not want to do so Then on the day before the strike,several employees made generalized statements concerning what they were going to doA They were just wild that day, the guards hadto calm them down severaltimes,they were justyelling, they just said `they were going to lace thefoodwe are going to fix it up good before weleave, and we have got rocks', and they saidwe regoing to nailthe drivewaysAnd about that timeRonnie [Hayslett] looked over at me, and hegrabbed me and put meup againstthe wallQ Physically grabbed you?A Yes, he did, and hesaid,you are going towalk, aren't you, and I didn t say anything, and hejust held meagainst thewall, and he said, I amgoing to personally see that you don t cross thepicket line, you are going to walk one way or theother, you are going to be sorry," and I still didn tsay anything, and the lady with the glasses on, shesaid,Hey, you better walk with us, we 11 give you$50 a week' And I still didn t say anything,I justlet them keep going on and onAnd then Ronnie, I don't know, I can t remember if it was that night, or before that, he came inthe PBX room, I was taking a breakQ This is Ronnie Hayslett?A Yes and he said, you had better know whatyou are doing,' and he said you had better walkwith us, and if you don t he said, People get hurtbad when they don't and I said I told you, Idon t know anything about it, just leave mealone,"and he just kind of grinned, he said, "well, if youdon't, you will pay'Hayslett testifiedin generalterms to not having laidhands on anyone the day before the strike, and generally denied that he engaged in any of the acts testified toby Clark, or others the day before the strike or on thepicket lineI found Clark to be a generally straightforward witnesswithout any apparent stake in the outcome of thismatterOn the other hand, I was not impressed withHayslett's demeanor and note that he in fact stands togain in the event of a favorable resolution of this particular issueBeyond that, I noted that Hayslett s denial ismore in the nature of a negative pregnant response thana direct denial of Clark s testimony On balance, I creditClark and conclude that the day before the strike Hayslett in fact physically grabbed her and made statementsalong the lines to which she testifiedGiven the physical act associated with these statements,which are in their nature threatening, if ambiguous, I conclude that Hayslett exceeded the bounds ofpermissible conductHe in fact made threats whichwould reasonably have a tendency to coerce employeesin the exercise of their Section 7 right to refrain fromstrikingIconclude that on the basis of this incidentalone, the Respondent was justified in denying Hayslettreinstatement, and I therefore shall recommend that theallegation concerning his reinstatement be dismissedA review of the record reveals no evidence adducedby the Respondent concerning any alleged strike miscon HOTEL ROANOKEduct on the part ofCurtisHatcher,nor has counsel forthe Respondent directed my attention to such evidenceInasmuch as the Respondent has the initial burden ofproving that a striker has engaged in some activity thatwould justify denying him reinstatement, and inasmuchas no such evidence was adduced by the Respondent inthismatter, I am constrained to conclude that the Respondent did not meet its burden of proof regardingdenial of reinstatement to Curtis Hatcher Accordingly, Iconclude that by failing to reinstate Hatcher, the Respondent violated the Act and an appropriatereinstatement and backpay order will be recommendedAs the General Counselstateson brief,There is nodispute as to the fact thatRalph Hayestoured severalpublic and work related areas of the Hotel during thelate evening of 3 April 1984 " By this counsel no doubtmeans Hayes admitted that about midnight or so, he entered the Hotel and was in public as well as areas reserved for employees Hayes testified that the reason hedid this wasWell, since I wasn t planning on goingback, and I had been set up to go to college and get ajob with the VA, I wanted to take one more look, youknow, at the Hotel and so, that night, I decided to enter,you know, to take one more lookEmployee Joseph Bell testified that he came upon theindividual who was later identified as Hayes, and Hayestold him, If I say anything, he would killme' Bell testified that he reported this incident to the security offscers, although he did not know Hayes' name at the time,Hayes was chased and arrestedWhile conceding that Hayes presence in the Hotelwas unauthorized, the General Counsel maintains thatHayes credibly denied having made any threateningstatements to any employee or security guard whilethere, and therefore the Respondent did not prove itscaseBased on my observation of the witnesses as well asthe inherent probability of this matter, I specifically discreditHayes testimony I do not believe he came ontotheHotel premises to take one more look It is unknown precisely what Hayes had in mind, but his actionsbelie a benign intent In addition,I found Bell to be acredible witness and conclude that in fact Hayes threatened himThe unauthorized entry onto the employers property,associated with the threatening statement to Bell, I conclude, goes beyond the bounds of permissible picket lineconductHayes act was sufficient justification for theRespondent to have denied him reinstatement Accordingly, I conclude that the allegation with regard to thedenial of reinstatement to Ralph Hayes should be dismissedPresumably, the Respondent refused to reinstateVeraHillbecause of activities she allegedly engaged in whichare set forth in two incident reports written by SecurityOfficer 0 Neal, and one by Security Officer Miller Forthe reasons set forth below, I conclude that Respondentwas unjustified in denying Hill reinstatementFirst, I conclude that the incidents, even if they occurred precisely as reported by the security officerswere too trivial either singularly or in combination to211deny one her protection under the Act, and second, Icredit Hill s denial that the events occurred as allegedO Neal reported that on 12 November he observedHill standing with Michael Taylor between the Unionbuilding and the Kinsley building `Michael threw anobject at the van as it drove by them I could hear thesound of glass hit the street0 Neal testified concerningthis incident statingIsaw Vera Hill and Michael Taylor standing infront of the Union hall, which is right across fromthe hotel, and the hotel van went by and I saw Michael and Vera with, what seemed to be, I heardsome glassThey threw some objects towards thevan and it sounded likeglassThey threw it towards the wheel of the van as it went byO Neal did not explain why in his contemporaneousreport he did not mention that Hill, whom he named aspresent, had been one of the throwers Nor was he askedto do so Whether Hill was a mere observer of anotheremployee throwing an object or herself was a participantisa materialdivergence It can neither be viewed as aminor technicality nor excusable inadvertence, absent atleast some plausible explanationThe fact that 0 Nealtestified in such a materially different way than he wrotehis report (which is not ambiguous in this respect) castsdoubt on the credibility of his testimony In addition, Igenerally credit Hill s testimony denying that she threwany object at the van on the night in question and conclude that she did not in fact participate in a throwingincident on 12 November I conclude that the Respondent did not establish through persuasive evidence the factual basis of the alleged misconduct on that occasionThe other incident reported by O'Neal also allegedlytook place on 12 November, in which he wrote VeraHill threw an object that hit the roof of the pool ' Hilldenied having done so, a denial which I tend to creditBeyond that however O'Neal s report is simply toosketchy and vague to support a conclusion that the Respondent was for this reason justified in denying Hill reinstatementThere is no indication in this report or from0 Neal s testimony what the object may have been andfrom this lacking it is impossible to determine whether ornot, even if Hill had thrown something, it was sufficientto rise to the level of potential property destruction orintimidation of other employees in the exercise of theirSection 7 rightsThe Board has held that throwing objects that do notfigure to cause personal or property damage is misconduct-for instance a tomato thrown at a moving vehicleHarry Hoffman & Son Printing,278 NLRB 671 (1986)Nevertheless there is no per se rule and presumably notallobjects qualifyTherefore to deny one reinstatementfor throwing, the object must be identified A companymay refuse to reinstate employees who have engaged inpicket linemisconduct, but it does not have carteblanche the right to pick trivial incidents and base its refusal to reinstate on those The refusal to reinstate stnkersmust be based on serious and substantive incidentsWhere such occur the Respondent should be able to establish through evidence their seriousness As to Hill and 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe throwing incidents, I conclude the Respondent failedin this burden of proofThe final report in which Hills name appears waswritten by Security Officer Miller but the substance setforth in that report was not testified to by him nor wasthe report offered into evidence through him Ratherthe report was offered as one of a large number of reports submitted by various secunty officers to the chiefof security during the course of the strike and which thechief of security testified were considered by the Respondent in reaching its conclusion as to whether or notto reinstate certain strikersAlthough this and the other reports were received intoevidence for the purpose offered, namely, that they werereceived in the normal course of business and were usedby the Respondent in making its decision,the weight ofthis report must be affected by the fact that the Respondent chose not to introduce it through the author, nor interrogate the author concerning the substance of thereportAlong these lines,I note that in the report,Millerstated,A witness to this proceeding was Roger BrownNo 269 who said he would also testify to the abusivespeechRoger Brown in fact was not called as a witness by the RespondentGiven the way Miller s report came into evidence, thefact that Miller was not interrogated concerning the substance of the report nor available for cross examinationconcerning it, and the fact that the Respondent did notcall his purportedwitness,Idiscredit the assertions inthe report as against Hill s testimony She crediblydenied having engaged in the alleged acts of trespassing10 feet on company property and abusive speech directed toward the security officersBeyond that, the report does not define the abusivespeech"Thus there is no basis on which to evaluatewhether the speech was of such a nature as to disqualifyone from the protection of the Act, or was trivial Further the allegation that Hill was 10 feet on companyproperty is simply too insignificant to justify the Respondent in denying her reinstatementI therefore conclude that separately or in the aggregate,the various allegations of misconduct against VeraHillwere too insignificant to justify denying her reinstatement and that by doing so the Respondent violatedthe Act And I shall recommend an appropriate backpayand reinstatement remedyWilliam Lambertismentioned in five incident reportssubmitted into evidenceby theRespondent and, presumably, the acts complained about in these reports are thebasis of the Respondents refusal to reinstate himIn a report by Security Officer Miller dated 20 March1984 it is stated that Lambert as well as three otherstrikerswere hurling vulgar words at our guests as theywere coming and goingThe rest of the report relatestowhat another security officer apparently told Miller,does not specifically relate to Lambert, and in any eventisvague and conclusionary concerning what any of thestrikers purportedly didRegarding the matter of thehurling vulgar Ianguage,' I conclude that such is simply not persuasiveproof to establish that Lambert engaged in the kind ofegregious picket line misconduct that would deny himprotection of the Act In testimony, Miller did not elaborate on what the vulgar'language was supposed tohave been,and without some evidence concerning specificallywhat Lambert is alleged to have done, I conclude that the Respondent failed in its burden of proofwith regard to this incidentSimilarly Security Officer Helms reported on 10 October that Lambert had directed some specifically identifled opprobrious language towards a nonstriking employeeAlthough Lambert admitted in testimony to havingused the words attributed to him, he contends that thenonstriking employee was not the subject of his derisionbut rather some individuals whom he described aswinoswho were sitting on the sidewalk in front of anearby liquor store I do not credit Lambert I did notfind his demeanor persuasive,nor his explanation plausible I conclude that Lambert in fact called a nonstrikingemployee a mother fuckerAlthough this is certainly profane language,by itselfsuch does not seem threatening or generally of such asevere nature as to exceed the bounds of permissible(albeit not condonable)picket line language Lambert slanguage was very unpleasant,but I do not believe thatthe use of these particular words in the situation described in the security report is of sufficient seriousnessto justify denying him protection of the ActReports by Assistant Chief of Security Glenn Underwood and Officer Helms dated 12 January 1984 associate Lambert as well as others with the throwing of anobject which knocked a hole in window pane by drinkmachine, a hole of about 2 1/2 inchesThe object didnot come insideNeither report nor the testimony ofUnderwood or Helms do more than identify Lambert asbeing one of the strikers who was observed about thetime of the incidentNeither suggests that Lambert infact threw the object nor is there any proof that he didsoAbsent some evidence that in fact Lambert engagedin the act of throwing an object that caused even thisminor property damage I cannot conclude that the Respondent has sustained its burden of establishing thatLambert should be denied reinstatementTo similar effect are reports by Officers Brandau andHelms concerning an allegation of paint throwing on 8January 1984 Brandau reported that I saw a balloon ofpaint come across the street from the union hall Itlanded in front of the dumpster at the back loadingdock" Brandau did not testify concerning this incidentSpecifically there is no testimony or indication that theballoon of paint broke and splattered paint or what theresult of this alleged incident was Beyond that, Brandauwas not asked to testify concerning this incident, nor wasHelms, to whom Brandau reported his observations Noris there any evidence that Lambert was the one whothrew the balloon of paint Given the paucity of evidence offered by the Respondent concerning this event Iconclude the Respondent failed to establish this as a basisfor denial of reinstatement of LambertThe report of the vulgar language on 20 March wasalso contained in a report by Security Officer Osbornebut, as with the report by Helms it did not detail what HOTEL ROANOKE213Lambert,or any of the others, was supposed to havesaidBased on the lack of credible evidence that in factLambert engaged in any more than normal picket lineactivity of a trivial nature insofar as opprobriousness isconcerned,I conclude that the Respondent failed to establish that it was justified in denying him reinstatementThus,its failure to reinstate Lambert was violative of theActAccordingly,Ishall recommend an appropriateorder of reinstatement and backpayJack Lancasterwas denied reinstatement presumablyfor his participation in an event reported by Officer Osborne on 9 February 1984, wherein Lancaster and another striker,DarrellLanier,purportedlymade vilethreats to Catherine Karnes,now Marmon,of a sexualnatureMarmon testified to this event,but Osborne wasnot called as a witness Marmon testified that she did notknow the two individuals in question and could only describe them as a tall slim black man and a short, heavyset white manLancaster,awhite man,testified that he is 6 feet Iinch and thus does not fit very closely the physical description testified to by Karnes Further he denied, credibly I believe, that he participated in any such an mcident as testified to by Karnes or as set forth in Osborne ssecurity reportBased on the credible testimony of Lancaster, I conclude that the Respondent did not establish by persuasiveevidence that he was involved in the event for which,apparently,he was denied reinstatement Accordingly, Iconclude that the Respondents failure to reinstate Lancaster(by the time of the hearing he had been reinstated)was unlawful and an appropriate reinstatement and backpay remedy will be recommendedDarryl Lanieris the other striker named in Osborne sreport of 9 February concerning the Catherine Karnesmatter Lanier is a black man who stands 5 feet 7 inchesand who,like Lancaster,was not identified by MarmonAgain Osborne was not called as a witness concerningthismatter The identification of Lanier in this report isas faulty as that of Lancaster The physical evidencedoes not lend circumstantial credibility to the identification of either In view of this,IcreditLanier s denialthat he participated in an event similar to that outlined inOsborne s report of 9 February and conclude that theRespondent has failed to establish the factual basis fordenying him reinstatement on this groundSecurity Officer Benton Nester filed a report on 1 November stating that he observed two strikers start a fireinWells Street about 1 10 a in that day He radioed thisreport to Officer Helms who similarly filed a report concerning this matter In his report,Nester stated thatLanier was identified as one of the individuals by Assistant Chief of Security Glenn UnderwoodAlthough these reports might be sufficient to establishthat the Respondent had probable cause to believeLanier had engaged in the act of starting a fire in thestreet,they are clearly insufficient evidence that he didsoThere is no testimony from Nester, Underwood,Helms, or anyone else concerning how the purportedidentification of Lanier was made Nor is there any testimony concerning the nature or extent of the alleged fire,other than it was out by the time the fire department arrived approximately 15 minutes later In view of the lackof evidence associating Lanier with this event,I am constrained to credit Lanier s denial that he in fact set a fireon 1 November or any other time,and conclude that theRespondent failed to establish by persuasive evidencethat the event took place as alleged If in fact the eventhad occurred,surely the Respondent could have broughtforth testimony concerning the fire as well as somedirect and definitive evidence that Lanier was at least aparticipantAccordingly,I conclude this cannot be considered a basis for denying Lanier reinstatementA similar incident of a leaf fire was reported by BurnsSecurity Officers Jim Crandall and John Guill on 8 November Their reports state that Lanier,along with twoother strikers,started a fire in leaves at the JeffersonStreet entrance to the Hotel Again there is no indicationin these reports who made theidentification of the strikers or how it was done Neither Crandall nor Guill wascalled as a witness Nor is there any indication in eitherreport concerning the nature or extent of the alleged fireIn view of the limited evidence concerning this eventand the lack of any credible identification of Lanier orthe other two individuals allegedly participating in it,and given Lanier s denial that he in fact set a fire on orabout the date indicated in the report,Iconclude thatthe Respondent failed to establish by persuasive evidencethat the event occurred It may well be that the reportsare sufficient to establish a good faith belief on the partof the Respondent, however,in view of Lanier s denialthat the event occurred the reports are clearly insufficient to establish his culpability and absent the reportsthere is simply no evidence that Lanier did what the reports say he didAlso on 8 November Security Officer Robert Meadorreported that he saw Lanier pick up something and handit to fellow striker Rodney Bumbrey Bumbrey'throwed(sic] it through the old laundry building window onWells Avenue " What it was that Lanier was supposedto have picked up was not identified in the report Thereisno indication whether any damage was done as aresult of Bumbrey s act,which,on the bare facts of thereportseems quite trivial I therefore conclude thatwhatever Lanier s participation may have been in Bumbrey s act it is too insubstantial to be considered a basisfor denying Lanier protection of the ActTo deny Lanier reinstatement based on this incidentwould be to assume that Lanier handed Bumbrey a rockknowing that Bumbreywas goingto throw it through aclosedwindow and cause damage to the Company sbuildingWhile this might be a plausible assumption, it isnot so definitive as to base ones continued employmenton itAccording to the reports about 20 minutes before therock throwing incident(at the same time Lanier,Cotton,and Swain were reportedly starting a fire),Crandall andGuill also reported that Lanier,Cotton,and Swain threwapples at them Crandall described the incidentThreestrikers throwing apples and landing within 5 feet ofmyself and Guill ' As indicated,Crandall and Guill werenot called as witnesses in this matter,and from the 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsketchiness of the reports themselves,it isdifficult to getan idea ofwhat these security officers were allegedly reporting concerning the activities of the three strikers onthe night in question The report concerning the applethrowing incident on its face seems trivial, though ifproved such might be enough to support a denial of reinstatementHarry Hoffman & Son Printing,supraHowever, there is no indication in the report who in fact didthe throwing Absent any specific identification of Lanieras one who threw something at a security officer, andgiven what appears to be the triviality of the event, Iconclude that this is an insufficient basis on which todeny Lanier reinstatement either singly or with theother events he allegedly participated in on the night of8 November or at other timesI conclude that the evidence brought forth by the Respondent relating to alleged picket line misconduct onthe part of Lanier is insufficient to establish that he engaged in activity of the type and character that woulddisqualify him for future employment There are numerous reports in which his name appears But real evidencethat he actually engaged in one or more acts of seriouspicket line misconduct is lackingAccordingly I conclude that by denying him reinstatement the Respondentviolated the Act and an appropriate reinstatement andbackpay remedy will be recommendedThe Charging Party also contends that inasmuch astheRespondent ultimately reinstated Lancaster, it haswaived its privilege to discharge Lanier by recallingLancaster who was equally implicated if the Respondent s assertions are credited " I specifically reject this argument of the Charging Party, noting that the basic issuewith regard to Lanier s recall is whether his strike related activity was such that he lost protection of the Act Ifitwas, then he has no rights under the Act regardless ofwhether the Respondent chose to rehire someone whomitwas not required to rehire The basic issue concernsLaniers statusunder the Act not a defense to his discharge In any event, I have concluded that Lanier s activitywas not so egregious as to cause him to lose hisstatus as an employee and his rights under the ActApparentlyRobert Leftwichwas denied reinstatementbecause on 4 November about 9 20 p in , a rock wasthrown through the window of the Shenandoah RoomThis incident was reported by Burns Security OfficerAlbert Castile to Hotel Security Officer Frank Helms,who then called the chief of security and radioed Secunty Officer Benton NestorNestor filed a report stating that he had been contacted concerning a rock having been thrown through thewindow of the Shenandoah Room and that Helms hadreported to him there were no pickets in sight at thetimeNestor went on to report,Robert Leftwich wasseen in area shortly afterAssuming the accuracy of Nestor's identification ofLeftwich having been observed in the area following thisincident such is scarcely sufficient to establish even inferentially,thatLeftwich threw a rock through awindow Beyond that,Nestor was not called as a witnessand there is no testimony from him concerning how thisidentification was supposed to have been made Leftwichcredibly testified that he did not picket during theevening of 4 November, and hence would not have beenon the picket line or near the Hotel when the rockthrowing took place Finally, he credibly denied havingin fact thrown a rock through the window of the Shenandoah Room On all these factors, I conclude that theRespondent failed to establish that Leftwich engaged inthe act of picket line misconduct for which he wasdenied reinstatementAccordingly I conclude that bydenying Leftwich reinstatement the Respondent violatedthe Act, and I shall recommend an appropriate reinstatement and backpay orderErnest Lindseywas apparently denied reinstatement because he was reported to have been involved in violation of injunctionon 6 December about 4 30 a in Thatishe was reported to have engaged in an act or acts ofyelling such that he caused a guest of the Hotel not to beable to sleepAssistant Chief of Security Glenn Underwood testifiedconcerning this incident and identified for the record hisreport of 6 December, in which he statedOn the abovedate and time received a call from Mr J Harrington ofSouthern States, he could not sleep, someone was on thestreet yelling very loudUnderwood went on to statethat he and a Burns security officer went outside andidentifiedLindsey,who was walking with an unidentifeed individualAlthough Underwood testified that he knew Lindseyas a Hotel employee and gave a physical description ofhim it is noted that this event occurred during the hoursof darknessWhile there was some light available, it isfar from clear if the light was adequate to make a positive identification from some distance Further, Lindsey sphysical description given by Underwood satisfies that ofmany of the strikersLindsey credibly testified that he did not picket duringthe postmidnight hours at any time during Decemberhaving been hospitalized in October Lindsey s denialthat he was even present on the picket line was credible,and given Underwood s far from certain identification, Iconclude that the evidence preponderates in favor offinding that Lindsey in fact was not at the Hotel on thedate in questionBeyond that the evidence is very sketchy concerningtheyelling incident It is no doubt possible that undercertain conditions and circumstances yelling could beegregious picket line misconductHowever such is farfrom established by the Respondent in this case Underwood did not hear the yelling which was presumptivelyreported to him by the guest the guest was not called asawitnessUnderwood himself observed only one incident of yelling I just simply do not believe that theRespondent brought forth sufficient evidence to demonstrate that the act by whomever was sufficient to justifyconcluding that an employee thereby lost his protectionof the ActI therefore conclude that by denying Lindsey reinstatement following the end of the strike, the Respondentviolated the Act I shall recommend an appropriate backpay and reinstatement orderThe apparent reason the Respondent denied reinstatement toDallasManguswas activity he engaged in at the HOTEL ROANOKE215outset of the strike, as reported by Helms on 1 OctoberIn statingthe nature of the complaint Helms reportedDirecting Strikers & not legal on Blue Card' Helmswent on to report, and subsequently testified that whatMangus had done was to return to the Hotel shortlybefore 6 p in and not clockin ashe was required to doHe further told fellow employees that they did not haveto clock out, and that he was directing traffic that dayand it was supposed to have been my job 'Mangus had been the shop steward for the engineeringdepartment and was on the contract negotiating teamHe admits that his shift ended about 3 p in on 1 OctoberHe went home, and then he returned to notify employees in his department that the strike had commenced Thus, there is no real dispute concerning the essential facts in this matterThe question is whether coming on Hotel property intechnical violation of the rules, and telling fellow employees what they could and could not do with regardto beginning the strike, amounted to such egregious misconduct as to render Mangus unemployableI do not believe that Mangus activityrisesto the levelnecessary to deem him to have lost his protection underthe Act At most, he committed a technical violation ofthe company rules but was not otherwise a trespasserNor was he engaged in any disruptive acts or acts thatwould cause property damage He was there to helpstart the strikeAnd his purpose must have been clear tothe Respondent Compare Ralph Hayes, supraMangus activity was directly related to commencingthe strike, notifying employees that the time had come,and directing them concerning how to leave work Thisisactivity directly protected by the Act, and to bedenied reinstatement for this reason is clearly a violationunlessitwas performedin anegregiousmannerThere isno evidence it was I accordingly conclude that by denyingMangusreinstatement the Respondent violated theAct I shall recommend an appropriate reinstatement andbackpay remedyThe name ofJuliaMangusappears on two incident reports submitted by the Respondent The Respondent offered no evidence of acts other than contained in thesereportsas a basisfor refusing her reinstatement I conelude the assertions set forth in these reports includingthe testimony of Brandau who testified concerning hisare insufficient to establish misconduct of the quantumnecessary to deny strikers reinstatementSecurity Officer Frank Helms reported that on 31 October about 11 28 p in he observed a Pepsi bottle hitthe brick wall on the dock about 4 feet high from thedoorHe reported that he went out a door to see wherethe bottle had come from and `JuliaMangus was standing at the entrance of Wells Avenue, she said to me, OfficerNo 218 [Helms], that she didn t throw the bottleThough calledas a witness,Helms did not testify concerning this incidentManguscredibly denied that in fact she had thrownthe bottle She confirmed that portion of Helms' reportinwhich she told him that she did not throw one Shewent on to testify that Helms said to her `I know youdidn't, JuliaGiven Mangus' credible denial that she infact threw anything at the Hotel on the evening of 31October, along with Helms' sketchy report containing atbest a weak inference that Mangus was involved in theincident reported, I conclude that the Respondent hasfailed to establish by persuasive credible evidence that infact Julia Mangus was in any way associated with the actof throwing a Pepsi bottle against the wall of the HotelFurther, it is doubtful that the act as reported could bedeemed egregious misconductSecurity Officer Leon Brandau submitted an information report dated 8 December in which he statedOn the above date and time Julia Mangus, one ofthe strikersRoger [Brown] and I was on BackLoading Dock Roger was dumping trash WhenJuliaMangus made these remarks to us Said thatRoger didn t have much longer to live For securityofficer to go back inside, that she would take careof RogerBrandau reiterated the allegation set forth in his reportand testimony He was unable to remember the date theincident allegedly happened or even the season of theyear however he did remember that at a distance of 411/2 feet' he heard Mangus say She told me to go backinside, that Mr Brown did not have much longer to livethat they would take care of Mr Brown their ownwayJuliaMangus testified that she normally picketed between the hours of 10 p in to 2 a in She stated that shefirst learned of thisallegationagainst herduring an unemployment compensation hearing She testified that oneevening when she was picketing with Barbara Bowlingas they walked past the loading dock on which werestandinga security guard, whom she could not identifyand an employee Bowling yelled in a very jokinglyjovial manner She yelled back and told the guard to goon up inside, she wouldn t harm a hair on the guy s headand Iassume that she may have been referring to another person who was out there with him " Inasmuch asManguswas testifying to an incident which she statedoccurred on 8 December 1983, presumably this is thesame event to which Brandau testified although theirversions obviously differ regarding the precise wordsused and by whomAlthough there is no particular reason to credit Brandau over Mangus his version is contained in a contemporaneous report But he subsequently testified that heheard the words he reported from a distance of some41 1/2 feet on a winter night Though he testified thatthe dock was well lighted he was able to identify onlyone of several strikers who were in the vicinityTo denyMangus reinstatementbased onBrandau sreport and testimony would require finding that she saidthe precise words attributed to her byBrandauItwouldfurther require finding these words were uttered in sucha fashion and under such circumstances as to give immediacy to the threat of physical harm to employee RogerBrown I do not believe thatBrandau stestimony is sufficiently persuasive or that his memory of the incident issufficiently detailed or credible to make such findingsNo doubt something was said by strikers to the security officer and the working employee, but such is often 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe case in these matters The test is whether the strikergoes beyond the bounds of permissible name calling andinto the area of threatening physical harm Thus, even ifBrandau is credited (and there is reason here for not totally crediting his version) given Mangus generally credible recollection of the event as well as Brandau s lack ofdetail and lack of recall, I conclude that the Respondentdid not establish by persuasive evidence an event of sufficient consequence so as to deny Mangus her continuedprotection of the Act I conclude that by failing to recallMangus,the Respondent thereby violated the Act and Ishall recommend an appropriate reinstatement and backpay remedyIt appears the Respondent refused to reinstateHermanMasonbecause of two incidents in which he was reported throwing, or was associated with throwing, an objecton hotel propertyThe first report was by Security Officer 0 Neal dated6 October in which he stated that he was standing onthe roof of the Hotel overlooking Wells Avenue whenhe observed Mason get up and look to his left and tohis rightHerman then threw an object on the apronparking area near the garage I heard the object strikingthe ground It sounded like it was a hard objectNeither in the report nor in his testimony did 0 Neal giveany indication of what kind of an object Mason was supposed to have thrown, and whether there were anypeople or property in the area which could have been orwere damagedMason denied he ever threw anything on hotel propertyAlthough 0 Neal testified and reported that the lightwas good, I note that this incident allegedly occurred at11 15 p in and that 0 Neal was some distance away0 Neal reported that he was on the roof of the Hotel,although he testified that he was actually inside theHotel on the fourth or fifth floor In any event while Ido not discredit 0 Neal s intent to report what he saw Iconclude the physical circumstances made it difficult forhim to report accurately whether in fact Mason did anything more than make some kind of a motion which appeared to be an act of throwing Mason denied everhaving thrown anything on hotel property and there isno basis from his testimony or demeanor to discredit hisdenialBeyond this,absent any evidence of damage, orpotential physical damage,as a result of Mason s allegedact I consider it too trivial to be the basis for refusing toreinstate himMason was also named in Helms Pepsi bottle throwing report of 31 October Helms reported that when hewent out the door to see where the bottle had comefrom and observed, `Mason was running to the unionhallHelms further reported that before the bottlethrowing incident,he had observed Mason with JuliaMangus As noted above Helms did not testify to this incidentThis report is simply insufficient to establish by persuasive evidence thatMason(orMangus) threw a popbottle against the wall of the Hotel The inference thatMason engaged in this act is just too weak to deny himhis statutory protectionThough I consider throwing apop bottle without more to be a borderline incident ofpicket line misconduct,there is insufficient evidence tolinkMason with the act so as to deny him reinstatementIn view of the insufficiency of the Respondents evidence linking Mason with serious picket line misconductI conclude that by denying him reinstatement the Respondent violated the Act I conclude that the Respondent should be ordered to reinstate Mason with full backpayThe Respondents reason for refusing to recallCecilMeadowsisnot apparent from the record Presumably,however,Meadows was denied reinstatement because hewas reported to have been in the presence of RodneyBumbry and Darrell Lanier who were reported by Secumy Officer Robert Meador as having broken a windowon 8 November(discussed above)There is nothing in Meador s report or his testimonythat suggests thatMeadows engaged in any activityother than being present on the picket line There issimply no suggestion that in any way he participated inthe alleged act of object throwing or did anything elsewhich would warrant denial of reinstatementGiven the lack of evidence that Meadows engaged inany egrenous act of misconduct during the course of thestrike,Iconclude that the Respondents denial of reinstatement to him was unlawful I shall recommend an appropnate reinstatement and backpay orderPresumablyKenneth Mitchellwas initially denied reinstatement because of his alleged participation in an incident of paint throwing reported by Security OfficersBrandau and Helms on 8 JanuaryBrandau reported that he saw a balloon of paintcome across the street from the union hall It landed infront of the dumpster at the back loading dockHe didnot see any strikers on the street at the time,but wentout on the roof of the Hotel He then noticed two individuals sitting in the window of the second floor of theunion hall across the street He called Helms who identifled them as William Lambert and Kenneth Mitchell andalso identified two of the three cars in front of the unionhall as belonging to Lambert and MitchellThough witnesses in this proceeding neither securityofficer testified to this eventThus, the totality of theRespondents evidence thatMitchell engaged in anypicket line misconduct is the identification of him sittingin the window of the union hall sometime after a balloon of paintwas thrown by someone at the loadingdock of the HotelUnder accepted rules of inference the evidence proffered by the Respondent is simply too sketchy to establish thatMitchell participated in the act of paint throwingThus,I conclude that the Respondent failed to establish the factual basis on which it denied Mitchell reinstatementTherefore the denial violated the Act and Ishall recommend an appropriate reinstatement and backpay orderJeffRatigan was apparently denied reinstatement basedon a complaint report of an event occurring on 28 January submitted by Security Officer Irwin McGarrellMcGarrell reported that Ratigan,who was identified tohim subsequently by other security officers supposedlymade an obscene comment to employee Cindy Love as HOTEL ROANOKE217she was walking across the parking lot to go to workNeither Love nor McGarrell testified in this matter, andthus the entirety of the Respondents evidence concernmg Ratiganis contained in the reportand is,of course,hearsayAlthough the report may be sufficient evidenceto support the Respondents initialburden of a good faithbelief that the event happened such is not persuasive inview of the credible live testimony of RatiganRatigan testified, presumably, to the incident reportedby McGarrell Although he stated he did not rememberpreciselywhat he said on this occasion nor could heidentify to whom his remarks were directed, he did remember that he used the word "sleazy,' and that whenconfronted by Security OfficerHelms,he said, "It wasme, it was me,itwas me'Even accepting the Respondents evidence withoutqualification,atmost it is an incidentof a striker makinga vaguely obscene comment to an employeeyou hadbetter get your sleazyass upthere and get to work girland keep sleazing around because your ass am t going tobe here longAlthoughit ishighly questionable whether in fact Ratigan uttered these words precisely as written in the report, even if he did, such amount to littlemore than a vulgar epithet Such is not so serious todeny one his protection under the ActAccordingly, I conclude that the Respondent's evidence thatRatigan engagedin egregious acts of picketlinemisconduct has not been established by persuasiveand competent evidence I conclude that by denying Ratigan reinstatement,the Respondent violated the Act Ishall recommend an appropriate reinstatement and backpay orderBetty Shockleywas deniedreinstatementapparently because she was alleged to have participated in picketing toobstruct the entrance to the Hotel during the early daysof the strike and, more seriously to have threatened employee Mane Clark on the day the strike began and subsequentlyThe incident of obstructing traffic was reported by Chief of Security Mills on 3 October He reportedthat about 4 55 p in , Betty Shockley and Shirley Spellman patrolled slowly in front of the entrance to theparking lot occasionally stopping so that one of themwas almost always in the middle of the place where trafficwould be driven This had the effect of slowing downtraffic, particularly railroad employees who were leavingwork Roanoke city police were called They arrivedand talked to Spellman and ShockleyShockley and Spellman admit they picketed across theentrance to the driving lot or in front of the driving lot,particularly during the early days to the strike, but bothdeny that they obstructed traffic' or picketed in such away as to stop trafficNeither Mills report nor his testimony concerning thisdo more than suggest in a conclusionary manner that thepickets obstructed trafficThere is no indicationinMills'testimony or report of the extent to which traffic wasblocked or inconvenienced Based on the testimony ofMills and his report I conclude that the Respondent offered insufficient evidence to support the contention thatShockley's picketing at the parking lot was such that itamounted to egregious misconduct of the sort thatshould deny her protection of the ActItmay very well be that Shockley andSpellman infact picketed in such a way that the flow of traffic wasdisrupted Such however, is not of itself particularly senous misconduct Disruption of ingress and egress of vehicles is often associated with picketing and is the typeof thing to be expectedWhen a strike occurs, there necessanly and commonly will be some disruptions Thequestion is whether the acts of disruption are so seriousas to deny one continued employment, which is very senous indeed Although it is possible for a picketer to disrupt trafficin a mannerexceeding the permissible boundsof strike activity, I do not believe that the Respondentpresented sufficient evidence that Shockley or SpellmandidMane Clark submitteda statement,dated 14 October,inwhich she stated that on 1 October when the strikebegan, Betty Shockley and others "started to leave Theytold me to comeand I said noBetty Shockley said theywould waiton meI told her to go on, I was stayingShe then said if I didn t leave with them I would be verysorry I told her to go on and leave me alone They leftthe building'Clark went on to report that thereafter,she and members of her family began receiving crankphone calls at her home Although she could not identifywho made the calls, she stated in the report that BettyShockley was the only one here who had her phonenumberAnd Clark reported that her daughter hadstated that Shockley one time had called the house Thesubstance of Clark's written statement was testified to byherClark's statement,as elaborated in her testimony, doesnot reliably prove that Shockley made any kind of telephone call to her residence The contention that Shockley did is based on hearsay and a very weak inference,neither of which can be accepted as proof of the allegedfact in the face of Shockley's credible denial that shemade such telephonecallsBasedon the credible evidence of record, I conclude that in fact Shockley madenone of the telephone calls apparently relied on by theRespondent in denying her reinstatementThe statements made by Shockley to Clark at theoutset of the strike do not suggest a threat to Clark inany meaningfulsubstantial, or objectionableway Nodoubt Shockley told Clark to join them in the strike, andwhen Clark declined to do so, she made somestatementEven accepting without qualification Clark s version thatShockley saidIf I didn t leave with them I would bevery sorry, ' this is not such a threat of harm sufficient todeny one protection of the Act Under the circumstanceshere,where most employees were going out on strikebut others were declining to do so there was no immediacy to the alleged threat of harm Nor in fact was ClarkharmedAlthough Clark testified at length concerning thismatter, in general her testimony was conclusionary andnot based on sufficient credible facts to support the Respondent s contention that Shockley engaged inseriousacts of picket line misconductAccordingly I conclude that by denying Shockley reinstatement the Respondent violated the Act, and I shall 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecommend an appropriate order of reinstatement andbackpayThe principalallegationof picketlinemisconductagainstEarl Smithinvolves an incident that occurredabout 6 p in on 20 March, where it was reported thatSmith made some very obscene comments to employeeLinda Torres as she was leaving workTorres testified that she reported this incident to Secumy Officer Joseph Osborne who drafted a complaintreportOn his report he stated he asked Torres to identify the individual in question, which she did Then Osborne in turn contacted Security Officer Miller andpointed out the individual to Miller to get a name identificationMiller testified that the individual pointed out tohim by Osborne was Earl SmithTorres does not know and could not identify Smith asbeing the individual who made the comments to herMiller was not present during this event and did not takethe statement from Torres, nor did Torres identify herverbal assailant to Miller Rather, Torres made the identification toOsborne who in turn sought help fromMillerOsborne did not testifyThere is a serious and fundamental lacking of evidentearyconnection between the person Torres testifiedmade the verbal assault on her and the ultimate identification of Smith as being the one who allegedly committed this act At best, the chain of identification is estabfished through hearsay evidence Although such may besufficient to support a good faith belief that Smith engaged in the conduct alleged, it does not suffice to provethe matterIwas impressed with Smith s demeanor He testifiedthat he did not in fact make the statements attributed tosomeone by Torres In view of this credible denial andthe lack of persuasive competent evidence that he in factwas the one who did so, I conclude that the Respondentfailed to establish that Smith committed this particularact of misconduct Such cannot be a basis for Respondent s subsequent denial of reinstatement of SmithThe Respondent presented evidence of two other incidents allegedly involving Smith on which it apparentlyalso based its decision not to rehire him Security OfficerRalph Miller reported that on 22 March about 6 15 p inEarl Smith drove his black car all the way into theloading dock, blew his horn and backed outAlthoughSmith credibly denied having engaged in any such act atany time during the course of the strike even if it occurred as reported by Miller, it is too trivial to be considered egregious conduct of a nature to deny one hisprotection under the ActFinally, Security Officer Helms reported that on 3 October it was reported to him that Earl Smith followedthe hotel van as the van was taking nonstriking employees home The report states variously that the driver ofthe van was either David Phillips or Mark Davis Thereis,however, no detail in the report nor testimony fromthe driver of the vansuggestingexactly what it was thatSmith was supposed to have done, and how long he diditSmith testified that on one occasion in the early daysof the strike, he did follow the hotel van for approximately a milebut that he did not follow it to employeeshomesEven accepting the statement set forth in the securityreport as accurate,and accepting Smith's admission concerning this event, it appears to be too insubstantial tojustify denying one his rights under the Act Perhapsthere is an implied threat associated with a striking employee following a van of employees, if in fact the vanwas full of employees at the time However, Smith followed the van for such a short period of time as tonegate whatever threat might be implicit in this In short,I simply do not believe there is sufficient evidence ofegregious picket line misconduct associated with following the van as to justify the Respondent denying SmithreinstatementAccordingly, I conclude that the Respondent violatedthe Act by refusing to recall Smith and I shall recommend an appropriate reinstatement and backpay orderSimilarly,theprincipalallegationofmisconductagainstJohn Swainishis having followed the hotel vanon 10 OctoberThe Respondents evidence concerning this matter is areport by Chief of Security Edward Mills, reportingwhat he had learned from employee Willie Foster Thereport states that Swain, who was subsequently identifiedfrom pictures, followed the van some distance to thehome of employee Karen KingAlthough Swain testified that he followed the hotelvan for a distance of some 2 miles he stopped at a redlight and the van went on He testified, credibly I believe, that he did not follow the van to any employee shome The basis of the report that Swain followed thevan to Kings house is unknown Mills did not testifyconcerning this particular report nor did any of the apparent witnesses such as King or Foster, testifyIn view of the paucity of evidence offered by the Respondent concerning this, and given Swain s generallycredible testimony concerning following the van I conelude that the event occurred as testified to by Swainthat on one occasion he followed the Hotel van for approximately 2 miles and then ceased As with a similarincident involving Earl Smith, I conclude that this eventissimply too insubstantial an implied threat to denySwain protection of the Act Under other circumstancesthe act of following a hotel van might be considered serious misconduct, but here it was notSwain is named as one of three strikers allegedly involved in starting a leaf fire about 2 15 a in on 8 November (Lanier and Cotton are the other two) And,along with Lanier and Cotton, Swain is also alleged tohave thrown apples at two security guards on 8 NovemberAs the discussion regarding Lanier and Cotton concerning this event is applicable to Swain, I do not believe that the Respondent established that these eventsoccurred or if they did, that they were sufficiently senous to justify denying a striker his protection under theActSwain is also included in Crandall s report of 18 Octoberwhere he stated that a rock was thrown about 3 35a in against the garagedoor Crandall reported that hesaw Wade, Cotton and Swain standing in front of the HOTEL ROANOKE219garage afterhe heard the rock hit This incident was reported by Security Officer Benton Nestor, presumablythe hotel security officer to whom Crandallmade hisreportAs above, I do not believe that this report ofCrandall is sufficient to establish that Swain threw a rockor otherwiseengaged in a seriousact of picketlinemisconductI conclude that none of the events reported, in whichSwain'sname appears,are of sufficientseriousness orwere established with sufficient credibilityso as tojustifythe Respondent in denying Swain reinstatement following the close of the strike I conclude that by denyingSwain reinstatementtheRespondent violated the Act,and Ishall recommend an appropriate backpay and reinstatement remedyRobert Tankesleywas apparently denied reinstatementbased on anevent in which he participated during theevening of 3 October C Brown Pearson testified thathe arrived at the Hotel about 10 p m on the evening of 3October to attend a function As he drove into the hotelparking lot he was stopped by several individuals Heasked them what the problem was, and they told himthat they were on strike and not to go into the Hotel Atthat time somebodymentionedthat if he did, somethingwould happen to his car There ensued a discussion concerning the strike and why employees were on strikeToward the end one striker stated,Get out of here Justdon t be surprised if your car gets all torn upPearsontestified he said,Well, wait a minute, don't talk aboutdoing anything to my car' Pearson went on to testifythat an individual ran around the back of his car and upto the door on the driver's side and jerked the dooropen Pearson then reached for a 22 caliber pistol whichhe has a permit to carry and which was in the car at thetimeHe pointed the pistol at the individual Thereafter,two other strikers pulled the one away who had openedthe doorPearson then went into the Hotel, found a security offacermade a brief report then checked in and went to asocial eventHe returned to the security area shortlythereafterAt thistime,a Roanoke city policeman wasthere with Robert Tankesley, who Pearson identified asbeing the individual who had pulled open the car doorThe policeman interrogated Pearson concerning his rightto carry the pistol, and then leftTankesley and fellow striker John Burke testified tothis incidentBoth denied that Tankesley ran aroundbehindPearsons car or opened the driver s side doorand both denied any statements were made concerningpotential damage to Pearson s car Tankesley did admitthat he told PearsonIhope you have four flat tireswhen you come outThere is a direct credibility conflict concerning whether in fact Tankesley opened Pearson s car door On thisissueIcredit PearsonHis testimony was candid, internally consistent, and not apparently subject toexaggerationAs far as I am able to determinePearson is a disinterestedwitnesswith no stake in the outcome of thismatter And generally, I found his demeanor credibleTankesley of course, does have a stake in the outcomeof this matter, and generally his testimony did not appearso candid Burke's testimony is not particularly definitiveIn testifying to the confrontation Tankesley hadwith "the man who pulled the gun out,' Burke testified,Iwasn t looking too much at what was going onanyway " I simply cannot believe thatone sattentionwould not be riveted to a confrontation which resultedin a pistol being produced I do not credit Burke's attempt to corroborate Tankesley's denial of his participation in the confrontationI conclude that the event occurred substantially as testified to by Pearson After threatening possible physicaldamage tothe car, Tankesley gave immediacy to thisthreat by approaching the car and opening the door onthe drivers sideNotwithstanding that Tankesley's actwas apparently met by a superior reaction, I concludethat Tankesley did in factengage inan egregious act ofmisconduct on the picket line sufficient to conclude thathe thereby lost protection of the Act I therefore conclude that the Respondent did not violate the Act in refusing toreinstateTankesley, and I shall recommend thatthis portion of the consolidated complaint be dismissedIt appears thatMichael D Taylorwas denied reinstatement because of two reports of his having thrown objects onto hotel property (There is also a report of theTaylor boy" participating with Vera Hill in her allegedact of trespassing and abusive speech, supra Suffice itthat there is nothing in the report nor in the testimony ofRalph Miller, the security officer who wrote it, to suggestwhether Michael Taylor was in fact theTaylorboy " Accordingly this incidentwithout more, couldnot be the basis for denying him reinstatement )Throwing objects onto company property can be seraous or trivial, depending on the object and the attendantcircumstancesTherefore, even accepting the reports ofSecurity Officer 0 Neal, dated 7 October and 12 November,relating toMichaelTaylor havingengaged inthrowing an object," the Respondent must further showthat the object thrown posed at least a potential chanceof personal or property damageAlthough 0 Neal testified at length, he really did notexpand on his written reports in any substantive wayThe report dated 7 October states that he observedTaylor throwing an object towards Wells parking MrNestor [another security officer] and I could hear theobject strike one of the cars that was parked at WellsMichael Taylor threw two objects towards Wells parking lot striking cars0 Neal apparently did not investigate whether in fact there was damage done to the carsalthough he did report that he heard or saw the objectstrike the cars Presumably, had Taylor in fact thrown anobjectwith such force as to strike a car and cause itdamage, that damage would have been apparent toO'Neal who would reported it Why O'Neal did not further investigate this incident is unknownSimilarly,O'Neal reported that Taylor and Vera Hillthrew an object at the hotel van as it drove by, and Icould hear the sound of glass hit the street ' In testimony 0 Neal statedAnd they just threw the glass towards the van, as if they were trying to break the glassso that the van could run over itPresumably the security officers were instructed tomake complete investigationsThus, if in fact Taylor 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthrew a glass object which broke as it hit the street orthe van which is the import of 0 Neal s report and testamony then there should have been some evidence of itwhich he would have reported Again there is no indication that in fact the van was damaged, or what in factwas thrown by TaylorFinally,0 Neal reportedagain on 12November thathe saw Taylor throw an object that hit the roof of theold garage, and he heard the sound of glass There is noindication,however of whether there was in factdamage done or what in fact Taylor was supposed tohave thrown The absence of such facts from the reportsuggests they were not deemed helpful in making a caseagainstTaylor In other reports, where detail appearshelpful,it isincludedGiven she conclusionary nature of O'Neal s report andthe fact that a more definitive investigation was notmade concerning the objects allegedly thrown by Taylorand the presumed damage done I conclude that the Respondent has not presented sufficient persuasive evidenceto establish that any throwing incident which Taylormay have participated in was of such a serious nature asto deny him protection under the Act Accordingly Iconclude that by refusing to reinstate Michael Taylorthe Respondent violated the Act and I shall recommendan appropriate backpay and reinstatement remedyT Arthur Taylorwas also denied reinstatementAswith the others who allegedly engaged in misconduct,the Respondent does not state precisely the basis of hisdenialAs noted above, in a report dated 7 December by Secunty OfficerMiller concerning trespassing plus abusive language, it is alleged that the Taylor boy chimedin alsoEven if this report establishes sufficient acts ofmisconduct to justify denying reinstatement (which I donot believe), there is insufficient identification to associateArthur Taylor with the alleged activityMiller didnot testify that Arthur Taylor was one who participatedand Taylor denied he in fact did so Thus, I concludethat the Respondent failed to establish Taylor s participation in the alleged acts of 7 DecemberSecurityOfficer0 Neal reported that on 5 Octoberabout 2 a in he observed Arthur Taylor along with several other strikers walking near the Wells parking lot Hereported that he observed Taylor and one other throwsomekind of object or objects out to the parking lotThe police were called and Taylor and the other strikerwere searchedAt this time Taylor produced an eggwhich O'Neal reported as being raw, and whichTaylor testified was hard boiledThere isno indicationby O'Neal eitherin hisreport orin his testimony what the nature of the object was whichwas supposed to have been thrown on the parking lotNor is there any indication that he made an effort to findoutThere is no evidence at all that the alleged act reported by 0 Neal actually or potentially was the cause ofpersonal or property damage, nor, indeed, that Taylordid anything more than make a motion which is normally associated with throwing The fact that Taylor had anegg in his pocket does not tend to prove that he engagedin any act of picket line misconduct After all people doeat eggsFrom the Respondents evidence regarding this matterI conclude that it failed to establish a factual basis thatTaylor engaged in any act of egregious misconductwhich would justify denying him reinstatement Accordingly, I conclude that by refusing to reinstate Taylor, theRespondent violated the Act and I shall recommend anappropriate reinstatement and backpay orderThat unreliability of the incident reports establishactual facts (as distinguished from giving the Respondenta good faith belief), is demonstrated by 0 Neal s reportinwhich he stated specifically that Taylor was found tohave in his possession a raw eggOn cross examination0 Neal was askedQ You don t know whether the egg was raw orwhether it was hard boiled, do you?A NoAlthough this may seem insignificant the fact is thatO'Neal reported more than he actually observedWhyhe did so is unknown, however, it is noted that commonlywhen it comes to throwing things, it is raw eggs andnot hard boiledeggswhich arethe missilesRaw eggsmake more of a messIn denying reinstatement toSamuelTerry,theRespondent relied solely on a statement given by ShawnJMoore to Security Chief Mills dated 8 October Thegist of this statement concerns certain allegedly threatening remarks made by Terry to Moore as Moore wasleaving work at the Hotel about 12 07 a in on 8 OctoberMoore was not called as a witness, nor did the Respondent offer the testimony of anyone else who mighthave observed this alleged eventTerry testified, credibly and uncontrovertably, concerning a discussion he had with Moore during the earlydays of the strike Terry testified that he and Moore arelongtime friends and they live in the same neighborhoodIndeed Terry named a son after Moore And Terryknows Moores parents and grandparents Thus whenTerry observed Moore leaving the Hotel premises he didcall him across the street and they did have a discussionconcerning the basis for the strike at which time TerrytoldMoore to be careful There ensued a discussion inwhich Moore stated that he was not afraid that he had agun andso forthUnder these circumstances particularly including thefact that Moore and Terry are longtime friends, I do notbelieve the statements Terry made to Moore can be considered threateningIdiscount Moore s statement to Officer Mills becauseit is hearsay and Moore was not called as a witness Thestatement cannot be accepted particularly in the face ofTerry s credible and uncontroverted denial of the precisestatements attributed to him The conversation as testifled to by Terry was not of such a nature as to amountto egregious picket line misconductAccordingly, I conclude that by denying Terry reinstatementthe Respondent violated the Act, and I shallrecommend an appropriate reinstatement and backpayremedyThe name ofJohnWade Jrappears in several incidentreportsThe alleged activity summarized in these reports HOTEL ROANOKEapparently forms the basis of the Respondents denial ofreinstatement to himThe General Counsel and theCharging Party contend that the Respondent failed to establish by credible evidence that the incidents occurredas stated in the reports, and/or that the activity alleged isnot sufficient to deny one reinstatement Specifically, theCharging Party contends that Wade was denied reinstatement not because of any of the incidents alleged inthe reports, but because of his relationship, the precisenature of which was not stated, with Union PresidentJames WadeFor the reasons given below, I conclude that the Respondent was justified in denying Wade reinstatementAs with so many of these cases, there is a credibilityconflict between the Respondents witnesses (normallysecurity guards) and Wade In such event I specificallydiscreditWade I found his demeanor to be that of anunpersuasive witnessHis testimony was cutesy and insome cases outright implausible For instance, he stands 6feet 1 inch and weighs 270 pounds In one incident hewas referred to as big JohnHe denied that he wasever called big JohnAlthough Wadesname appearson many of the mcident reports which have been discussed previously, themost serious allegation against him is an event which Secunty Officer Carlisle reported as having occurred on 7October about 4 08 am Carlisle wrote that as he wasgoing through the parking lot, in response to a radiomessage fromanother security officer,Iobserved arock coming over the fence When I raised myself up Iobserved John William Wade releasing a rock that hit aBuick station wagonCarlisle elaborated in his testimony concerning this incidentWhen I reached the next to last row of cars at thecorner, I saw an object coming over the fence Iraisedmyself up to run towards the corner when Iseen onesubject like a basketball hook shot a rockabout the size of half a buck just releasing it fromhis hand coming over and landing on a windshieldof a Buick station wagonThe individual throwing the rock was identified asWade Unlike other incidents reported of throwing objects,where there was no further investigation or identification of the object or whether damage had been donethis incident is specific in detailWade threw a largerock that hit an automobile which I conclude presumplively caused some property damage sufficient to denyWade his right to reinstatementAs indicated, there is a direct credibility conflict concerning Carlisle s testimony and Wade s denial, 'I didn'tthrow no rocks that day,although Wade did rememberhaving heard a car being hit with some kind of an objecton the date indicatedAnother incident involves an allegation of verbal abusedirected byWade to employee Wanda Davis on 22March Although the incident is vulgar and amounts toverbal sexual abuse and is certainly not to be condoned,there is in it nothing particularly threatening nor is it thetype of activity that normally would justify denying thestriker his right to reinstatement I do however, credit221Davis assertion concerning the event and specificallydiscreditWade s denial that he made the comments toDavis attributed to himThe other incidents attributed to Wade are much lessserious and would not generally be of the type or character to deny one reinstatementNevertheless, I conclude that the one incident of specific identifiable property damage from throwing a rockis sufficient to deny Wade protection of the Act I therefore conclude that the Respondent did not commit a violation by not recalling Wade, and I shall recommend thatthis portion of the consolidated complaint be dismissedFinally,MargaretWatsonwas denied reinstatementpresumably because she engaged in misconduct hername being on the list of those whom the Respondentdid not recall for that reason However, so far as my perusal of the record reveals, her name appears on no mcident reportThere was no testimony presented by theRespondent concerning any acts which she allegedly engaged in, nor did the Respondent argue orally or onbrief concerning any specific acts she allegedly committed that would justify denying her reinstatementBased on this, I conclude that the Respondent presented insufficient evidence to justify its denial of reinstatement of Watson I therefore conclude that, by denyingher reinstatement the Respondent committed a violationof the Act and I shall recommend an appropriate reinstatement and backpay remedyWatson was reinstatedon 21 March 19855Discriminatory reinstatement of strikersIt is alleged (as amended at the hearing) that 39 striking employeesas well as other employees whose namesare presently unknown to the undersigned' were discnminatorily denied reinstatement in violation of the ActIt is alleged,and argued, essentially that in recallingstrikers the Respondent did not follow seniority and, onreturning to work, these individuals were denied their senionty as well as other rights and benefits, particularlyincluding shift preference and insuranceThough notseparately alleged, the General Counsel and the Chargmg Party additionally contend that by discriminatingagainst certainreturning strikers with regard to shift assignmentsand the like, the Respondent also violated thestrike settlement agreementIt isaxiomatic that an employer is not permitted todiscriminateagainst returningstrikers, and where it doesso then it has the burden of proving a substantial businessjustification in order to avoid the sanctions of the ActNLRB v Great Dane Trailers,supraUnderGreat Dane,the fact oftreatingreturning strikers differently fromnonstrikers or other employees carries with it proof ofthe proscribed motive Thus to satisfy the burden ofproof, the General Counsel need only show that returning strikers were in some way treated differently thannonstrikers or strike replacements Should the GeneralCounsel establish such facts the burden shifts to the Respondent to show a substantialbusinessjustification forhaving acted the way it didMuch testimony and voluminous records were introduced by counsel for the General Counsel 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn paragraph 27 of the consolidated complaint it is allegedSince on or about April 16, 1984 the exact datesbeing unknown to the undersigned,Respondent recalled employees named in Appendix B, who engaged in the strike described above in paragraph 19,back to work at Respondents facilityAlso, paragraph 28 statesSince on or aboutApril 16,1984,Respondentfailed and refused to reinstate the employees described above in paragraph 27, as well as other employees whose names are presently unknown to theundersigned,in seniority and to their former positions,and has denied their seniority rights and otherbenefitsInitially,it should be noted that a letter of understanding, dated 16 April and attached to the contract,states inmaterial part1There will be a minimum of one hundred sixty(160) full timejobs at the employer Employees inthese positions will be considered full time employees as referred to in Article I, Section 4, of theagreement2Employees who are on the payroll of the employer on or before 1 October 1983 will be placedinto theirjobs according to their seniority and thereclassificationAny such employees whose seniorityisnot sufficient to claim these full time positionswill be able to claim whatever schedules and/orhours that become available according to their senionty in that classificationThere is no allegation nor argument from the GeneralCounsel or the Charging Party that the Respondentbreached these provisions of the letter of understandingThe essence,as I understand it of their argument is thatthose striking employees who were recalled have not received as many hours as they would have received hadthe status quo been absolutely preserved by the employerAs will be discussed in more detail below the GeneralCounsel argues that the employment records of thevarious departments show that the Respondent has allowedjunior employees proportionally larger number ofhours than they had received prior to the strikeRespondent tended to skew its pre and post strike seniorityresulting in closer earnings between old and new employeesThis clearly favors replacement employees atthe benefit of strikers "The strike settlement agreement, as noted above,states,inter alia1All striking employees shall be recalled towork in the classification which they held prior tostriking,or its equivalent,by seniority within three(3)months from the date of the ratification of thecollective bargaining contract,with the exception ofthe employees as specified in paragraph 2 herein(the alleged strikers who engaged in misconduct)By this provision,the Respondent in effect argues thatthe nature of its business was such that it could not recallall the strikers at one time but had to wait until businessjustified returning them to work Even then it could notgo strictly by seniority in recalling specific employeesbecause of the exigencies of its businessAccordingly,the Respondent argues that in negotiating the strike settlement agreement it agreed with the Union that it couldhave a 3 month period within which to reinstate all thestnkers whom it deemed eligible The General Counselcontends this provision,lawful on its face,was unlawfully implemented Therefore it is not binding and shouldnot be considered by the Board to exonerate the RespondentGiven the nature of the Respondents business, I conelude that the agreement to reinstate strikers over aperiod of 3 months was not unreasonable Althoughthere is nothing particularly sacrosanct about seniority,in labor relations matters all else being equal,normallyseniority is the prevalent considerationThe point is,however,the mere fact that an employer recalls strikersout of seniority,particularly in an industry such as this,does not prima facie demonstrate that it acted with a discnmmatory motive There is nothing inherently discnminatory about recalling striking employees of a hotel overa 3 month period as business demands dictate, nor isthere evidence in this matter to support a conclusion thatthe Respondent should have recalled strikers in a different order than it did Thus,to the extent the GeneralCounsel contends that the order in which strikers wererecalled was unlawful,I find no violationThe General Counsel also contends that by changingthemethod of scheduling,theRespondent now givesmore hours(and therefore earnings)to junior employeesat the expense of senior onesNeither the General Counsel nor the Charging Partyspecifically briefed this issue other than to note as theGeneral Counsel did, that in its recall of strikers the Respondent tended to skew its pre and post strike senionty resulting in closer earnings between old and new employeesHowever at the trial of this matter counselfor the General Counsel stated that the allegations ofthese paragraphs relate to the Respondents denial of insurance benefits to returning strikersAnd implicit in thearguments and briefs of counsel is that the reinstatementof strikers during the 3 month period some of whomwere called back out of seniority,was discriminatoryThe evidence reveals and the Respondent admits thatin fact some employees (indeed many)were recalled notalways in order of seniority Respondent also admits thatduring the course of the strike and consistent with its negotiating position and its management right under thenew contract it did in fact change its method of scheduling so that less senior people would get more work thanthey had previouslyThus the total record supports the conclusion that (a)strikerswere recalled without consideration to seniority,however by the end of 90 days after execution of thestrike settlement agreement,all strikerswhom the Respondent had not determined to refuse to reinstate wererecalled,and (b)the method of scheduling,particularly HOTEL ROANOKEin the banquet department, changed such that somejunior people got more hours, which had the effect of reducing the hours available for more senior peopleThere is, however, no evidence that any individuallisted in Appendix B of the consolidated complaint specificallywas discriminatedagainst onreturning to work,either in terms of hours available or other rights and benefitsThere is no evidence that any returning striker wasdenied insuranceor other benefitsWhateverchanges inrights and benefits any returning stnker may have suffered at the close of the strike were common to all employees and were based on the contractual provisionsagreed to on 16 April by the Union There is simply noevidence that the Respondentengaged inany discriminatory acts against any specificreturningstriker or anygroup of returning strikersAlthough the method of scheduling the banquet department changed, according to the testimony of JackAbbott, he further testified that this was necessary inorder to ensure a more efficient operation in the banquetdepartmentHe credibly testified that in order to servemore adequately the functions required of the banquetdepartment, it was necessary to have 'a broader base"(people who work regularly) and in order to achieve thisitwas necessary to call in ona regular basispeople withless seniority than some not called The effect of thiswould be thatsomejunior people would receive hours ata time when senior people would be available for workI conclude that the agreement to recall strikers over a3 month period contemplated allowing the Respondentto recall them, if indicated, out of seniority By makingsuch an agreement the parties did not engagein an actthatwas unlawfulNor do I conclude on the factsbefore me, that the Respondent used a lawful strike settlement agreementto discriminate against strikers because they had engaged in protected activity Given thenature of the industry, it does notseem unreasonable(and therefore not patently discriminatory) to have afixed period of time within which strikers could be recalled without considerations of senioritySimilarly, I conclude that the Respondent amply ,justefeed the basis for changing the method in which it scheduled the banquet department as well as others Thus byscheduling them in accordance with the new method, theRespondent did not discriminate against individuals because they had engaged in protected activity Althoughitmay be the case that some individual returning strikerssufferedsomeloss of earnings as a result of the change inscheduling procedure, whatever discrimination is etherent in this was, I think rebutted by the Respondents evidence, particularly the credible testimony of AbbottFurther,some returningstrikers benefited by the changein scheduling method Such belies a conclusion that strikers were treated detrimentally in favor of nonstrikersFinally, there is no evidence in the record that returnmg strikerslost insuranceor other rights and benefits because they had engaged in protected activityItmay well be that certain returning strikers, becauseof the lowness of their seniority and the lack of availablefull time jobs, ended up being part time employees Anditmay be that some of those individualsas a result lostbenefitswhich are applicable only to full time employ223eesAlthough no specific individual was demonstrated tohave been in such a position, even if such had occurred,on the facts before me, I do not believe that the Respondent violated the Act Again, based on the agreements between the parties and the nature of the Respondent's industry, it appears that in fact all strikerswere taken back, that the Respondent agreed to 160 fulltime jobs, and that others would be filled by part timeemployees The Respondent further agreed and there isno evidence that this was breached, that no strike replacement would be given preference in a job to any returning strikerOn the basis of the above, I conclude that the GeneralCounsel failed to establish by a preponderance of thecredible evidence that the Respondent discriminatedagainst those individuals whom it actually recalled towork, and I shall recommend that these allegations ofthe complaint be dismissedD The Refusal to Furnish InformationOn 30 May and again 8 June, Wiley M Craft, localcounsel for the Union, wrote representatives of the Respondent (Dunn and Kipp, respectively) asking for informatron concerning those individuals who had not beenreinstated and the reasons for the Hotel s actions In specific, in his letter of 8 June to Kipp, Craft wrote, interaliaWe would request that you advise us, either me asthe legal representative of the individual employeesand the Local Union, the Local Union or the individual employees of the status of such employees atthe hotel, and if they have been discharged fromtheir employment, the reason or reasons for suchdischargeThis way we can review each case ofdischarge and decide which merits hearing beforethe N L R BKipp wrote back that the matter had been turned overto legal counsel, and on 24July Craftwrote Gardnerwho respondedon 25July in pertinent partMissDunn has told me that she documentedcarefully the reasons why each employee was notcalled back since the settlement of the strike Shepresented this evidence at the unemployment compensation hearingsand I understand you werepresent at most of theseIn addition there were replacements in each ofthe job positions these employees formerly held Itismy understanding that Miss Dunn used the NationalLabor Relations Board guidelines in thisregard, but if you believe this is not correct, the appropnate course of action would be to discuss thematter with a representative of the BoardIt is clear from the undenied testimony of Craft, aswell as this correspondence, that the Union in fact madea request for certain information concerning employeesin the bargaining unit who had not been recalled at theend of the strike, and that this information was not furnished by the Employer 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough some of the information requested may infact have been in possession of the Union through othersources(the unemployment compensation hearings), nevertheless the Respondent is required under the Act tofurnish the Union all relevant information requested necessary for the Union to perform its duties as the statutoryrepresentative of employees See generallyNLRB vAcme Industrial Co,385 U S 432,435 (1967)The Respondents failure to furnish the information requested in this case is a clear violation of its statutory obligations to bargain in good faith with the representativeof its employees,and by refusing to furnish this information,the Respondent violated Section 8(a)(5) of the ActI shall recommend that it cease such activity and shallrecommend an appropriate remedial orderE The Change in Past PracticesIn paragraph 34 of the complaint,it is alleged that on18September the Respondent notified the Union itwould no longer be allowed to post notices on the bulletin board,and in paragraph 35, it is alleged that on 19September the Respondent hired a new employee without posting the job for bid as had been its past practiceIt is alleged by these acts that the Respondent unilaterally changed past practices and accordingly violated Section 8(a)(5) of the ActNeither the General Counsel,the Charging Party, northeRespondent briefed these allegationsA perusal ofthe record has disclosed no evidence tending to supportfactually the basis of these allegations Beyond that, it isnoted that whatever may have been the Respondent'spast practice,the parties negotiated a new collective bargaining agreement which was meant to be a comprehensive document concerning how all matters,includingthose set forth in these paragraphs of the complaint,would be treated Specifically in the new collective bargaining agreement it was agreed that past practiceswhich were not specifically set forth in the collectivebargaining agreement or letters of understanding wouldnot prevail Thus, even if it could be found that the Respondent had a past practice as alleged in these paragraphs of the complaint and that on 18 and 19 September it acted contrary to those past practices,nevertheless,I could not,without more,conclude that the Respondentthereby violated Section 8(a)(5) of the ActOn these considerations,Iconclude that the GeneralCounsel failed to establish by a preponderance of thecredible evidence the factual or legal basis to support itsallegation that the Respondent violated Section 8(a)(5) ofthe Act by unilaterally altering past practices in September 1984 I shall recommend that paragraphs 34, 35, and36 of the complaint be dismissedF The Suspension of Bettie J SmileyBettie J Smiley according to her testimony, was suspended on 3 July 1984 at 2 15 p in by Karen Dunn because,as best Smiley was able to determine, Dunn hadaccused her of organizing for the Union while on thejob Apparently,following Smiley's suspension the Cornpany further investigated this matter, contacted Smileyand she was reinstated on 11 July,but was never paidfor the roughly 8 days of lost workAlthoughDunn testified generally concerning thismatter,the Respondent brought forth no evidence rebutting Smiley s testimony that in fact she was suspended on3 July Nor did the Respondent offer any explanation ofwhy Smiley was suspended or any nondiscriminatoryjustification for itGiven that Smiley was one of the most active participants on behalf of the Union prior to the strike, was anofficer in the Union and participated in the events following the strike,and given her generally credible andundenied testimony that Dunn made references to herunion activity at the time she was suspended I concludethat the General Counsel established,prima facie at least,that Smiley was suspended in violation of Section 8(a)(3)of the ActThe Respondent did not present any evidence to meetitsburden of establishing that Smiley would have beensuspended even absent her union activity Accordingly, Iconclude that the Respondent failed in its burden ofproof to meet the General Counsels prima facie caseSeeWright Line,supraAccordingly,Iconclude that by suspending Bettie JSmiley on 3 July 1984, the Respondent violated Section8(a)(3) of the Act and an appropriate backpay remedywill be recommendedG The Threat to James WadeIt is alleged that on 10 July the Respondent throughKaren Dunn,informed the Union s secretary treasurerthat if he returned to Respondents facility he would bearrestedThis alleged event occurred when Wade metwithDunn and other representatives of managementconcerning the Smiley suspension During the course ofthis meeting,Wade testifiedMs Dunn said to me,she says,It is a shame-an old man like you to be as mean as you are Itold her I saysWellMs Dunn I in old but Idon t have far to go but you're young and with theprincipals[sic]and attitudes that you have, youneed to change them if you plan to be in the whiteelectionShe told me then to get out and by that time wewas all tired so I walked out of the room As I waswalking out the room she said If you come backin again, we're going to have you put in jailDunn testified about this meeting stating that,Thepurpose of the meeting was that I wanted to talk to B Jabout some of the things I had heard in her departmentthat alarmed me' (Dunn denied that Smiley had beensuspended and that this meeting concerned her reinstatement)She went on to testify that Wade was disruptive,and ultimatelyWade asked if she wanted him to leaveDunn testified she told him no, but that if he did notwant to continue the meeting but Smiley did she wouldcontinue to talk to Smiley In answer to the direct question of whether anything was said about having anyonearrested Dunn testified,No The only thing he said was HOTEL ROANOKE225you're telling me to leave and I said, no, I in not tellingyou to leaveThe composite of the testimony is that in fact therewas a heated discussion on 10 July in which Wade,SmileyDunn and others participatedDunn's andWades versions of this meeting differed to some extentSmiley generally corroboratedWades statement thatDunn made some reference to Wade being old and beinglike he was and she testified concerning Wades cornment to Dunn Smiley, however did not testify that atany time Dunn told Wade anything along the lines thathe would be arrested if he returned to the HotelGiven that this was a heatedmeeting,that the statement attributed to Dunn by Wade at best was ambiguous, and that Smiley did not confirm it, lead me to conelude that the General Counsel did not establish by credable evidence that Dunn made any kind of a threat toWade that he would be punishedfor engagingin protected activityAccordingly, I conclude that the GeneralCounsel failed to establish by a preponderance of thecredible evidence the factual basis for the allegation setforth in paragraph 30 of the complaint, and I shall recommend that it be dismissedH The Other 8(a)(1) ConductThe complaint alleges that several of the Respondent'smanagement personnel engaged in various acts violativeof Section 8(a)(1) prior to the strike These acts are primanly threats to refuse to bargain in good faith, loss ofjobs and the like In addition, it is alleged that followingthe strike, during orientationmeetings,KarenDunnmade various statements to employees violative of Section 8(a)(1), and that following the strike Billy Davis alsomade certain unlawful statements to returning strikersThe facts and analysis of each allegation of 8(a)(1) activity will be treated seriatim as it appears in the consolidated complaint1Robert HoldenDuring the material times involved in this matter,Robert Holden was the comptroller of the RespondentAt the time of the trial he was employed by a competitorHolden was called as a witness by the Respondentand testified at length however he was not interrogatedconcerning any of the allegations of 8(a)(1) statements byhim, and thus neither affirmed, denied, or explained thetestimony of the General Counsels witnesses I thereforerely in making the following findings concerning the allegations relating to Robert Holden on the testimony ofwitnesses for the General CounselDorothy Hedge testified that on three occasions immediately prior to the strike Holden, who at the time washer supervisor, asked her if she was planning on goingon strikeOn the first two occasions she answered thatshe planned to go out, and nothing more was said Thethird time, however, the night before the strike commenced, she saidI said yes, I was going out on strike And he said,you know you won't have a job if you do? And Isaid,you mean to tell me that my work recordhasn t been good enough that I would have a jobno matter which way this strike, whether we wonor loseHe turned and didn't answer me andwalked out That ended the conversationVickieKing testified that about 3 weeks prior to thestrike she had a conversationwithHolden,who was hersupervisor at the time during which the possible strikecame up,and I asked him about the benefits because at thetime, I was six months pregnant, and I was reallyworried about them, you know, if I did walk out onstrike, and he said that if I did walk out on strike,don t plan on coming back because the Hotel wasn tplanning on signing any contractBettyShockley joined the conversation and thenHolden said that I'd be out on the picket line for a longtime because, you know, like I said, the Hotel was notplanning on signing acontract, and I said why, and hesaidwell, the Hotel is trying to do away with theunionIn testifying concerning this event, Betty Shockleystated that she was kidding Vickie King because Kingwas pregnant about having to have help carrying thepicket signHolden said, I hope you girls aren t dumbenough to go out on strike because the Hotel s not goingto sign a contract and there s not going to be a union'The testimony of these three employees concerningwhat Holden said prior to the strike is generally credibleand was undenied I conclude that prior to the strikeHolden did interrogate employees concerning whetherthey planned on striking and followed such interrogationwith statements to the effect that if they were toengage in a strike they were in jeopardy of losing theirjobs that the Hotel had determined in advance not tosign a collective bargaining agreement, and finally thatthe Hotel was undertaking a course of action to dissolvethe UnionAlthough interrogation of employees concerning potentialunion activity and presumably whether or notthey mightengage ina strike is not per se prohibited bySection 8(a)(1)(Rossmore House269 NLRB 1176 (1984)enfd sub nomHotel & Restaurant Employees Local 11 vNLRB,760 F 2d 1006 (9th Cir 1985)), interrogation followed by threats is to tell employees they would losetheir jobs if they engaged in a strike and announcing apredetermination that the employer would refuse to bargain and intended to undermine the Union makes thetotal contextof the interrogation unlawfulI conclude that the the general tenor of Holden s statemeats to employees prior to the strike including interrogation of them concerning whether they would engagein protected activity, along with threats should they doso,were unlawful within the meaning of Section 8(a)(1)of the Act I shall recommend an appropriate remedialorder 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2 Beth Hoffman"It is alleged in paragraph 6 of the consolidated coinplaint that in late July, Beth Hoffman, who at the timewas personnel manager, "threatened employees that theRespondent would cease its collective bargaining relationship with the UnionThis allegation apparently relates to the testimony of Sylvia Wilkerson who testifiedthat she had a conversation with Hoffman at the waitressstation in one of the Hotel restaurantsWilkerson testifledA Beth Hoffman said shed like to talk to meabout something but first I had to promise her thatIwouldn t tell anyone else in the hotel She said itwas very important that we keep it confidential, soI agreedQ Then what happened?A She said that the Hotel had plans to reopenthe Ad Lip [sic] [the Ad Lib is another restaurant]and that she wondered if I was interested in a postion down there?Q What did you say?A I said no,I in not, I in not interested in workmg at nightQ Then what happened?A She said well, that won't be any problem because the room will be open during the day as wellas night You can probably work the same hoursthat you are nowQ Then what happened?A I said well I'll have to think about it and talkto Allen and-Q Who s Allen?A My husbandQ Was anythingelse said?A Yes after I said that she said well, don t betoo long with your decision because I 11 be accepting applications from outside the hotel and there isthe possibility of a strikeQ Did she say anything else besides the possibility of a strike?A After that she told me there wouldn t be aunion at the hotel any more11On 20 September 1985 counsel for the General Counsel moved toamend the consolidated complaint by changing the date referred to inpar 6 and adding a par 6(b) relating to Hoffman The proposed changein par 6 is not significant Though alleging the proposed addition of par6(b) was fully litigated counsel for the General Counsel did not indicatewhat evidence is relied on to support the allegation nor show that theRespondent in fact was able to put on a defense to itOn the first day of the trial an oral motion to amend the complaintwith respect to Hoffman was granted with the stipulation that counselput it in writing To the extent this is the written version the motion hasbeen granted though it does not delineate all ways in which Hoffmanallegedly violated the Act nor is the evidence relied on noted Althoughthe following discussion does not specifically deal with each paragraph ofthe oral amendment it does deal with the testimony relating to HoffmanThe General Counsel also moved to substitute new language for thatcontained in par 16(b) It appears the substituted language does not makea substantive change in the allegations but if itdoes thereisno indication that the Respondent had sufficient notice to enable it to put on adefenseI therefore deny the General Counsels motion to amend the consolidated complaintHoffman testified that she had many conversationswith Wilkerson but believes the one referred to by Wilkerson concerned an event in which Wilkerson was apparently having personal difficulties with other employees, and Hoffman told her the Hotel was considering reopening the Ad Lib and that she might want to transferto a job there Hoffman denied making the statementconcerning the union contract "I did not discuss theunion contract with employees 'Although the versions of Wilkerson and Hoffmandiffer concerning some of the precise words said, generally they appear to have been testifying concerning thesame event, namely, a conversation in which Hoffmanoffered Wilkerson the possibility of working at a different locationThere is nothing in the subject matter ofsuch a discussion which would be violative of the ActThe General Counsels allegation regarding this conversation deals specifically with the contention that Hoffman said words which, in effect, could be taken to meanthat the Company was going to sever its collective bargaining relationship with the Union Even accepting literally the testimony of Wilkerson, such an interpretationis unwarranted In addition, while Wilkerson appeared tobe a generally credible witness, as did Hoffman, I do notbelieve that statements likely to have been made to herby Hoffman would include threats that the Hotel wasundertaking to cease its collective bargaining relationshipwith the Union Such would have been out of contextwith the subject matter discussedHoffman deniedmaking such a statementI therefore conclude that the factual proof of this allegation is insufficient to find that the employee violatedthe Act as alleged in paragraph 6 of the complaint, and Ishall recommend that it be dismissed3Herman TurkIn paragraph 7 of the complaint it is alleged that inAugust, Turk (a) threatened employees that Respondentwould refuse to sign a collective bargaining agreementwith the Union, and (b) told employees that the Respondent would engage in a pattern of conduct designedto eliminate the Union as the employees bargaining representativeThe only evidence concerning these allegations suggested by the General Counsel is in the testimony ofVickie King, who stated that about 3 weeks prior to thestrike Turk spoke to her and employee Dolores FrazierKing testifiedWell, I saw Herman standing there and I walkedover and I asked him about the benefits, if we didgo out on strike what would they be, and he saidtheywould be the same that the Hotel wasn ttrying to do anything take anything away from usand, thenDelores said something I can't recallwhat she said, and to me it sounded like Hermanwas getting kind of upset, and he said well theunion will not be there much longerAlthough Turk testified to a conversation he had oneafternoon with Dolores Frazier, he did not testify eitheraffirming or denying King's testimony He did, however, HOTEL ROANOKE227deny the conclusionary allegation that the Hotel `wouldrefuse to sign a collective bargaining agreement with theUnion'Although Turk's statement to King seems to indicatethat the Respondent had undertaken a course of actiondesigned to eliminate the Union,the statement does notsay so,nor is there a predicate for this statement whichwould necessarily mandate that conclusionGiven thepaucity of evidence on the allegation set forth in paragraph 7,therefore,I conclude that the General Counselfailed to establish the allegations contained therein by apreponderance of the credible evidence,and I shall recommend that paragraph 7 be dismissed4Michael CragheadThe General Counsel contends that the allegations setforth in paragraph 8 of the complaint relating to MichaelCraghead are proven by the testimony of Shirley Spellman Spellman was a striker who did not return to workon being contacted by the Union to see if she wanted herjob back,because she had obtained employment elsewhereCraghead was an assistant front office manager andSpellman's supervisor at the time Spellman testified that3 to 5 weeks before the strike,she had a discussion withhim concerning the strike and her concerns She testifiedSo he was a friend,he is a friend to just about all ofus that worked there,and he said well, he saidThey re wanting to get the union out of hereAnd he said,I feel like the best thing for you todo is not go out They 11 make accommodations foryou to stay in the HotelAnd that was about theextent of itAlthough Craghead denied the conclusion that he`told employees that the Hotel would engage in a pattern of conduct designed to remove the Union as the employees' collective bargaining representative,or that hemade any kind of a threat he did not deny the substance of Spellman s testimony He did confirm that heand Spellman were and remain friendsFurther,Spellman testified as followsA Well, he [Craghead]wasn t sure as to whatwas going onQ Did he say anything after that?A But that he knew that if we went out on strikewe wouldn t have jobsQ Did he say anything besides that?A Not that I recallQ Was the statement-A He said they would make a place for us tostayQ Did he say anything about the unionA That they were out to get rid of the unionThat was said several times not dust one particulartime,but that was said to me several times Theywere out to break the union,that they were goingto get rid of the unionQ Was that said by Mr Craghead9A Yes, sirQ Washe, you're saying,you said he did notknow a whole lot about what was going onA That he didknow that they were out to getrid of the unionQ That's the way he stated it'sA That's the way he stated itCraghead did not deny this testimony of SpellmanAlthough the testimony concerning the predicate forthe allegations in paragraph 8 is somewhat vague, therecan be no question on this record that an admitted supervisor told an employee immediately prior to the strike,and in discussing the prospects of a strike,that the Company was out to get rid of the Union"Implicitly therefore,themessage relayed to the employee by management in this respect was that the employer would engagein a course of conduct designed to remove the Union asthe employees'collective bargaining representative Suchnecessarily tends to interfere with the exercise of employees Section 7 rights I therefore conclude that theallegations set forth in paragraph 8 of the complaint havebeen establishedI do not find,however,in this testimony of Spellman athreat by Craghead that the Company would dischargeand refuse to reinstate individuals who went on strikeAccordingly,I conclude that the allegations set forth inparagraph 8(b) ought to be dismissed5Billy FieldsIt is alleged in paragraph 9 of the complaint that inAugust,Supervisor Billy Fields interrogated employeesas to their intentions to strikeThe General Counselcontends that this allegation is supported by the testimony of John BrattonQ And what was said?A Well, he[Fields]wanted to know if we wentout on strike,was I going to work while we wasout on strikeQ And what did you tell him?A Told him it wasn'tnone of his business He dfind out when the time cameBecause there is no suggestion in the testimony ofBratton nor any contention by the General Counsel thatFields made promises of benefit or threats of reprisal inconnection with this interrogation I conclude that in thecontext of this case it does not amount to an unlawfulinterrogation within the meaning of Section 8(a)(1) of theAct As the Board pointed out inRossmore House,supraand in subsequent cases,not every act of interrogationby supervision is violative of the ActI therefore conclude that the interrogation testified toby Bratton was not unlawful and I shall recommend thatparagraph 9 of the complaint be dismissed6 Billy DavisIt is alleged that prior to the strike,Davis interrogated employees as to their intentions to strike"This, according to counsel for the General Counsel,isestab 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlashed through Tara Poindexter who testified that Davisasked her and another employeeI remember he asked were we going on strike Yousee, he heard that we were going on strike, and Isaidwell,we haven't really said we were yet Hesaidwell if you all strike, it's not going to do anygood because this is just a tax write off for EN&W[sic]That sall it isThey probably won t call youbackDavis categorically denied that he interrogated employees whether they were going to go on strike or intended to do so Poindexter testified that Kisha Bucknerwas also present during this conversation Buckner testsfeed but was not interrogated concerning whether in factDavis made the statements attributed to him by PoindexterThis credibility conflict could have been resolved, butwas not, by a witness called by counsel for the GeneralCounselFrom this and Davis' generally credible demeanor, I conclude that the General Counsel did not establish by a preponderance of the credible evidence thatin fact the conversation took place as testified to byPoindexter Rather, I conclude that Davis didnot, as alleged, interrogate employees concerning their intentionto strike, nor did he follow up such interrogation with astatementthat the Company would not recall strikersAccordingly I conclude that the allegations in paragraph 10 should be dismissedIn paragraph 38 of the consolidated complaint,it is alleged that in May 1984, Davis informed employees returning to work from the strike" that they had lost theirseniority to strike replacements' and in July 1984 thathe informed employees that guards would be watchingthem because of their participation in the strike'Although these allegations were not briefed by any party itappears that the substanceat leastof the alleged loss ofsenioritywas meantto have been established through thetestimony of Gracie WadeWade was a banquet department employee who on returning from strike, testified that she noticed that shewas not getting too much work, so she confrontedDavis She testified that she asked DavisHow did westand here because it looks like we re not getting toomuch work, and hesaid-I said is the replacements overus and he said I m afraid so We were at the bottom ofthe listDavis categorically denied having told returning strikers that they had lost their seniorityHowever, he didtestify extensively on cross examination concerning howreturning strikerswere treated vis a vis the strike replacements and the matter of seniority Davis testified,convincingly and credibly I believe, that it was his impressionwe had 2 or 3 months period, or somethinglike that to work all of the strikers back in the Hotel,and we had been told that we had to get rid of all theother help that we had been workingHe testified thatbecause they had the other help they had to get rid of, itwas not necessarily the case that returning strikers wouldget their seniority back immediately and that they had 3months to get all the strikers back and have everythinggoing like it should beDavis' detailed testimony is generally consistent withthe strike settlement agreement and, I believe, is a credible recitation, at least of his understanding of how strikers were to be returned to work Thus, I do not believeitcredible that he would have told employees somethingdifferent-namely, that the returning stnkers had lost senionty, as seems to be the tenor of Wade's testimony Inote further that Wade s testimony is rather sketchy andconclusionary, and I do not believe generally as credibleas that of DavisAccordingly, I conclude that the General Counsel didnot establish by a preponderance of the credible evidence that Davis violated Section 8(a)(1) of the Act byinforming employees that they had lost their seniority tostrike replacementsIwas unable to find, on my review of the record, anytestimony concerning the allegations set forth in paragraph 38(b) of the complaint to the effect that Davis informed employees that guards would be watching thembecause of their strike activityNor was the testimony onwhich this allegation is based pointed out to me on briefAccordingly, I conclude that the General Counsel failedto establish by a preponderance of the credible evidencethe allegations set forth in paragraph 38(b), and I shallrecommend that paragraph be dismissed7Willie HurtWillie Hurt Jr has been employed at the Hotel for 38years and at the time of the hearing had been the maitred in charge of food service for the Regency Room onthe morning shift He is an admitted supervisor, and inthe complaint he is alleged to have committed violationsof Section 8(a)(1) in statements to employees in July,August, and September The General Counsels proof ofthese allegations consists of testimony from ConstanceIsbell and Jeandell Powell both of whom were sinkersand both of whom returned to work following the endof the strike The Respondents defense is the testimonyof HurtIsbell testified that prior to the strike she had four conversationswith Hurt concerning the status of negotiations and the possible circumstances in the event of astrike two by telephone one in the parking lot whereshe lives and one at the Hotel Hurt testified that heonly talked to Isbell once prior to the strike Hurt testsfeed that after negotiations startedI didn t talk to Isbellat all but twiceHe had, however, testified that he wasa social friend of Isbell s, and that prior to then he wouldtalk to her on the telephonemaybe once or twice aweekIsbell testified that she was a waitress in the RegencyRoom on the night shift (and as such was not a directsubordinate of Hurt)Her first conversation with Hurttook place at the beginning of negotiations and was bytelephone, during which Hurt told me that the hotelhad been preparing for the strike for the past three yearsand that if we went out on strike that we would not getour jobs backShe testified further that Hurt said, thehotel had no intentions of giving the Union a contract HOTEL ROANOKE229In a subsequent telephone conversation, Isbell testifiedthat Hurt told her that Beth Hoffman had been broughtinto the Hotel as a union busterAnd he told her thatthe Hotel hadno intentionsof bargaining in good faiththat we were not going to get a contract, that they hadbeen preparing for this for three yearsIsbell testified that one evening in the parking lotwhere she lived, Hurt said the hotel wasn t going togive us a contract and that I should consider very senously about my jobstatus,and that if I went out onstrike I wouldn t get a job-I wouldn t have a jobFinally, she testified that one evening about the timethat the old contract expired, as she was coming towork,Hurt was leaving the hotel and I stopped to talkto him and he said that he had been in a meeting and wediscussed the situation with the contract and bargainingfor the contract, and he told us that the hotel had no intentions of giving us a contract, that we were going tohave to go out on strike because they were prepared forit'And he said the hotel was out to break the union "As indicatedHurt denied not only the substance ofthe conversations testified to by Isbell but denied thatthey had occurred at all, other than the one which tookplace in the parking lot of the housing project where shelivesTangential to the substantive issues of this case, butillustrative of the direct conflict between the testimonyof Hurt and Isbell is their respective versions of how thismeeting came aboutHurt testified that Isbell called him at the Hotel andasked if she could borrow some money, and he said hewould come by her housing project He did and gaveher $30 At this time they had a brief discussion concernmg how negotiations for the new contract were goingIsbell testified that she talked to Hurt in the parkinglot but his presence there was, as far as she knew, merehappenstance She denied having called him or requestedthe loan of moneyAlthough this matter of whether Isbell called Hurt fora loan isnot material to this case, it does show the directcredibility conflict between the two A resolution of thistends to shed light on the general credibility of each oneAlthough it is not necessarily unusual or unreasonablefor an employee to borrow money from a supervisorhere there was no testimony which would tend to establash such as a pattern of behavior or that Hurt and Isbellwere sufficiently close that it was probable Hurt madethe statement that Isbell called to borrow money, without testifying to a predicate which would tend to establash the believability of this event On the other hand, Isbell s denial was credibleBoth agree that a conversation took place in the parkmg lot of the apartment project where Isbell lives, butthere is no satisfactory explanation about why Hurt wasthere I tend to credit Isbell s testimony that she did notknow-that he just appeared Given the incredulity ofHurts testimony about why he came to Isbell s apartment and the lack of foundation for believability andcomparing the respective credibility of their testimony, Iconclude that Isbell s version is the more probableBecause Hurt testified that he talks to Isbell quiteoften it is not credible that between the time negotiations started and the strike he would cease doing so andhave according to his testimony, only two conversationswith her Though unclear from his testimony, perhaps hemeant that only twice did these matters come upIn any event it is my conclusion that Isbell's testimony is more worthy of belief than that of Hurt, and Itherefore conclude that she had four conversations withHurt during the months preceding the strike along thelinesto which she testified During these Hurt threatenedthat the Hotel would refuse to sign a collective bargainmg agreement told her that the Hotel would undertake acourse of action designed to frustrate the collective bargaining process, and threatened employees with termination should theyengage ina strikeIt is additionally alleged that in August Hurt told employees that the Hotel wouldengage ina pattern of conduct designed to break the Union as employees bargainmg representative This was the essence of the testimonyof Jeandell Powell when she testifiedWell, we [she and Hurt] were talking about the negotiations and I told him that I heard about whathappened at the first meeting, I wasn t there and hesaid yes, they re trying to break up the union and Isaid yes I know and I said I think so too and wetalked about the time we worked together for yearsand we talked about how hard we had getting it inand how things was happeningWhile Hurt testified that he had a couple of conversabons with Powell, because she was on the union negotiating committee, he specifically denied that he told herthe Hotel would refuse to sign a contract Inasmuch asPowell s testimony is consistent with the type of statements I found Hurt made in his conversations withIsbell I conclude that he made the statement attributedto him by Powell I credit her testimony over Hurt sdenial I therefore conclude that Hurt threatened an employee that the Company was engaged in a pattern ofconduct designed to break the Union as the employeescollective bargainingrepresentativeTheRespondentthereby violated Section 8(a)(1) as alleged in paragraph11(d) of the complaint8Karen DunnAt the time of the strike settlement and for the first 3months thereafterKaren Dunn was the Respondent spersonnel manager As noted above in connection withbringing strikers back to work, Dunn held a series of onentation sessionsDuring these sessions, it is alleged inthe complaint that Dunn made statements violative ofSection 8(a)(1), and specificallythat it would be futileto go to the Union for assistancethatRespondentwould no longer recognize shop stewards,that employees [were] not to talk about the Union while theywere in Respondents facility,that they would be considered new employees and that their seniority wouldnot be recognized, ' that if anyone s employment wasterminated by the Respondent, they would not be replaced by returning strikers,and that they had givenup their rights to review their personnel records by becoming a member of the Union ' 230DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAs far as I am able to determine from reviewing theGeneralCounsels lengthy brief,the issue involvingKaren Dunn s poststrike activity was not addressedThere was however testimony in the record from numerous returning strikers, as well as James Wade andDunn,concerningwhat she said at some orientationmeetingsAlthough I do not necessarily discredit Dunn,on balance I found the employee witnesses to be credibleFurther,because Dunn conducted these meetings forthe purpose of explaining to returning strikers mattersconcerning their employment status(as noted above aprocedure which was not agreed to by the Union nor apparently necessary),Iconclude that the Respondent isresponsible for any ambiguity in what she told employees about their employmentIt is very difficult for anyone to remember precisewords more than a year after they were uttered However, such does not justify discounting out of hand the employees perception of the events In making the following findings and conclusions,I generally credit what theemployees testified they heard Dunn say concerningtheir employment status and the Union at these onentation sessionsConstance Isbell was called back to work in May andhad an orientation session on May 17 Karen Dunn conducted the meeting which was attended by about 30 employeesThey were given an employee handbook,bylaws, and rules of the Hotel,which were discussed byDunn Isbell testified that among other things Dunn saidthatwe worked for the Hotel and not for the Unionand there would be no union in the Hotel that year thisprevious year "Isbell further testified that in June there was a meetingof the p m shift in the Virginia Room at which Dunnspoke to about 20 employees Isbell testifiedMiss Dunn told us that the hotel had called us backas thejob openings became available She also toldus that it would do no good to run across the streetto the union because we had no union,thatwewere working for the hotelWe asked about sensonty status she told us that there was no seniorityShe further testified,after a short interruption, theseniority as far as days off is concerned therewould be no seniority there was no seniority weworked as the hotel saw fit for us to workFurther at this meeting Isbell testified that there wasno recognition of shop stewards,if you had a problemyou were to take it to your supervisor if the supervisorcould not handle it you were to bung it to the personnelmanagerAnd finally Isbell testified Dunn said, therewould be no strikers recalled, the people that were therewas the permanent staff,in the event that you were unhappy with yourjob or someone left the job, that itcould not be replaced by a striker,that it would be replaced by an outside person that this was the permanentstaff "Helen Taliaferro testified that she was a banquet waitress and had been for about 36 years She was a strikerwho was recalled and attended an orientation sessionconducted by Dunn Taliaferro testified, I recall a fewthings where she told us that we were coming back asnew help and that we wouldn t get no seniority, not atthat time No vacationLinda Carter testified that she was recalled to workand attended an orientation meeting conducted by DunnCarter stated that at the meeting it was mentioned thatyou did not work for the Union you worked for HotelRoanokeShe further testified to some requirements ofemployment given by DunnWilson Leftwich testified that at the orientation meeting he attended,Dunn told us we d be on a 90 day probation period,then after that,if any of us was still there,we d be given seniority backKisha Buckner attended an orientation meeting inApril Buckner testified that Dunn said she didn t wantto hear anything about a union at the Hotel,and that noone had seniority until their 3 month probation periodwas upDunn also discussed with them ccrtain employment rulesBerda Lawrence was recalled to work and attended anorientation session around the 25 or 27 April Lawrencetestified thatMs Dunn told us that we were on a 90day probation,and that we did not have any seniorityduring this time,and, then,after 6 weeks,we would beevaluated to see if we were capable of doing our jobs "Karen Dunn specifically denied that during orientationmeetings she ever informed employees that it would befutile to go to the Union for assistanceShe further testified to a meeting of night shift employees in the VirginisRoom She specifically denied that she told employeesitwould do no good to run across the street to theUnion because you had no unionAnd she specificallydenied that there would be no recognition of union stewardsDunn testified that at the Virginia Room meetingthere was no discussion of the Union or shop stewardsbecause they were not discussing the grievance procedure or discipline rather she was talking to them aboutproductivity and improving the dining room Dunn specifically denied that she told returning strikers that theywere being recalled as new employeesWhen called as a witness by the General Counsel (atthe time of the hearing Dunn was no longer employedby the Respondent),she was asked specifically if she informed employees during orientation meetings that theydid not work for the Union She denied that She did testify that seniority rights of employees was discussedItold them that they came back with their full senioritythey did not lose their date of hire,did not lose their vacation pay, it was as if they had never left, they werecoming back"Asked if she told them there would be noseniority for 90 days,Dunn said,No " She did tell employees that they would be evaluated after 6 weeks andafter 12 weeks But she denied telling them that theywere on probationAt the time of the hearing Dunn was no longer an employee of the Hotel and thus would not necessarily bepresumed to be aligned with the Respondent for purposes of resolving credibilityHowever at the outset ofthe trial in applying for sequestration of witnesses theRespondent specifically stated that Dunn would be thecompany representative I therefore must conclude that HOTEL ROANOKEDunn was not an independent witness in this matter,whether when called by the General Counsel or the Respondent She was closely identified with the interests ofthe RespondentAs indicatedDunn conducted numerous orientationsessions among employees during which she discussedthe recall of strikers,employment,and personnel rulesThe General Counsel brought forth numerous witnesseswho testified to these orientation sessions and to specificstatements by Dunn These Dunn specifically denied, although admitting that in fact she conducted the orientation sessions and did discuss employee rules(At leastone other witness testimony was excluded on grounds itwas cumulative,since counsel represented that the testimory would be the same as that of previous witnesses )The testimony of employee witnesses to these matterswas fairly vague,conclusionary and often without foundationThus,while I generally credit the employee witnesses and conclude that the Respondent is responsiblefor any ambiguity in Dunn s statements to employees,nevertheless,Ido not believe that all the allegationswere sustainedIdo find,however,thatDunn said something to employees at one or more of the orientation sessions to theeffect that they were working for the Hotel and not forthe Union,implying to employees that they would haveto abide by the rules Such,of course,isa permissiblestatement by an employer,and I do not believe in thecontext of these orientation sessions Dunn thereby madean unlawful statement to employees that it would befutile to seek the Union s assistance,assuming such to beviolative of Section 8(a)(1)Therefore,Iconclude thattheGeneral Counsel did not sustain the allegation setforth in paragraph 37(a)The allegation in paragraph 37(b) that Dunn informedemployees the Respondent would no longer recognizeshop stewards is in the testimony of Isbell and RubenHale That testimony is just simply too vague to supportsuch an allegation and there is no predicate for this testimony There is no indication that in fact the Respondentdid not recognize any individual shop steward in his orher capacity as such at any time following the end of thestrikeRuben Hale testified that she attended an onentationmeeting during which Dunn stated,that if theHotel-ifyou got into trouble with the Hotel no usegoing to the Union because the Union couldn t help you,and that stewards would not be recognized ' I found thistestimony to be generally not credible and her demeanornot very positive on this point Beyond that,I found thistestimony to be conclusionary and without context FurtherHale testified that James Wade was in attendance atthis orientation session but he offered no comment whenDunn allegedly stated that stewards would not be recognizedSuch silence on the part of the union presidentand particularlyWade, in the context of this proceeding,just is too incredible to believe I just do not believe thatthe evidence supports the allegation contained in paragraph 37(b), and I will recommend that it be dismissedSimilarly,while it would be an unlawful promulgationof a no solicitation rule to prohibit employees not to talkabout the Union at any time on the Respondents facility,Icannot conclude from the testimony before me that231Dunn in fact made such a statement I therefore will recommend that paragraph 37(c) be dismissed The allegation of paragraph 37(d) concerning Dunn s informingemployees that they would be considered new and thattheir seniority would not be recognized,no doubt referstoDunn s statements to employees concerning how therecallwas being effectuated and the fact that employeeswould be given performance reviews at the end of 6 and12 weeks Further the recall and then scheduling of employees in fact had changed pursuant to the strike settlement agreement,a fact which was explained to employees by Dunn during these orientation sessions Althoughthismatter is complex and it is as noted,something thatwould be difficult for employees to remember precisely ayear after the event,itdoes appear that Dunn testifiedgenerally to the subject matter set forth in paragraph37(d), and did leave with employees the impression thattheir status had been altered as a result of the strike Tothe extent that this is the case,Dunn violated Section8(a)(1) of the Act,and I so find and concludeIn paragraph 37(e) it is alleged that employees weretold that if any were terminated they would not be replaced by returning strikers This was allegedly told toreturning strikers after most if not all of them had already been recalled to work The statement,therefore,makes no sense in the context in which it was allegedlystatedBeyond that,the testimony concerning this allegation is vague,and even if in some manner a violation ofthe Act,I conclude that the evidence concerning this allegation is simply insufficient to support a finding thatDunn thereby violated the Act I therefore will recommend that paragraph 37(e) be dismissedInote that B J Smiley,the Union s recording secretary and a cook at the Hotel testified that she attendedthree of the orientation sessionsAlthough she testifiedgenerally to what Dunn said during the course of themeetings she attended concerning how strikers would berecalled-for instance,that seniority didn t apply forthe first 90 days -she did not mention any of the allegedly unlawful statements to which the other employeestestifiedSuch does not necessarily disprove that on occasionDunn did not make the statements attributed toherHowever,Smiley s position and the fact that she attended three of the meetings at which apparently statements like these were not made strongly indicate thatDunn did not make these statements Smiley testified thatat the end of a meeting during which she was recalledfrom suspension,supraDunn told me to come back towork and to stop and get my badge and my button, andfrom now on when I came back to work to talk aboutthe veal and the lemon sauce and not about the UnionAlthough this event,I believe,happened generally as testified to by Smiley,I do not conclude that it constitutesthe promulgation of an unlawful no solicitation rule Atbest it was an isolated statement,and even in the contextof the Respondents massive unfair labor practices wasnot unlawfulJeanette Lynch testified that during a meeting of employees in the Virginia RoomDunn stated that ifanyone in this room should happen to quit or get firedthey would not be replaced by a striker We would hire 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoff the streetAgain, there is no context for this statement which, in itself really does not make sense orappear to be anything a personnel manager would tell assembled employeesLily Graves testified that at the orientation session sheattended, the only mention of the Union that Dunn madewas she told us that we didn t work for the Union Weworked for Hotel RoanokeOn 30 May, DallasMangusmade a telephone call toDunn for the purpose of seeking certain of his workrecords so that he could compile a resume He asked hiswife Julie to listen in on the telephone conversationJulie testified that when her husband asked for his workrecords and told Dunn the purpose,And she said, frankly, no, you cannot obtain thework records You gave up that right when youbecame a union member And then he stoppedpausedand said,MissDunn, are you saying Icannot obtain my work records, and she said, theonly way that you can seek your work records is togo through your union lawyer with the proper procedureAnd he said fine And that was the end ofthe conversation She very abruptlysaid,fine, andhung the phone upThis is alleged violative of Section8(a)(1) as being astatement to employees that they had given up the rightto review their personnel records by becoming membersof the Union Although such is a plausible interpretationit is not reasonable when one considers the total statement It is clear that Dunn told Dallas Mangus that hewould have to go through the Union in order to obtainhis personnel records She did not tell him he had noright to the records Although Dunn may well have beenmisinformed of his rights under labor relations law herstatement does not amount to the type of activity that Ibelieve is violative of Section 8(a)(1) of the Act Shemerely told him even if abruptly her understanding ofthe proper procedureAccordinglywhile I concludethat the facts occurred generally as testified to by theGeneral Counsels witnesses, I do not believe they support finding a violation of the Act and I will recommend that paragraph 37(f) be dismissedIV THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices found above, occurring inconnection with the Respondents business have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the ActV THE REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the ActInter alia the Respondent will be ordered to offer reinstatement to Kenneth Arney and to those employeeswhom it unlawfully denied reinstatement following theclose of the strike, and make them whole for any wagesor other rights and benefits they may have suffered as aresult of the discrimination against them in accordancewith the formula set forth in FW WoolworthCo, 90NLRB 289 (1950), with interest as provided for inFlorida Steel Corp,231 NLRB 651 (1977) See generallyIsisPlumbing Co,138NLRB 716 (1962) Inasmuch as employees were recalled between 16 April and 16 July, pursuant to the strike settlement agreement, and because it isunknown precisely when during that period these individualswould have been recalled I conclude that theRespondent should bear the burden of the ambiguity andthat backpay liability will commence to run on 16 April1984, except for those whose reinstatement date (andbackpay entitlement) is clear from the record In thosecases, the appropriate backpay date is set forth in theanalysis section aboveKenneth Arney s backpay periodcommences 1 October 1983 B J Smiley is to havebackpay for 9 daysTheRespondent implementedcertainunilateralchanges in terms and conditions of employment on orabout 1 October 1983 Inasmuch as the parties subsequently agreed to a collective bargaining agreement theRespondent will not be ordered to rescind those changes[Recommended Order omitted from publication ]